


Exhibit 10.3










TELEFLEX 401(k) SAVINGS PLAN
















Amended and Restated Effective as of January 1, 2014
































DEFINITIONS
2

SECTION 1.01ACCOUNT    2
SECTION 1.02ACCOUNTING DATE    2
SECTION 1.03ADDITIONAL MATCHING CONTRIBUTIONS    2
SECTION 1.04ADDITIONAL MATCHING CONTRIBUTION ACCOUNT    2
SECTION 1.05AFTER-TAX CONTRIBUTIONS    2
SECTION 1.06AFTER-TAX CONTRIBUTION ACCOUNT    2
SECTION 1.07BENEFICIARY    2
SECTION 1.08BOARD    3
SECTION 1.09CATCH-UP CONTRIBUTIONS    3
SECTION 1.10CATCH-UP CONTRIBUTION ACCOUNT    3
SECTION 1.11CODE    3
SECTION 1.12COMMITTEE    3
SECTION 1.13COMPANY    3
SECTION 1.14COMPENSATION    3
SECTION 1.15COVERED PARTICIPANT    5
SECTION 1.16DISABILITY    6
SECTION 1.17EFFECTIVE DATE    6
SECTION 1.18ELECTIVE DEFERRAL CONTRIBUTIONS    6
SECTION 1.19ELECTIVE DEFERRAL CONTRIBUTION ACCOUNT    6
SECTION 1.20ELIGIBLE EMPLOYEE    6
SECTION 1.21EMPLOYEE    7
SECTION 1.22EMPLOYER    8
SECTION 1.23ERISA    8
SECTION 1.24ESOP LOAN    8
SECTION 1.25ESOP STOCK    8
SECTION 1.26ESOP STOCK FUND    8
SECTION 1.27FIVE-PERCENT OWNER    8
SECTION 1.28FORMER PARTICIPANT    8
SECTION 1.29FULL-TIME EMPLOYEE    9
SECTION 1.30HIGHLY COMPENSATED EMPLOYEE    9
SECTION 1.31INCOME    9
SECTION 1.32INVESTMENT MANAGER    9
SECTION 1.33LEASED EMPLOYEE    9
SECTION 1.34LIMITATION YEAR    10
SECTION 1.35MATCHING CONTRIBUTIONS    10
SECTION 1.36MATCHING CONTRIBUTION ACCOUNT    10
SECTION 1.37NET PROFIT    10
SECTION 1.38NONFORFEITABLE    10
SECTION 1.39NONFORFEITABLE ACCOUNT BALANCE    10
SECTION 1.40NON-HIGHLY COMPENSATED EMPLOYEE    10
SECTION 1.41NON-SAFE HARBOR MATCHING CONTRIBUTIONS    10
SECTION 1.42NON-SAFE HARBOR MATCHING CONTRIBUTION ACCOUNT    11
SECTION 1.43NORMAL RETIREMENT DATE    11
SECTION 1.44PART-TIME EMPLOYEE    11
SECTION 1.45PARTICIPANT    11
SECTION 1.46PARTICIPATING EMPLOYER    11
SECTION 1.47PLAN    11
SECTION 1.48PLAN ADMINISTRATOR    11
SECTION 1.49PLAN YEAR    11
SECTION 1.50PROFIT SHARING CONTRIBUTIONS    11
SECTION 1.51PROFIT SHARING CONTRIBUTION ACCOUNT    11
SECTION 1.52QUALIFIED MATCHING CONTRIBUTIONS    11
SECTION 1.53QUALIFIED MATCHING CONTRIBUTION ACCOUNT    12
SECTION 1.54QUALIFIED NON-ELECTIVE CONTRIBUTIONS    12
SECTION 1.55QUALIFIED NON-ELECTIVE CONTRIBUTION ACCOUNT    12
SECTION 1.56RELATED EMPLOYERS    12
SECTION 1.57REQUIRED BEGINNING DATE    12
SECTION 1.58ROLLOVER CONTRIBUTIONS    12
SECTION 1.59ROLLOVER CONTRIBUTION ACCOUNT    12
SECTION 1.60ROTH ELECTIVE DEFERRAL CONTRIBUTIONS    12
SECTION 1.61ROTH ELECTIVE DEFERRAL CONTRIBUTION ACCOUNT    13
SECTION 1.62SAFE HARBOR MATCHING CONTRIBUTIONS    13
SECTION 1.63SAFE HARBOR MATCHING CONTRIBUTION ACCOUNT    13
SECTION 1.64SERVICE AND BREAK-IN-SERVICE DEFINITIONS    13
SECTION 1.65SPOUSE    17
SECTION 1.66STOCK    17
SECTION 1.67TRANSFER ACCOUNT    18
SECTION 1.68TRANSFER CONTRIBUTIONS    18
SECTION 1.69TREASURY REGULATIONS    18
SECTION 1.70TRUST    18
SECTION 1.71TRUST FUND    18
SECTION 1.72TRUSTEE    18
SECTION 1.73UNALLOCATED ESOP STOCK ACCOUNT    18
SECTION 1.74VALUATION DATE    18
SECTION 1.75TERMS DEFINED ELSEWHERE    18
ELIGIBILITY AND PARTICIPATION
20

SECTION 2.01ELIGIBILITY AND PARTICIPATION    20
SECTION 2.02ENROLLMENT    21
SECTION 2.03PARTICIPATION UPON RE-EMPLOYMENT    21
SECTION 2.04TRANSFERS BETWEEN PARTICIPATING EMPLOYERS    22
SECTION 2.05TIME OF PARTICIPATION – EXCLUDED EMPLOYEES    22
SECTION 2.06CHANGES IN PARTICIPANT’S JOB CLASSIFICATION    22
CONTRIBUTIONS
24

SECTION 3.01INDIVIDUAL ACCOUNTS    24
SECTION 3.02PARTICIPANT CONTRIBUTIONS    24
SECTION 3.03CHANGES AND SUSPENSIONS OF ELECTIVE DEFERRAL CONTRIBUTIONS, CATCH-UP
CONTRIBUTIONS AND/OR ROTH ELECTIVE DEFERRAL CONTRIBUTIONS    28
SECTION 3.04WITHDRAWAL OF AUTOMATIC ELECTIVE DEFERRAL CONTRIBUTIONS    28
SECTION 3.05MATCHING AND QUALIFIED MATCHING CONTRIBUTIONS    29
SECTION 3.06MATCHING CONTRIBUTION ALLOCATION AND ACCRUAL OF BENEFIT    31
SECTION 3.07PROFIT SHARING CONTRIBUTIONS    31
SECTION 3.08PROFIT SHARING CONTRIBUTION ALLOCATION AND ACCRUAL OF BENEFIT    32
SECTION 3.09AFTER-TAX CONTRIBUTIONS    33
SECTION 3.10QUALIFIED NON-ELECTIVE CONTRIBUTIONS    33
SECTION 3.11TIME OF PAYMENT OF CONTRIBUTION    36
SECTION 3.12FORM OF PAYMENT OF EMPLOYER CONTRIBUTIONS    36
SECTION 3.13ALLOCATION OF FORFEITURES    36
SECTION 3.14ROLLOVER AND TRANSFER CONTRIBUTIONS    36
SECTION 3.15RETURN OF CONTRIBUTIONS    37
SECTION 3.16RELEASE OF ESOP STOCK FOR ALLOCATION    37
SECTION 3.17MATCHING CONTRIBUTIONS - ESOP STOCK ALLOCATIONS    39
SECTION 3.18ALLOCATION OF EXCESS MATCHING CONTRIBUTIONS    39
SECTION 3.19UNALLOCATED ESOP STOCK ACCOUNT    39
SECTION 3.20FURTHER REDUCTIONS OF CONTRIBUTIONS    40
TERMINATION OF SERVICE; PARTICIPANT VESTING
41

SECTION 4.01VESTING    41
SECTION 4.02INCLUDED YEARS OF SERVICE – VESTING    46
SECTION 4.03FORFEITURE OCCURS    46
SECTION 4.04RESTORATION OF FORFEITED PORTION OF ACCOUNT    46
SECTION 4.05TRANSFERS BETWEEN PARTICIPATING EMPLOYERS    47
SECTION 4.06CASH-OUT DISTRIBUTIONS TO PARTIALLY-VESTED PARTICIPANTS    47
TIME AND METHOD OF PAYMENT OF BENEFITS
49

SECTION 5.01DISTRIBUTION UPON SEVERANCE FROM EMPLOYMENT ON OR AFTER NORMAL
RETIREMENT DATE    49
SECTION 5.02DISTRIBUTION UPON SEVERANCE FROM EMPLOYMENT PRIOR TO NORMAL
RETIREMENT DATE    49
SECTION 5.03TIME OF DISTRIBUTION OF ACCOUNT BALANCE    50
SECTION 5.04DISTRIBUTIONS UPON DEATH    51
SECTION 5.05DESIGNATION OF BENEFICIARY    52
SECTION 5.06FAILURE OF BENEFICIARY DESIGNATION    53
SECTION 5.07OTHER RULES GOVERNING THE TIME OF PAYMENT OF BENEFITS    53
SECTION 5.08FORM OF BENEFIT PAYMENTS    53
SECTION 5.09OPTION TO HAVE COMPANY PURCHASE ESOP STOCK    54
SECTION 5.10MINIMUM DISTRIBUTION REQUIREMENTS    55
SECTION 5.11DISTRIBUTION OF AMOUNTS ATTRIBUTABLE TO TRUSTEE-TO-TRUSTEE TRANSFER
FROM THE INMED CORPORATION EMPLOYEE SAVINGS/RETIREMENT INCOME PLAN    60
SECTION 5.12DISTRIBUTION OF AMOUNTS ATTRIBUTABLE TO TRUSTEE-TO-TRUSTEE TRANSFER
FROM THE MATTATUCK MANUFACTURING CO. & UAW LOCAL #1251 MONEY PURCHASE PLAN    60
SECTION 5.13DISTRIBUTION OF AMOUNTS ATTRIBUTABLE TO TRUSTEE-TO-TRUSTEE TRANSFER
FROM THE HUDSON RESPIRATORY CARE, INC. PROFIT SHARING PLAN    61
SECTION 5.14SPECIAL RULES FOR TRANSFER ACCOUNTS    61
SECTION 5.15DISTRIBUTIONS UNDER DOMESTIC RELATIONS ORDERS    61
SECTION 5.16LOST PARTICIPANT OR BENEFICIARY    62
SECTION 5.17FACILITY OF PAYMENT    62
SECTION 5.18NO DISTRIBUTION PRIOR TO SEVERANCE FROM EMPLOYMENT, DEATH OR
DISABILITY    63
SECTION 5.19DISTRIBUTION OF ASSETS TRANSFERRED FROM A MONEY PURCHASE PENSION
PLAN    64
SECTION 5.20WRITTEN INSTRUCTION NOT REQUIRED    64
WITHDRAWALS, DIRECT ROLLOVERS AND WITHHOLDING, LOANS
66

SECTION 6.01HARDSHIP WITHDRAWALS    66
SECTION 6.02SPECIAL WITHDRAWAL RULES APPLICABLE TO AFTER-TAX AND ROLLOVER
CONTRIBUTIONS    68
SECTION 6.03WITHDRAWALS UPON ATTAINMENT OF AGE 59½    68
SECTION 6.04DISTRIBUTION/REINVESTMENT ELECTIONS    68
SECTION 6.05DIRECT ROLLOVER AND WITHHOLDING RULES    68
SECTION 6.06LOANS TO PARTICIPANTS    70
SECTION 6.07SPECIAL WITHDRAWAL RULES APPLICABLE TO TRANSFER ACCOUNTS    71
SECTION 6.08QUALIFIED RESERVIST DISTRIBUTIONS    71
VOTING AND TENDER OF STOCK AND ESOP STOCK
73

SECTION 7.01VOTING OF STOCK AND ESOP STOCK    73
SECTION 7.02TENDER OF STOCK AND ESOP STOCK    73
SECTION 7.03PROCEDURES FOR VOTING AND TENDER    73
SECTION 7.04FAILURE BY PARTICIPANT TO VOTE OR DETERMINE TENDER    73
EMPLOYER ADMINISTRATIVE PROVISIONS
74

SECTION 8.01ESTABLISHMENT OF TRUST    74
SECTION 8.02INFORMATION TO COMMITTEE, PLAN ADMINISTRATOR AND BENEFITS
GROUP    74
SECTION 8.03NO LIABILITY    74
SECTION 8.04INDEMNITY OF COMMITTEE, PLAN ADMINISTRATOR AND BENEFITS GROUP    74
SECTION 8.05INVESTMENT FUNDS    74
SECTION 8.06EMPLOYEE STOCK OWNERSHIP PLAN    76
PARTICIPANT ADMINISTRATIVE PROVISIONS
78

SECTION 9.01PERSONAL DATA TO PLAN ADMINISTRATOR AND BENEFITS GROUP    78
SECTION 9.02ADDRESS FOR NOTIFICATION    78
SECTION 9.03ASSIGNMENT OR ALIENATION    78
SECTION 9.04NOTICE OF CHANGE IN TERMS    78
SECTION 9.05PARTICIPANT DIRECTION OF INVESTMENT    78
SECTION 9.06CHANGE OF INVESTMENT DESIGNATIONS    80
SECTION 9.07TRANSFERS AMONG INVESTMENTS    80
SECTION 9.08ESOP DIVERSIFICATION ELECTION    80
SECTION 9.09LITIGATION AGAINST THE TRUST    80
SECTION 9.10INFORMATION AVAILABLE    80
SECTION 9.11PRESENTING CLAIMS FOR BENEFITS    81
SECTION 9.12APPEAL PROCEDURE FOR DENIAL OF BENEFITS    81
SECTION 9.13CLAIMS INVOLVING BENEFITS RELATED TO DISABILITY    82
SECTION 9.14DISPUTED BENEFITS    83
SECTION 9.15USE OF ALTERNATIVE MEDIA    83
SECTION 9.16STATUTE OF LIMITATIONS FOR CIVIL ACTIONS    83
ADMINISTRATION OF THE PLAN
84

SECTION 10.01ALLOCATION OF RESPONSIBILITY AMONG FIDUCIARIES FOR PLAN AND TRUST
ADMINISTRATION    84
SECTION 10.02APPOINTMENT AND REMOVAL OF COMMITTEE    84
SECTION 10.03COMMITTEE PROCEDURES    85
SECTION 10.04RECORDS AND REPORTS    85
SECTION 10.05OTHER COMMITTEE POWERS AND DUTIES    85
SECTION 10.06RULES AND DECISIONS    86
SECTION 10.07APPLICATION AND FORMS FOR BENEFITS    86
SECTION 10.08APPOINTMENT OF PLAN ADMINISTRATOR    86
SECTION 10.09PLAN ADMINISTRATOR    86
SECTION 10.10FUNDING POLICY    87
SECTION 10.11FIDUCIARY DUTIES    87
SECTION 10.12ALLOCATION OR DELEGATION OF DUTIES AND RESPONSIBILITIES    88
SECTION 10.13PROCEDURE FOR THE ALLOCATION OR DELEGATION OF FIDUCIARY
DUTIES    88
SECTION 10.14SEPARATE ACCOUNTING    88
SECTION 10.15VALUE OF PARTICIPANT'S ACCOUNT    89
SECTION 10.16REGISTRATION AND VOTING OF EMPLOYER COMMON STOCK    89
SECTION 10.17INDIVIDUAL STATEMENT    89
SECTION 10.18AUTOMATIC CONTRIBUTION ARRANGEMENT NOTICE    89
SECTION 10.19FEES AND EXPENSES FROM FUND    90
TOP HEAVY RULES
91

SECTION 11.01MINIMUM EMPLOYER CONTRIBUTION    91
SECTION 11.02ADDITIONAL CONTRIBUTION    91
SECTION 11.03DETERMINATION OF TOP HEAVY STATUS    92
SECTION 11.04TOP HEAVY VESTING SCHEDULE    92
SECTION 11.05DEFINITIONS    93
MISCELLANEOUS
95

SECTION 12.01EVIDENCE    95
SECTION 12.02NO RESPONSIBILITY FOR EMPLOYER ACTION    95
SECTION 12.03FIDUCIARIES NOT INSURERS    95
SECTION 12.04WAIVER OF NOTICE    95
SECTION 12.05SUCCESSORS    95
SECTION 12.06WORD USAGE    95
SECTION 12.07HEADINGS    95
SECTION 12.08STATE LAW    95
SECTION 12.09EMPLOYMENT NOT GUARANTEED    95
SECTION 12.10RIGHT TO TRUST ASSETS    96
SECTION 12.11UNCLAIMED BENEFIT CHECKS    96
EXCLUSIVE BENEFIT, AMENDMENT, TERMINATION
97

SECTION 13.01EXCLUSIVE BENEFIT    97
SECTION 13.02AMENDMENT    97
SECTION 13.03AMENDMENT TO VESTING PROVISIONS    97
SECTION 13.04DISCONTINUANCE    98
SECTION 13.05FULL VESTING ON TERMINATION    98
SECTION 13.06MERGER, DIRECT TRANSFER AND ELECTIVE TRANSFER    99
SECTION 13.07LIQUIDATION OF THE TRUST FUND    100
SECTION 13.08TERMINATION    100


APPENDIX A
DISTRIBUTION OF AMOUNTS ATTRIBUTABLE TO TRANSFER FROM THE INMED CORPORATION
EMPLOYEE SAVINGS/RETIREMENT INCOME PLAN    A-1

APPENDIX B
DISTRIBUTION OF AMOUNTS ATTRIBUTABLE TO TRANSFER FROM THE MATTATUCK
MANUFACTURING CO. & UAW LOCAL #1251 MONEY PURCHASE PLAN    B-1

APPENDIX C
INVESTMENT FUNDS    C-1

APPENDIX D
PARTICIPATING EMPLOYERS: ELIGIBILITY, CONTRIBUTION AND VESTING PROVISIONS BY
LOCATION    D-1

APPENDIX E
SPECIAL RULES REGARDING PARTICIPANTS IN THE ARROW INTERNATIONAL, INC. 401(K)
PLAN    E-1

APPENDIX F
LIMITATIONS ON CONTRIBUTIONS AND ALLOCATIONS    F-1

APPENDIX G
SPECIAL RULES REGARDING PARTICIPANTS IN THE VASONOVA, INC. 401(K) PLAN    G-1

APPENDIX H
DISTRIBUTION OF AMOUNTS ATTRIBUTABLE TO TRANSFER FROM THE HUDSON RESPIRATORY
CARE, INC. PROFIT SHARING PLAN    H-1

APPENDIX I
PARTICIPANT LOAN POLICY    I-1







TELEFLEX 401(k) SAVINGS PLAN
Teleflex Incorporated, a Pennsylvania corporation, (the “Company”) hereby amends
and restates in its entirety the Teleflex 401(k) Savings Plan, generally
effective as of January 1, 2014, unless otherwise stated herein. The Plan,
originally adopted effective as of July 1, 1985, and was formerly known as the
Teleflex Incorporated Voluntary Investment Plan.
The Plan has been routinely amended on a timely basis to comply with all
applicable laws and required statutory changes. The Plan was most recently
restated in 2009 to comply with the requirements reflected in Internal Revenue
Service Notice 2008-108, the Pension Protection Act of 2006, as subsequently
amended by the Worker, Retiree, and Employer Recovery Act of 2008, the Heroes
Earnings Assistance and Relief Tax Act of 2008, and other applicable
requirements of Section 401(a) and 501(a) of the Internal Revenue Code of 1986,
as amended (the “Code”). The Plan was subsequently amended from time to time and
is hereby restated again in connection with its submission to the Internal
Revenue Service for an updated determination letter concerning its tax qualified
status. Special effective dates are included with respect to a number of
provisions as necessary to conform to amendments to the Code and the Treasury
Regulations promulgated thereunder and the 2013 Cumulative List of Changes in
Plan Qualification Requirements provided in Internal Revenue Service Notice
2013-84.
The Company intends that the Plan be qualified under Section 401(a) of the Code,
with a cash or deferred arrangement qualified under Section 401(k) of the Code
and a trust exempt from taxation under Section 501(a) of the Code. The Plan is
composed of both an employee stock ownership plan (“ESOP”), as defined in
Section 4975(e)(7) of the Code and a profit sharing plan pursuant to the
requirements of Code Section 401(a)(27). The ESOP is designed to invest
primarily in qualifying employer securities and is comprised of the ESOP Stock
Fund.
The purpose of this Plan is to encourage Eligible Employees to accumulate
savings for retirement and to further their financial independence by affording
them an opportunity to make systematic contribution to the Plan, supplemented by
contributions made by the Employer. The provisions of this Plan shall apply only
to an Employee who experiences a Severance from Employment with an Employer on
or after the Effective Date. Unless otherwise indicated herein, the rights and
benefits, if any, of an Employee who incurred a Severance from Employment prior
to the Effective Date shall be determined in accordance with the prior
provisions of the Plan in effect on the date of his Severance from Employment.
ARTICLE I.
DEFINITIONS
Each word and phrase defined in this Article I shall have the following meaning
whenever such word or phrase is capitalized and used herein unless a different
meaning is clearly required by context.
Section 1.01    Account. The separate bookkeeping account that the Plan
Administrator or the Trustee shall maintain for a Participant pursuant to
Section 10.14 of this Plan.
Section 1.02    Accounting Date. The last day of the Plan Year.
Section 1.03    Additional Matching Contributions. Contributions made to the
Plan by the Employer pursuant to Section 3.05.C.
Section 1.04    Additional Matching Contribution Account. The portion of a
Participant’s Account credited with Additional Matching Contributions under
Section 3.05.C., together with any income, gains and losses credited thereto.
Section 1.05    After-Tax Contributions. A Participant’s voluntary, after-tax
contributions made to his After-Tax Contributions Account. No After-Tax
Contributions are permitted to be made after December 31, 1986.
Section 1.06    After-Tax Contribution Account. The portion of a Participant’s
Account to which a Participant's After-Tax Contributions were allocated prior to
January 1, 1987, together with any income, gains and losses credited thereto.
Section 1.07    Beneficiary.
A.
The Participant’s Spouse;

B.
The person, persons or trust designated by the Participant, with the consent of
the Participant’s Spouse if the Participant is married, as direct or contingent
beneficiary in a manner prescribed by the Plan Administrator; or

C.
If the Participant has no Spouse and has made no effective Beneficiary
designation, the Participant’s estate.

A married Participant may designate a person, persons or trust other than his
Spouse as Beneficiary, provided that such Spouse consents in writing in a manner
prescribed by the Plan Administrator. The Spouse’s consent must be witnessed by
a notary public or the Plan Administrator (or its representative) and must be
limited to and acknowledge the specific non-Spouse Beneficiary(ies) (including
any class of Beneficiaries) designated by the Participant. If the Participant
wishes to subsequently change Beneficiary(ies), the consent of the Spouse must
be obtained again. Spousal consent shall not be required if the Participant
establishes to the satisfaction of the Plan Administrator that the consent
cannot be obtained because the Spouse cannot be located or because of such other
circumstances as the Secretary of the Treasury may prescribe by regulations. A
subsequent Spouse of a Participant shall not be bound by a consent executed by
any previous Spouse of the Participant.
Any prior designation of a Beneficiary shall be revocable at the election of the
Participant at any time in the manner and form prescribed by the Plan
Administrator until the payment commencement date. The number of revocations
shall not be limited. If more than one Beneficiary is designated by the
Participant, such Beneficiaries who survive the Participant shall share equally
in any death benefit unless the Participant indicates to the contrary, in
writing. If a Beneficiary predeceases the Participant, such deceased Beneficiary
shall not share in any death benefit and those Beneficiaries who survive the
Participant shall share in any death benefit equally, or, if different, in the
proportions designated by the Participant. A Beneficiary’s right to (and the
Plan Administrator’s, the Committee’s, or the Trustee’s duty to provide to the
Beneficiary) information or data concerning the Plan does not arise until the
Beneficiary first becomes entitled to receive a benefit under the Plan.
The termination of a Participant’s marriage shall not automatically result in a
revocation or change of the Participant’s Beneficiary designation. Except as
provided to the contrary under a qualified domestic relations order: (i) a
Participant may, subsequent to a divorce, designate someone other than his
former Spouse as Beneficiary; and (ii) if a divorced Participant remarries, the
new Spouse shall have all of the rights of a Spouse as set forth herein and any
prior written Beneficiary designation by the Participant shall be automatically
revoked and subject to the rights of the subsequent Spouse. If an alternate
payee under a qualified domestic relations order, as defined in Code Section
414(p), should die before payment of the benefit assigned to the alternate payee
occurs, the portion of the Participant’s Account assigned to the alternate payee
shall revert to the Participant unless the qualified domestic relations order
permits the alternate payee to designate a Beneficiary and a Beneficiary has in
fact been designated to whom the benefit may be paid.
Section 1.08    Board. The Board of Directors of the Company or any committee
thereof.
Section 1.09    Catch-Up Contributions. For each calendar year, the pre-tax
contributions made to the Plan by a Participating Employer in accordance with
and subject to the limitations of Section 414(v) of the Code at the election of
a Participant who has reached age 50 before the close of the calendar year. Such
Catch-Up Contributions shall not be taken into account for purposes of the
provisions of the Plan implementing the required limitations of Sections 402(g)
and 415 of the Code. The Plan shall not be treated as failing to satisfy the
requirements of Sections 401(k)(3), 401(k)(11), 401(k)(13), 410(b) or 416 of the
Code by reason of making such Catch-Up Contributions.
Section 1.10    Catch-Up Contribution Account. That portion of a Participant's
Account credited with Catch-Up Contributions under Section 3.02.B., together
with any income, gains and losses credited thereto.
Section 1.11    Code. The Internal Revenue Code of 1986, as it may be amended
from time to time.
Section 1.12    Committee. The Teleflex Incorporated Benefits Policy Committee
or any successor thereto. The Committee is the “plan administrator”, as defined
in ERISA, and a named fiduciary of the Plan.
Section 1.13    Company. Teleflex Incorporated, a Pennsylvania corporation.
Section 1.14    Compensation.
A.
Compensation. The total cash remuneration paid to a Participant by the Employer,
as defined in Code Section 3401(a), for purposes of income tax withholding at
the source, for personal services rendered during the period considered as
Service, including overtime payments, plus “Elective Contributions” made by the
Employer on the Employee’s behalf. Elective Contributions are amounts excludable
from the Employee’s gross income under Code Section 402(e)(3) (relating to a
Code Section 401(k) arrangement), Code Section 402(h) (relating to a Simplified
Employee Pension), Code Section 125 (relating to a cafeteria plan), Code Section
403(b) (relating to a tax-sheltered annuity) or Code Section 132(f)(4) (relating
to a qualified transportation fringe benefit). Compensation includes
compensation paid by the Employer to an Employee through another person under
the common paymaster provisions of Code Sections 3121(s) and 3306(p).
Compensation does not include contributions by the Employer to this or any other
plan or plans for the benefits of its employees, except as otherwise expressly
provided in this Section 1.14, or amounts identified by the Employer as expense
allowances or reimbursements, fringe benefits (cash and noncash) (including
severance pay benefits), moving expenses, non-qualified deferred compensation
(contributions and distributions), and welfare benefits, regardless of whether
such amounts are treated as wages under the Code. By way of clarification and
not limitation, for purposes of the preceding sentence, “welfare benefits” do
not include short-term disability benefits paid out of an Employer’s general
assets. Any reference in this Plan to Compensation is a reference to the
definition in this Section 1.14, unless the Plan reference specifies a
modification to this definition. Except as provided herein, the Plan
Administrator shall take into account only Compensation actually paid by the
Employer during the Plan Year to which reference is made.

Amounts referenced under Code Section 125 include any amounts not available to a
Participant in cash in lieu of group health coverage because the Participant is
unable to certify that he has other health coverage. An amount will be treated
as an amount under Code Section 125 only if the Employer does not request or
collect information regarding the Participant's other health coverage as part of
the enrollment process for the health plan.
B.
Compensation shall include Post-Severance Compensation paid by the later of: (i)
two and one-half (2½) months (or such other period as extended by subsequent
regulations or other published guidance) after Severance from Employment with
the Employer; or (ii) the end of the Limitation Year that includes the date of
the Employee’s Severance from Employment with the Employer. “Post-Severance
Compensation” means payments that would have been included in the definition of
Compensation if they were paid prior to the Employee’s Severance from Employment
and the payments are regular Compensation for Services during the Participant’s
regular working hours, Compensation for Services outside the Participant’s
regular working hours (such as overtime or shift differential), commissions,
bonuses, or other similar compensation, if the payments would have been paid to
the Employee if the Employee had continued in employment with the Employer. Any
payments not described in the preceding sentence are not considered
Post-Severance Compensation if paid after Severance from Employment, except for
payments (i) to an individual who does not currently perform services for the
Employer by reason of “Qualified Military Service,” as defined in Code Section
414(u)(5), to the extent these payments do not exceed the amounts the individual
would have received if the individual had continued to perform services for the
Employer; or (ii) to any Participant who is permanently and totally disabled for
a fixed or determinable period, as determined by the Committee. For purposes of
this Section 1.14.A., “permanently and totally disabled” means that the
individual is unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or which has lasted or can be expected to last for a
continuous period of not less than 12 months.

Back pay, within the meaning of Treasury Regulations Section 1.415(c)-2(g)(8),
shall be treated as Compensation for the Limitation Year to which the back pay
relates to the extent the back pay represents an amount that would otherwise be
Compensation.
Compensation shall also include any differential wage payments (as defined in
Code Section 3401(h)(2)) made by the Employer after December 31, 2008, as
required by Code Section 414(u)(12), as amended by the Heroes Earnings
Assistance and Relief Tax Act of 2008 (the “HEART Act”).
C.
Compensation Limit. In addition to other applicable limitations set forth in the
Plan, and notwithstanding any other provisions of the Plan to the contrary, the
annual Compensation of each Employee taken into account under the Plan shall not
exceed the “Compensation Limitation” under Code Section 401(a)(17) in effect for
the applicable Determination Period as defined herein. Effective January 1,
2014, the Compensation Limitation is $260,000, and is subject to cost of living
adjustments in future years in accordance with Code Section 401(a)(17)(B) and
applicable statutory changes. Any such cost of living adjustment or statutory
change in effect for a calendar year applies to any period, not exceeding 12
months, over which Compensation is determined (the “Determination Period”)
beginning in such calendar year. If a Determination Period consists of fewer
than 12 months, the Compensation Limitation will be multiplied by a fraction,
the numerator of which is the number of months in the Determination Period, and
the denominator of which is 12. Any reference in this Plan to the limitation
under Section 401(a)(17) of the Code shall mean the Compensation Limitation set
forth in this provision.

D.
Compensation – Special Rules. For purposes of determining whether the Plan
discriminates in favor of Highly Compensated Employees, the Employer may elect
to use an alternate nondiscriminatory definition of Compensation, in accordance
with the requirements of Code Section 414(s) and the Treasury Regulations
promulgated thereunder. In determining Compensation (for purposes of determining
whether the Plan discriminates in favor of Highly Compensated Employees), the
Employer may elect to include as Compensation all Elective Contributions made by
the Employer on behalf of Employees. The Employer's election to include Elective
Contributions must be consistent and uniform with respect to Employees and all
plans of the Employer for any particular Plan Year. The Employer may make this
election to include Elective Contributions for nondiscrimination testing
purposes, irrespective of whether Elective Contributions are included in the
general definition of Compensation applicable to the Plan. “Elective
Contributions” are amounts excludible from the Employee’s gross income under
Code Sections 402(e)(3), 402(h), 125, 132(f)(4), or 403(b).

Section 1.15    Covered Participant. A Participant who is an Eligible Employee
and who does not have an affirmative election in effect on January 1, 2009
regarding Elective Deferral Contributions and each Eligible Employee who first
becomes a Participant on or after January 1, 2009, unless a collective
bargaining agreement that governs the Participant’s employment with the Employer
does not provide for the automatic Elective Deferral Contributions described in
Section 3.02.C. An Arrow Union Participant is not a Covered Participant. An
“Arrow Union Participant” is a Participant who is an hourly-rated Employee at
the Berks County, Pennsylvania location of Arrow International, Inc. (“Arrow”)
and a member of the production and maintenance collective bargaining unit at the
Berks County, Pennsylvania location of Arrow.
Section 1.16    Disability. A physical or mental condition that has qualified
the Employee for benefits under the Employer's long-term disability plan and
will prevent the Employee from satisfactorily performing his usual duties for
the Employer or the duties of such other position or job that the Employer makes
available to him and for which such Employee is qualified by reason of his
training, education or experience, for an indefinite period that the Plan
Administrator considers will be of long-continued duration. The Plan considers a
Participant disabled on the date that the Participant has satisfied the
requirements for disability benefits under the applicable long-term disability
plan. If the Participant is not eligible for long-term disability benefits, the
Participant shall be considered disabled upon qualifying for Social Security
disability benefits.
Section 1.17    Effective Date. January 1, 2014, the date on which the
provisions of this amended and restated Plan become effective, except as
otherwise provided herein. In addition, the provisions of Plan with respect to
the Employees of a Participating Employer may be subject to a different
Effective Date, as specified in Appendix D hereto. The original Effective Date
of the Plan was July 1, 1985.
Section 1.18    Elective Deferral Contributions. Pre-tax contributions made to
the Plan by the Employer at the election of the Participant (or deemed election
of the Participant), in lieu of receipt of current Compensation.
Section 1.19    Elective Deferral Contribution Account. That portion of a
Participant’s Account credited with Elective Deferral Contributions under
Sections 3.02.A. and C., together with any income, gains and losses credited
thereto.
Section 1.20    Eligible Employee. Any Employee who has attained age 21 (or such
lower age as is specified in an Appendix hereto) other than:
A.
An Employee who is not compensated on a salaried basis, unless such Employee is
employed and compensated on an hourly-paid basis by an Employer that has adopted
the Plan for the benefit of any or all of its hourly-paid Employees, and the
Employee is such an hourly-paid Employee;

B.
An Employee who is a member of a unit of Employees as to which there is evidence
that retirement benefits were the subject of good faith collective bargaining,
unless a collective bargaining agreement covering those Employees provides for
their participation in the Plan;

C.
An Employee who is a Leased Employee;

D.
An Employee who is a non-resident alien and who has no income from sources
within the United States;

E.
An individual who has been classified by an Employer as an independent
contractor, notwithstanding a later contrary determination by any court or
governmental agency;

F.
An individual who has been classified by an Employer as a per diem employee,
intern or special project employee;

G.
An individual who performs Services for an Employer but who is paid by a
temporary or other employment or staffing agency, whether or not such individual
is determined by any court or governmental agency to be a common-law employee of
the Employer;

H.
An Employee who has made a one-time irrevocable election to waive participation
in the Plan; such an election must be made no later than the date that the
Employee first becomes eligible to participate in the Plan or any other plan or
arrangement of the Employer that is described in Code Section 219(g)(5)(A);

I.
An Employee who has agreed in writing that he is not entitled to participate in
the Plan; and

J.
An Employee who is a member of a class of Employees who are excluded from
participation in the Plan, if any, as specified in an Appendix hereto.

The Plan Administrator shall interpret the list of persons who are ineligible to
participate in the Plan, as set forth above, to comply with Code Section
410(a)(1).
Section 1.21    Employee.
A.
An individual who is employed by the Employer and whose earnings are reported on
a Form W-2;

B.
An individual who is not employed by the Employer but is required to be treated
as a Leased Employee (as defined in Section 1.33); provided that if the total
number of Leased Employees constitutes 20% or less of the Employer’s non-highly
compensated work force, within the meaning of Section 414(a)(5)(c)(ii) of the
Code, the term “Employee” shall not include those Leased Employees covered by a
“safe harbor” plan described in Section 414(n)(5)(i) of the Code; and

C.
When required by context under Section 1.64 for purposes of crediting Hours of
Service, a former Employee.

The term “Employee” shall not include any individual providing services to the
Employer as an independent contractor. An individual excluded from participation
by reason of independent contractor or Leased Employee status, if determined by
the Plan Administrator, a court, a governmental agency, or in accordance with
law to be a common law employee of the Employer, shall be recharacterized as an
Employee under the Plan as of the date of such determination, unless an earlier
date is necessary to preserve the tax qualified status of the Plan.
Notwithstanding such general recharacterization, such person shall not be
considered an Eligible Employee for purposes of Plan participation, except and
to the extent necessary to preserve the tax qualified status of the Plan.
Effective January 1, 2009, an Employee includes any individual in Qualified
Military Service who is receiving differential wage payments (as defined in Code
Section 3401(h)(2)) from the Employer solely for the purposes of providing
contributions, benefits and Service credit with respect to such Qualified
Military Service, as applicable.
Section 1.22    Employer. The Company and the Participating Employers that have
ratified and adopted this Plan in a manner satisfactory to, and with the consent
of, the Company, as listed in Appendix D. Whenever the terms of this Plan
authorize the Employer or the Company to take any action, such action shall be
considered properly authorized if taken by the Board, the Chairman of the Board,
any committee of the Board, or by the Committee for the Plan in accordance with
its procedures under Section 10.03 hereof.
Section 1.23    ERISA. The Employee Retirement Income Security Act of 1974, as
amended, or as it may be amended from time to time.
Section 1.24    ESOP Loan. A loan made to the ESOP portion of the Plan by a
disqualified person or a loan to the ESOP portion of the Plan which is
guaranteed by a disqualified person. An ESOP Loan includes a direct loan of
cash, a purchase-money transaction, and an assumption of the obligations of the
ESOP portion of the Plan. “Guarantee” includes an unsecured guarantee and the
use of assets of a disqualified person as collateral for a loan, even though the
use of assets may not be guaranteed under applicable state law. An amendment of
an ESOP Loan in order to qualify as an exempt loan is not a refinancing of the
ESOP Loan or the making of another ESOP loan.
Any ESOP Loan must be made without recourse against the Plan and only the ESOP
Stock acquired with the proceeds of an ESOP Loan or prior ESOP Loan repaid with
the proceeds of an ESOP Loan may be given as collateral on an ESOP.
Section 1.25    ESOP Stock. Common stock issued by the Company which is readily
tradable on an established securities market (within the meaning of Treasury
Regulations Section 1.401(a)(35)-1(f)(5)). If there is no common stock which
meets the requirements of the prior sentence, the ESOP Stock is the common stock
issued by the Company (or by a corporation which is a member of the same
controlled group) having a combination of voting power and dividend rights equal
to or in excess of (A) that class of common stock of the Company (or of any
other such corporation) having the greatest voting power, and (B) that class of
common stock of the Company (or of any other such corporation) having the
greatest dividend rights.
Section 1.26    ESOP Stock Fund. The portion of the Plan that is invested in
ESOP Stock. The ESOP Stock Fund shall be maintained as an investment option (as
described in Appendix C, attached hereto and made a part hereof) at all times
during which a portion of the Plan is intended to constitute an ESOP.
Section 1.27    Five-Percent Owner. Any Employee who owns (or is considered as
owning within the meaning of Section 318 of the Code) more than 5% of the
outstanding stock of the Employer, or stock possessing more than 5% of the total
combined voting power of all stock of the Employer. For purposes of this Section
1.27, Section 318(a)(2)(C) of the Code shall be applied by substituting “5%” for
“50%” each time it appears therein.
Section 1.28    Former Participant. A Participant who has transferred to a
classification of Employees ineligible to participate in the Plan or a
Participant whose employment with the Employer has terminated but who has a
vested Account balance under the Plan that has not been paid in full and,
therefore, is continuing to participate in the allocation of Trust Fund Income.
Section 1.29    Full-time Employee. Except as otherwise provided in an Appendix
hereto, an Employee who is regularly scheduled to work 32 or more hours per
week. Effective January 1, 2015, except as otherwise provided in an Appendix
hereto, an Employee who is regularly scheduled to work 30 or more hours per
week.
Section 1.30    Highly Compensated Employee. Any Employee who:
A.
Was a Five-Percent Owner at any time during the Plan Year or the preceding Plan
Year; or

B.
For the preceding Plan Year:

1.
Received more than $90,000 ($115,000 for the Plan Year beginning January 1,
2014) in annual Compensation from the Employer (or such higher amount as
adjusted pursuant to Section 414(q)(1) of the Code); and

2.
If the Employer elects, was in the top 20% of Employees when ranked on the basis
of Compensation for the prior Plan Year.

Highly Compensated Employees also include highly compensated former Employees. A
highly compensated former Employee includes any Employee who has had a Severance
from Employment (or was deemed to have a Severance from Employment) prior to the
current or preceding Plan Year, performs no Service for the Employer during such
Plan Year, and was a Highly Compensated Employee for either the severance year
or any Plan Year ending on or after the Employee’s 55th birthday in accordance
with the rules for determining Highly Compensated Employee status in effect for
that determination year and in accordance with applicable Treasury Regulations
and IRS Notice 97-45.
For purposes of this Section, “Compensation” means Compensation as defined in
Section 1.14; and Related Employers to the Employer shall be treated as a single
employer with the Employer. The determination of who is Highly Compensated shall
be made in accordance with Code Section 414(q) and applicable Treasury
Regulations promulgated thereunder.
Section 1.31    Income. The net gain or loss of the Trust Fund from investments,
as reflected by interest payments, dividends, realized and unrealized gains and
losses on securities, other investment transactions and expenses paid from the
Trust Fund. In determining the Income of the Trust Fund as of any date, assets
shall be valued on the basis of their then fair market value.
Section 1.32    Investment Manager. A person or organization who is appointed
under Section 10.05 to direct the investment of all or part of the Trust Fund,
and who is either (A) registered in good standing as an Investment Adviser under
the Investment Advisers Act of 1940, (B) a bank, as defined in that Act, or (C)
an insurance company qualified to perform investment management services under
the laws of more than one state of the United States, and who has acknowledged
in writing that he is a fiduciary with respect to the Plan.
Section 1.33    Leased Employee. Any person (other than an Employee of the
Employer) who, pursuant to an agreement between the Employer and any other
person (“Leasing Organization”), has performed services for the Employer (or for
the Employer and related persons determined in accordance with Section 414(n)(6)
of the Code) on a substantially full time basis for a period of at least one
year, which services are performed under the primary direction or control of the
Employer. Contributions or benefits provided to a Leased Employee by the Leasing
Organization that are attributable to services performed for the Employer shall
be treated as provided by the Employer. If applicable, Compensation under
Section 1.14 includes compensation from the Leasing Organization that is
attributable to services performed for the Employer.
A Leased Employee shall not be considered an Employee of the Employer if (A)
such employee is covered by a money purchase pension plan providing: (i) a
nonintegrated employer contribution rate of at least ten percent of
compensation, as defined in Section 415(c)(3) of the Code, but including amounts
contributed pursuant to a salary reduction agreement that are excludible from
the employee's gross income under Section 125, Section 132(f)(4), Section
402(e)(3), Section 402(h) or Section 403(b) of the Code, (ii) immediate
participation, and (iii) full and immediate vesting; and (B) leased employees do
not constitute more than 20% of the Employer's nonhighly compensated workforce.
Section 1.34    Limitation Year. The Plan Year.
Section 1.35    Matching Contributions. Contributions made to the Plan by the
Employer pursuant to Section 3.05. Effective January 1, 2009, Matching
Contributions include Non-Safe Harbor Matching Contributions, Safe Harbor
Matching Contributions and Additional Matching Contributions.
Section 1.36    Matching Contribution Account. That portion of a Participant’s
Account credited with Matching Contributions pursuant to Section 3.05, including
reallocated forfeitures, if any, together with any income, gains and losses
credited thereto. A Participant’s Matching Contribution Account may include one
or more subaccounts, including a Non-Safe Harbor Matching Contribution Account,
Safe Harbor Matching Contribution Account, and Additional Matching Contribution
Account.
Section 1.37    Net Profit. Each Participating Employer’s current or accumulated
surplus, reserves and net or retained earnings determined on the basis of
generally accepted accounting principles before contributions to the Trust Fund.
Net Profit shall be computed on the basis of the Participating Employer's
taxable year.
Section 1.38    Nonforfeitable. A Participant’s or Beneficiary’s unconditional
claim, legally enforceable against the Plan, to all or a portion of the
Participant’s Account.
Section 1.39    Nonforfeitable Account Balance. The aggregate value of the
Participant’s vested Account balances derived from Employer and Employee
contributions (including Rollover Contributions and Transfer Contributions),
whether vested before or upon death.
Section 1.40    Non-highly Compensated Employee. Any Eligible Employee who is
not a Highly Compensated Employee.
Section 1.41    Non-Safe Harbor Matching Contributions. Contributions made to
the Plan by the Employer pursuant to Section 3.05.A.
Section 1.42    Non-Safe Harbor Matching Contribution Account. The portion of a
Participant’s Account credited with Non-Safe Harbor Matching Contributions under
Section 3.05.A., together with any income, gains and losses credited thereto.
Section 1.43    Normal Retirement Date. The later of the date on which a
Participant reaches age 65 or the fifth anniversary of the date the Participant
commenced participation in the Plan. However, in no event shall the Normal
Retirement Date of a Participant who had an Account balance on July 1, 1991 be
later than the date such Participant reaches age 65.
Section 1.44    Part-Time Employee. Except as otherwise provided in an Appendix
hereto, an Employee who is not a Full-Time Employee or a temporary or seasonal
Employee who is regularly scheduled to work any number of hours per week but who
is expected to work for less than one year or who was engaged to serve an
Employer’s temporary staffing need.
Section 1.45    Participant. An Eligible Employee who has satisfied the
eligibility requirements of Section 2.01 and becomes a Participant in accordance
with the provisions of Sections 2.01 and 2.02. An Eligible Employee who becomes
a Participant shall remain a Participant or Former Participant under the Plan
until the Trustee has fully distributed the vested amount in his Account to him.
Section 1.46    Participating Employer. Any subsidiary or affiliated
organization of the Company electing to participate in the Plan with the consent
of the Committee. A list of the Participating Employers is set forth in Appendix
D, attached hereto and made a part hereof, as it may be updated from time to
time.
Section 1.47    Plan. The plan designated as the Teleflex 401(k) Savings Plan as
set forth herein or in any amendments hereto. Prior to October 1, 2004, the Plan
was known as the Teleflex Incorporated Voluntary Investment Plan.
Section 1.48    Plan Administrator. The Committee or the person(s) or entity
appointed by the Committee or the Board to oversee the administration of the
Plan. The Financial Benefit Plans Committee has been appointed to oversee the
administration of the Plan in accordance with its authority under the benefit
plan governance structure approved by the Compensation Committee of the Board,
as amended from time to time, or any successor thereto. Further, the Vice
President, Global Human Resources and employees of the Corporate Benefits
Department of the Company (collectively the “Benefits Group”) have been
appointed to assist in the day-to-day administration of the Plan in accordance
with their authority under the benefit plan governance structure approved by the
Compensation Committee of the Board, as amended from time to time.
Section 1.49    Plan Year. The calendar year commencing on January 1 and ending
on December 31.
Section 1.50    Profit Sharing Contributions. Contributions made to the Plan at
the discretion of the Employer pursuant to Section 3.07.
Section 1.51    Profit Sharing Contribution Account. The portion of a
Participant’s Account credited with Profit Sharing Contributions under Section
3.07, including reallocated forfeitures, if any, together with any income, gains
and losses credited thereto.
Section 1.52    Qualified Matching Contributions. Contributions made to the Plan
at the discretion of the Employer pursuant to Section 3.05.E.
Section 1.53    Qualified Matching Contribution Account. That portion of a
Participant's Account credited with Qualified Matching Contributions under
Section 3.05.E., together with any income, gains and losses credited thereto.
Section 1.54    Qualified Non-elective Contributions. Contributions (other than
Matching Contributions, Profit Sharing Contributions, or Qualified Matching
Contributions) made to the Plan at the discretion of the Employer pursuant to
Section 3.10.
Section 1.55    Qualified Non-elective Contribution Account. That portion of a
Participant's Account credited with Qualified Non-elective Contributions under
Section 3.10, together with any income, gains and losses credited thereto.
Section 1.56    Related Employers. A controlled group of corporations (as
defined in Code Section 414(b)), trades or business (whether or not
incorporated) that are under common control (as defined in Code Section 414(c)),
or an affiliated service group (as defined in Code Sections 414(m) and (o)). If
the Employer is a member of a group of Related Employers, the term “Employer”
includes the Related Employers for purposes of crediting Hours of Service,
applying the coverage test of Code Section 410(b) (except to the extent that the
Plan employs the qualified separate line of business rules of Code Section
414(r)), determining Years of Service and Breaks-in-Service under Section 1.64
and Article IV, applying the limitations described in Appendix F, applying the
Top Heavy rules of Article XI, the definitions of Employee, Highly Compensated
Employee, and Leased Employee, and Service contained in this Article I, and for
any other purpose as required by the Code or by the Plan. However, only an
Employer described in Section 1.22 may contribute to the Plan and only Eligible
Employees employed by an Employer described in Section 1.22 are eligible to
participate in this Plan. Unless otherwise provided, service with a Related
Employer prior to the date that it either adopted the Plan or became a Related
Employer shall not be counted for any purpose under the Plan. A Related Employer
shall cease to be an Employer on the date such entity ceases to qualify as a
Related Employer to the Company, unless the Related Employer continues to
maintain the Plan with the consent of the Company.
Section 1.57    Required Beginning Date. The April 1 of the calendar year
following the later of:
A.
The calendar year in which the Participant reaches age 70½; or

B.
The calendar year in which the Participant has a Severance from Employment;
provided, that this Section 1.57.B. shall not apply in the case of a Participant
who is a Five-Percent Owner with respect to the Plan Year ending with the
calendar year in which the Participant attains age 70½.

Section 1.58    Rollover Contributions. Contribution made to the Plan by an
Employee or Participant pursuant to Section 3.14.
Section 1.59    Rollover Contribution Account. That portion of a Participant's
Account credited with Rollover Contributions under Section 3.14, together with
any income, gains and losses credited thereto.
Section 1.60    Roth Elective Deferral Contributions. Elective Deferral
Contributions that are made in accordance with and subject to the provisions of
Section 402A of the Code and relevant regulations thereto and are (A) designated
irrevocably by the Participant at the time of the cash or deferred election as
Roth Elective Deferral Contributions that are being made in lieu of all or a
portion of the pre-tax Elective Deferral Contributions the Participant is
otherwise eligible to make under the Plan, and (B) treated by the Employer as
includible in the Participant's income at the time the Participant would have
received that amount in cash if the Participant had not made a cash or deferred
election.
Section 1.61    Roth Elective Deferral Contribution Account. The portion of a
Participant’s Account credited with Roth Elective Deferral Contributions under
Section 3.02.D., together with any income, gains and losses credited thereto.
Section 1.62    Safe Harbor Matching Contributions. Contributions made to the
Plan by the Employer pursuant to Section 3.05.B.
Section 1.63    Safe Harbor Matching Contribution Account. The portion of a
Participant's Account credited with Safe Harbor Matching Contributions under
Section 3.05.B., together with any income, gains and losses credited thereto
Section 1.64    Service and Break-in-Service Definitions.
A.
Absence from Service. A severance or absence from service for any reason other
than a quit, discharge, retirement or death, such as vacation, holiday,
sickness, or layoff. Notwithstanding the foregoing, an absence due to an
“Authorized Leave of Absence,” or Qualified Military Service in accordance with
Code Section 414(u) shall not constitute an Absence from Service.

B.
Authorized Leave of Absence. An Authorized Leave of Absence shall mean:

1.
A leave of absence, with or without pay, granted by the Employer in writing
under a uniform, nondiscriminatory policy applicable to all Employees; however,
such absence shall constitute an Authorized Leave of Absence only to the extent
that applicable federal laws and regulations permit Service credit to be given
for such leave of absence;

2.
A leave of absence due to service in the Armed Forces of the United States to
the extent required by Code Section 414(u); or

3.
A leave of absence authorized under the Family and Medical Leave Act, but only
to the extent that such Act requires that service credit be given for such
period.

C.
Break-in-Service. Each 12 consecutive months in the period commencing on the
earlier of (i) the date on which the Employee quits, is discharged, retires or
dies, or (ii) the first anniversary of the first day of any Absence from
Service, within which the Employee is not credited with more than 500 Hours of
Service, and ending on the date the Employee is again credited with an Hour of
Service for the performance of duties for the Employer. If an Employee is on
maternity or paternity leave, and the absence continues beyond the first
anniversary of such absence, the Employee’s Break-in-Service will commence no
earlier than the second anniversary of such absence. The period between the
first and second anniversaries of the first date of a maternity or paternity
leave is not part of either a Period of Service or a Break-in-Service. The Plan
Administrator shall consider an Employee on maternity or paternity leave if the
Employee's absence is due to the Employee's pregnancy, the birth of the
Employee's child, the placement with the Employee of an adopted child, or the
care of the Employee's child immediately following the child's birth or
placement. Notwithstanding the foregoing, if such maternity or paternity leave
constitutes an Authorized Leave of Absence, such leave shall not be considered
part of a Break-in-Service.

D.
Employment Commencement Date. The date upon which an Employee first performs an
Hour of Service for the Employer.

E.
Hour of Service. Hour of Service shall mean:

1.
Each hour for which the Employer, either directly or indirectly, pays an
Employee, or for which the Employee is entitled to payment, for the performance
of duties during the Plan Year. The Plan Administrator shall credit Hours of
Service under this subparagraph 1. to the Employee for the Plan Year in which
the Employee performs the duties, irrespective of when paid;

2.
Each hour for which the Employer, either directly or indirectly, pays an
Employee, or for which the Employee is entitled to payment (irrespectively of
whether the employment relationship is terminated), for reasons other than the
performance of duties during a computation period, such as leaves of absence,
vacation, holiday, sick leave, illness, incapacity (including disability),
layoff, jury duty or military duty. There shall be excluded from the foregoing
those periods during which payments are made or due under a plan maintained
solely for the purpose of complying with applicable workers’ compensation,
unemployment compensation, or disability insurance laws. An Hour of Service
shall not be credited where an employee is being reimbursed solely for medical
or medically related expenses. The Plan Administrator shall not credit more than
501 Hours of Service under this Section 1.64.E.2. to an Employee on account of
any single continuous period during which the Employee does not perform any
duties (whether or not such period occurs during a single computation period).
The Plan Administrator shall credit Hours of Service under this Section
1.64.E.2. in accordance with the rules of paragraphs (b) and (c) of Department
of Labor Regulations Section 2530.200b-2, which the Plan, by this reference,
specifically incorporates in full within this Section 1.64.E.2.; and

3.
Each hour for back pay, irrespective of mitigation of damages, to which the
Employer has agreed or for which the Employee has received an award. The Plan
Administrator shall credit Hours of Service under this Section 1.64.E.3. to the
Employee for the computation period(s) to which the award or the agreement
pertains rather than for the computation period in which the award, agreement or
payment is made.

The Plan Administrator shall not credit an Hour of Service under more than one
of the above paragraphs. Furthermore, if the Plan Administrator is to credit
Hours of Service to an Employee for the 12-month period beginning with the
Employee’s Employment Commencement Date or with an anniversary of such date,
then the 12-month period shall be substituted for the term “Plan Year” wherever
the latter term appears in this Section. A computation period for purposes of
this Section 1.64 is the Plan Year, Break-in-Service period or other period, as
determined under the Plan provision for which the Plan Administrator is
measuring an Employee’s Hours of Service. The Plan Administrator will resolve
any ambiguity with respect to the crediting of an Hour of Service in favor of
the Employee.
The Plan Administrator shall credit every Employee with Hours of Service on the
basis of the “actual” method; provided that with respect to an Employee for whom
hours of employment are not normally recorded, the Plan Administrator may, in
accordance with rules applied in a uniform and nondiscriminatory manner, elect
to credit Hours of Service using one or more of the following equivalencies:
Basis upon Which Records
Are Maintained
 
Credit Granted to Individual
For Period
 
 
 
Shift
 
actual hours for full shift
 
 
 
Day
 
10 Hours of Service
 
 
 
Week
 
45 Hours of Service
 
 
 
Semi-monthly period
 
95 Hours of Service
 
 
 
Month
 
190 Hours of Service



For purposes of this Plan, the “actual” method means the determination of Hours
of Service from records of hours worked and hours for which the Employer makes
payment or for which payment is due from the Employer.
Hours of Service will be credited for employment with other members of a group
of Related Employers of which the Employer is a member. Hours of Service will
also be credited for any individual considered an Employee for purposes of this
Plan to the extent required under Code Sections 414(n) or 414(o) and the
Treasury Regulations promulgated thereunder.
Solely for purposes of determining whether the Employee incurs a
Break-in-Service under any provision of this Plan, the Plan Administrator shall
credit Hours of Service during an Employee’s unpaid absence period due to
maternity or paternity leave. The Plan Administrator shall consider an Employee
on maternity or paternity leave if the Employee’s absence is due to the
Employee’s pregnancy, the birth of the Employee’s child, the placement with the
Employee of an adopted child, or the care of the Employee’s child immediately
following the child’s birth or placement. The Plan Administrator shall credit
only the number (up to 501 Hours of Service) necessary to prevent an Employee’s
Break-in-Service. The Plan Administrator shall credit all Hours of Service
described in this paragraph to the computation period in which the absence
period begins or, if the Employee does not need these Hours of Service to
prevent a Break-in-Service in the computation period in which his absence period
begins, the Plan Administrator shall credit these Hours of Service to the
immediately following computation period. Further, if required by the Family and
Medical Leave Act, time on a leave of absence, whether or not paid, shall count
in determining Service and Hours of Service.
F.
Period of Service. The period of Service commencing on an Employee’s Employment
Commencement Date or Re-employment Commencement Date, whichever is applicable,
and ending on the Employee’s Severance from Service Date. Notwithstanding
anything else to the contrary, a Period of Service will include (i) any Period
of Severance resulting from a quit, discharge, or retirement if within 12 months
of his Severance from Service Date, the Employee is credited with an Hour of
Service for the performance of duties for the Employer, (ii) any Period of
Severance if the Employee quits, is discharged, or retires during an Absence
from Service of less than 12 months and is then credited with an Hour of Service
within 12 months of the date on which the Absence from Service began, and (iii)
any other period of Service as defined in subsection J. below.

G.
Period of Severance. The period commencing on any Severance from Service Date
and ending on the date an Employee is again credited with an Hour of Service for
the performance of duties for the Employer.

H.
Re-employment Commencement Date. The date upon which an Employee first performs
an Hour of Service for the Employer following a Break-in-Service.

I.
Severance from Employment. A separation from Service with the Employer
maintaining this Plan and any Related Employers such that the Employee no longer
has an employment relationship with any Employer or Related Employer. In
addition, a Severance from Employment shall be deemed to occur with respect to
the Employees of a Related Employer effective as of the date such Related
Employer ceases to qualify as a Related Employer to the Employer, unless such
employer continues to maintain the Plan with the consent of the Company. A
change in status from a common law employee to a Leased Employee does not
constitute a Severance from Employment. In addition, an Employee does not have a
Severance from Employment if, in connection with a change of employment, the
Employee’s new employer is an Employer or a Related Employer.

J.
Service. Any period of time the Employee is in the employ of the Employer,
whether before or after adoption of the Plan, determined in accordance with
reasonable and uniform standards and policies adopted by the Plan Administrator,
which standards and policies shall be consistently observed. For purposes of
counting an Employee's Service, the Plan shall treat an Employee's Service with
employers who are part of a group of Related Employers of which the Employer is
a member as Service with the Employer for the period during which the employers
are Related Employers. Service for purposes of determining eligibility to
participate and vesting may also be granted for an Employee's Period of Service
prior to the date his employer became a Related Employer if such Service is
granted in accordance with the requirements of Code Section 401(a)(4) and the
regulations thereunder. For all Plan purposes, the Plan shall treat the
following periods as Service:

1.
Any Authorized Leave of Absence, subject to the service crediting limitations
set forth in Section 1.64.B;

2.
Any Qualified Military Service; and

3.
Any other absence during which the Participant continues to receive his regular
Compensation.

Effective January 1, 2009, as required by Code Section 414(u), as amended by the
HEART Act, any individual in Qualified Military Service who is receiving
differential wage payments (as defined in Code Section 3401(h)(2)) from the
Employer shall be treated as an “Employee” of the Employer solely for purposes
of providing contributions, benefits and Service credit with respect to such
Qualified Military Service in accordance with Code Section 414(u).
K.
Severance from Service Date. The earlier of (i) the date on which an Employee
quits, is discharged, retires, or dies, or (ii) the first anniversary of the
first date of any Absence from Service.

L.
Year of Service. Except as otherwise provided in an Appendix to the Plan:

1.
For purposes of Article II relating to eligibility to participate, a 12
consecutive month period beginning on the date an Employee performs his first
Hour of Service (or his Re-employment Commencement Date following a
Break-in-Service) and each anniversary thereof during which such Employee is
credited with at least 1,000 Hours of Service with the Employer; and

2.
For all other purposes under the Plan, a 12 consecutive month period beginning
on the date an Employee performs his first Hour of Service (or his Re-employment
Commencement Date following a Break-in-Service) and each anniversary thereof,
without regard to any number of Hours of Service.

3.
Subject to the requirements of the Code and at the discretion of the Committee,
a continuous period of service as an employee of an entity before such entity
becomes an Employer shall be counted for purpose of eligibility to participate
under Article II and vesting under Article IV. The amount of any such service,
as approved by the Committee, shall be specified in the declaration by which
such entity joins the Plan.

Section 1.65    Spouse. Prior to June 26, 2013, the lawful spouse of the
Participant as determined under the law of the state where the Participant
resides at the date of determination. Effective June 26, 2013, the lawful spouse
of the Participant as determined under the law of the State or foreign
jurisdiction where the Participant and spouse were married.
Section 1.66    Stock. The voting common stock of the Company of the same class
and having the same voting and dividend rights as the common stock of the
Company that from time to time is listed for public trading on a national
securities exchange.
Section 1.67    Transfer Account. That portion of a Participant’s Account
credited with Transfer Contributions under Section 3.14, together with any
income, gains and losses credited thereto.
Section 1.68    Transfer Contributions. Contribution made to the Plan by an
Employee or Participant pursuant to Section 3.14.
Section 1.69    Treasury Regulations. Regulations promulgated under the Code by
the Secretary of the Treasury.
Section 1.70    Trust. The Trust known as the Teleflex Incorporated Master Trust
and maintained in accordance with the terms of the trust agreement, as from time
to time amended, between Teleflex Incorporated and the Trustee.
Section 1.71    Trust Fund. All property of every kind held or acquired by the
Trustee under the Trust agreement other than incidental benefit insurance
contracts.
Section 1.72    Trustee. Vanguard Fiduciary Trust Company, a Pennsylvania Trust
Company, or such other entity or person(s) that subsequently may be appointed by
the Company or the Committee.
Section 1.73    Unallocated ESOP Stock Account. The suspense account maintained
by the Trustee to hold ESOP Stock pursuant to Section 3.19 that has not yet been
allocated to the Accounts of Participants.
Section 1.74    Valuation Date. Each day on which the New York Stock Exchange is
open for trading.
Section 1.75    Terms Defined Elsewhere.
Actual Contribution Percentage    Appendix F
Actual Deferral Percentage    Appendix F
Annual Additions    Appendix F
Arrow    Section 1.15
Arrow Union Participant    Section 1.15
Arrow Union Profit Sharing Contribution    Section 3.07
Cash-out Distribution    Section 5.02.A.
Contribution Percentage Amounts    Appendix F
Determination Date    Section 11.05.G.
Direct Rollover    Section 6.05.B.4.
Distributee    Section 6.05.B.3.
Elective Deferrals    Appendix F
Eligible Retirement Plan    Section 6.05.B.2.
Eligible Rollover Distribution    Section 6.05.B.1.
Employer Common Stock Fund    Section 8.05
EPCRS    Section 10.05.I.
Excess Aggregate Contributions    Appendix F
Excess Compensation Deferrals    Appendix F
Excess Elective Deferrals    Appendix F
Forfeiture Break-in-Service    Section 4.02
Gap Period    Appendix F
HEART Act    Section 1.14.B.
Investment Funds    Section 8.05
IRS    Section 6.07
Key Employee    Section 11.05A.
Limitation Year    Appendix F
Maximum Permissible Amount    Appendix F
Non-Key Employee    Section 11.05.B.
Permissive Aggregation Group    Section 11.05.E.
Qualified Military Service    Section 1.14.B.
Qualified Joint and Survivor Annuity    Appendix A and Appendix B
Required Aggregation Group    Section 11.05.D.
Tender Offer    Section 8.05
Top Heavy    Section 11.03


ARTICLE II.    
ELIGIBILITY AND PARTICIPATION
Section 2.01    ELIGIBILITY AND PARTICIPATION.
A.
Each Eligible Employee who was a Participant in the Plan on the day before the
Effective Date of this restated Plan shall continue as a Participant in this
Plan as restated.

B.
Except as otherwise provided in an Appendix hereto, an Eligible Employee shall
be eligible to become a Participant as follows:

1.
An Eligible Employee who is a Full-time Employee shall be eligible to become a
Participant on his date of hire by the Employer.

2.
An Eligible Employee who is a Part-time Employee shall be eligible to become a
Participant on the day he completes a Year of Service with the Employer.

C.
Each person who was an active employee of Arrow or any of its Subsidiaries (as
set forth in Section 3.01(b) of the Disclosure Letter to the Agreement and Plan
of Merger among Teleflex Incorporated, AM Sub Inc. and Arrow International,
Inc.) immediately prior to October 1, 2007 shall receive full credit for
purposes of eligibility to participate in the Plan for his most recent
continuous period of service with Arrow or any of its Subsidiaries to the same
extent recognized by Arrow or any of its Subsidiaries immediately prior to
October 1, 2007, except to the extent such credit would result in duplication of
benefits for the same period of service.

D.
Each person who was an active employee of VasoNova, Inc. (“VasoNova”)
immediately prior to January 10, 2011 shall receive full credit for purposes of
eligibility to participate in the Plan for his most recent continuous period of
service with VasoNova.

E.
Each person who was an active employee of Semprus BioSciences Corp. (“Semprus”)
immediately prior to May 22, 2012 shall receive full credit for purposes of
eligibility to participate in the Plan for his most recent continuous period of
service with Semprus.

F.
Each person who was an active employee of Hotspur Technologies, Inc. (“Hotspur”)
immediately prior to June 22, 2012 shall receive full credit for purposes of
eligibility to participate in the Plan for his most recent continuous period of
service with Hotspur.

G.
Each person who was an active employee of LMA North America, Inc. (“LMANA”) or
Wolfe Tory Medical, Inc. (“Wolfe Tory”) immediately prior to October 23, 2012
shall receive full credit for purposes of eligibility to participate in the Plan
for his most recent continuous period of service with LMANA or Wolfe Tory,
respectively.

H.
Each person who was an active employee of VidaCare Corporation (“VidaCare”) on
October 29, 2013 shall receive full credit for purposes of eligibility to
participate in the Plan for his period of service with VidaCare.

Section 2.02    ENROLLMENT. As soon as administratively practicable, the Plan
Administrator shall notify each Employee who is eligible to make Elective
Deferral Contributions to the Plan and shall explain the rights, privileges and
duties of a Participant in the Plan.
A.
An Eligible Employee who has satisfied the conditions for eligibility under
Section 2.01 shall become a Participant by filing a written election with the
Plan Administrator (or complying with such other reasonable enrollment
procedures as the Plan Administrator may implement). An election that complies
with the Plan Administrator’s procedures shall be effective on the first day of
the first payroll period immediately following the Plan Administrator’s receipt
of the election or at such other time as designated by the Employer. The
election shall authorize the Employer to withhold a specified percentage of the
Participant’s Compensation to be paid into his Elective Deferral Contribution
Account and provide such additional information as the Plan Administrator may
reasonably require. The Plan Administrator may establish additional rules and
procedures governing the time and manner in which Elective Deferral Contribution
elections shall be processed.

B.
If a Participant who is a Covered Participant does not elect to make Elective
Deferral Contributions to the Plan or affirmatively elect not to make Elective
Deferral Contributions to the Plan, the Covered Participant shall automatically
be deemed to have elected to make Elective Deferral Contributions to the Plan in
accordance with Section 3.02.C and shall become a Participant on the effective
date of such automatic election. Unless and until the Covered Participant makes
an election otherwise, the Participant shall be deemed to have authorized the
Employer to withhold the percentage of his Compensation set forth in Section
3.02.C. to be paid into his Elective Deferral Contribution Account.

Section 2.03    PARTICIPATION UPON RE-EMPLOYMENT.
A.
An Eligible Employee who experiences a Severance from Employment after
satisfying the conditions for eligibility under Section 2.01 but before becoming
a Participant shall be eligible to participate in the Plan:

1.
As though his employment had been uninterrupted if he is reemployed as an
Eligible Employee before incurring a Break-in Service; or

2.
As of the first day of the payroll period immediately following his date of
reemployment as an Eligible Employee if he has incurred a Break-in-Service.

B.
An Eligible Employee who experiences a Severance from Employment after becoming
a Participant shall again become a Participant on the date he is re-employed as
an Eligible Employee by the Employer. Any Eligible Employee who experiences a
Severance from Employment prior to satisfying the conditions for eligibility may
become a Participant upon satisfying the conditions for eligibility under
Section 2.01.

1.
If an Eligible Employee is rehired more than 24 following the date of his
Severance from Employment, he shall be treated as a new Eligible Employee for
purposes of Section 3.02.

2.
If an Eligible Employee is rehired within 24 following the date of his Severance
from Employment:

(a)
If the Eligible Employee had not previously made an affirmative election with
respect to Elective Deferral Contributions, he shall not be treated as a new
Eligible Employee for purposes of Section 3.02.C. Such Eligible Employee’s
default Elective Deferral Contribution percentage will be the default Elective
Deferral Contribution percentage applicable at the time of his Severance from
Employment, plus any increase in the default Elective Deferral Contribution
percentage that would have occurred if he had not experienced a Severance from
Employment.

(b)
If the Eligible Employee had previously made an affirmative election with
respect to Elective Deferral Contributions, the Eligible Employee’s Elective
Deferral Contribution percentage will be the Elective Deferral Contribution
percentage applicable at the time of his Severance from Employment, plus any
increase in the default Elective Deferral Contribution percentage that would
have occurred if he had not experienced a Severance from Employment based on the
Eligible Employee’s election.

Section 2.04    TRANSFERS BETWEEN PARTICIPATING EMPLOYERS. A Participant who is
an Eligible Employee and who transfers employment from one Employer to another
Employer shall continue to participate in the Plan. An Employee who is an
Eligible Employee shall continue to be an Eligible Employee following a transfer
between Employers as if the Eligible Employee had performed all Service during
the Plan Year for the Employer to which the Eligible Employee is transferred.
Section 2.05    TIME OF PARTICIPATION – EXCLUDED EMPLOYEES. An Employee of the
Employer who becomes an Eligible Employee shall become a Participant in the Plan
in accordance with Section 2.01. A Participant who ceases to be an Eligible
Employee shall cease to be eligible to make or receive contributions under the
Plan as of the last day of the payroll period during which he ceases to be an
Eligible Employee.
Section 2.06    CHANGES IN PARTICIPANT’S JOB CLASSIFICATION. A Participant who
transfers to a classification of Employee which causes him to cease to meet the
definition of Eligible Employee, or who is granted a leave of absence or placed
on inactive status by the Employer, shall not be deemed to have experienced a
Severance from Employment and shall not be entitled to a distribution based upon
a Severance from Employment; provided, however that, effective January 1, 2009,
as required by Code Section 414(u), as amended by the HEART Act, a Participant
in Qualified Military Service shall be treated as having incurred a Severance
from Employment for purposes of eligibility to receive a distribution from his
Account. While such Participant is employed by the Employer but not as an
Eligible Employee, or is on an unpaid leave of absence or in inactive status,
neither the Participant nor the Employer on his behalf shall make contributions
to the Plan other than Rollover Contributions pursuant to Section 3.14. If the
Participant is later employed by the Employer, transfers to a classification of
Employee which is eligible to participate in the Plan, returns to employment
immediately upon expiration of a leave of absence, or is restored to active
status, contributions to the Participant’s Account may resume under all
applicable Plan provisions.


ARTICLE III.    
CONTRIBUTIONS
Section 3.01    INDIVIDUAL ACCOUNTS. The Plan Administrator shall establish an
Account for each Participant and Former Participant having an amount to his
credit in the Trust Fund. Each Account shall be divided into separate
subaccounts, as applicable, for “Elective Deferral Contributions,” “Catch-Up
Contributions,” “Roth Elective Deferral Contributions,” “Non-Safe Harbor
Matching Contributions,” “Safe Harbor Matching Contributions”, “Additional
Matching Contributions,” and “Profit Sharing Contributions.” If a Participant
has made a “Rollover Contribution” or “Transfer Contribution,” as defined below,
or if the Employer elects to make “Qualified Non-elective Contributions” or
“Qualified Matching Contributions,” as defined below, separate subaccounts shall
be established for such contributions. In addition, if a Participant made
“After-tax Contributions” prior to January 1, 1987, a separate subaccount
referred to as the “After-tax Contribution Account” shall be established for the
Participant. Furthermore, if a Participant re-enters the Plan subsequent to a
“Forfeiture Break-in-Service” (as defined in Section 4.02), a separate Account
shall be maintained for the Participant’s pre-Forfeiture Break-in-Service
Account and a separate Account for his post-Forfeiture Break-in-Service Account,
unless the Participant’s entire Account under the Plan is 100% Nonforfeitable.
Allocations shall be made to the Accounts of the Participants in accordance with
the provisions of Section 10.14. The Plan Administrator may direct the Trustee
to maintain a temporary segregated investment Account in the name of a
Participant to prevent a distortion of income, gain, or loss allocations under
Section 10.14. The Plan Administrator shall ensure that records are maintained
for all Account allocations and related recordkeeping activities.
Section 3.02    PARTICIPANT CONTRIBUTIONS.
C.
Elective Deferral Contributions.

1.
Contribution Limits. For any Plan Year, each Participant may have allocated to
his Account an amount of his Compensation for such Plan Year, which amount shall
be a whole percentage, rounded to the nearest dollar, of not less than two
percent (2%) but not more than the lesser of $13,000 ($17,500 in 2014) (or such
larger dollar amount as the Commissioner of the Internal Revenue may prescribe
in accordance with Code Section 402(g)(4)) or fifty percent (50%) of his
Compensation for such Plan Year (as may be adjusted from time to time by the
Committee). Such amount shall be known as the Participant's “Elective Deferral
Contributions.” Except for occasional, bona fide administrative considerations,
Elective Deferral Contributions cannot be made before the earlier of (a) the
performance of Services with respect to which the contributions are made; or
(b) the date that the Compensation, which is subject to the Elective Deferral
Contribution election, would be currently available to the Participant in the
absence of the election. Notwithstanding any other provision hereunder, Elective
Deferral Contributions may not be made from any element of Compensation that
does not meet the requirements set forth in Section 1.14 and Code Section 415
and the Treasury Regulations issued thereunder.

2.
Amount of Elective Deferral Contribution. A Participant's Compensation for a
Plan Year shall be reduced by: (a) the amount of the Elective Deferral
Contributions affirmatively elected by the Participant for such Plan Year; or
(b) the amount of Elective Deferral Contributions made pursuant to Section
3.02.C.

D.
Catch-Up Contributions. Each Participant who is eligible to make Elective
Deferral Contributions under this Plan and who has or will attain at least age
50 before the close of the taxable year shall be eligible to defer an additional
amount of his Compensation for such Plan Year (known as “Catch-up
Contributions”), which such amount shall not exceed the dollar amount prescribed
in Code Section 414(v) (e.g., $5,500 in 2014).

E.
Automatic Elective Deferral Contributions.

1.
A Covered Participant who has not affirmatively elected to make Elective
Deferral Contributions under the Plan or affirmatively elected to make no
Elective Deferral Contributions under the Plan shall automatically begin making
Elective Deferral Contributions to the Plan at the “qualified percentage”
(described below) of Compensation on the later of January 1, 2009 or as soon as
administratively practicable after the date he becomes a Covered Participant
(but no later than the earlier of (a) the pay date for the second payroll period
that begins after the date the notice described in Section 3.02.C.4 is provided;
and (b) the first pay period that occurs at least 30 days after the notice is
provided). Subject to the limits set forth in Section 3.02.A.1. and Appendix F,
such Covered Participants will be deemed to have elected to defer 3% (referred
to herein as the “qualified percentage”) of their Compensation under the Plan on
a pre-tax basis for each payroll period during the 2009 Plan Year or the first
Plan Year in which they become Covered Participants, if later, unless and until
they affirmative elect otherwise by filing a written election with the Plan
Administrator (or complying with such other reasonable election procedures as
the Plan Administrator may implement) or cease to be Eligible Employees. The
qualified percentage for Covered Participants who have been automatically
enrolled in the Plan and have not otherwise made an affirmative election with
respect to their Elective Deferral Contribution percentage (including an
election not to make Elective Deferral Contributions) shall increase by 1% for
each of the next three Plan Years (i.e., up to 6%). The increase for a Plan Year
will be effective as of the first pay period in the March of the Plan Year.
Except as provided in Section 3.02.C.3. below or to the extent of the increasing
qualified percentage described in the preceding sentence, the same qualified
percentage will be withheld as automatic Elective Deferral Contributions from
all Covered Participants subject to the qualified percentage. The Elective
Deferral Contributions made pursuant to Article III, along with the Safe Harbor
Matching Contributions made pursuant to Section 3.05.B., are intended to satisfy
the requirements to be a qualified automatic contribution arrangement within the
meaning of Code Sections 401(k)(13) and 401(m)(12) and the Treasury Regulations
and other guidance issued thereunder. The Elective Deferral Contributions made
pursuant to Article III are also intended to satisfy the requirements to be an
eligible automatic contribution arrangement within the meaning of Code Section
414(w) and the Treasury Regulations and other guidance issued thereunder.
Notwithstanding any other provision hereunder, Compensation for purposes of
automatic Elective Deferral Contributions shall have the meaning set forth in
Section 1.14, modified to the extent necessary to be safe harbor compensation
within the meaning of Treasury Regulations Section 1.401(k)-3(b)(2).

2.
Automatic Elective Deferral Contributions described in Section 3.02.C.1. will be
reduced or stopped to the extent necessary to satisfy the limitations under Code
Sections 401(a)(17), 402(g), and 415 and to satisfy any suspension period
required after a hardship distribution.

3.
A Covered Participant will have a reasonable period of time after receipt of the
notice described in Section 3.02.C.4. below to make an affirmative election
regarding Elective Deferral Contributions (either to make no Elective Deferral
Contributions or to make Elective Deferral Contributions in a percentage other
than the qualified percentage) before Elective Deferral Contributions are
automatically made to the Plan on his behalf pursuant to this Section 3.02.C.;
provided, however, that automatic Elective Deferral Contributions will begin to
be made to the Plan on behalf of a Covered Participant no later than the earlier
of (a) the pay date for the second payroll period that begins after the date the
notice is provided; and (b) the first pay period that occurs at least 30 days
after the notice is provided. Automatic Elective Deferral Contributions being
made to the Plan on a Covered Participant’s behalf will cease as soon as
administratively feasible after the Covered Participant makes such an
affirmative election regarding Elective Deferral Contributions.

4.
At least 30 days, but not more than 90 days, before the beginning of the Plan
Year, the Plan Administrator will provide each Covered Participant a
comprehensive notice of the Covered Participant’s rights and obligations under
the qualified automatic contribution arrangement and eligible automatic
contribution arrangement described in this Section 3.02.C., written in a manner
calculated to be understood by the average Covered Participant. If an Eligible
Employee becomes a Covered Participant after the 90th day before the beginning
of the Plan Year and does not receive the notice for that reason, the notice
will be provided no more than 90 days before the Eligible Employee becomes a
Covered Participant but not later than the pay date for the payroll period that
includes the date the Eligible Employee becomes a Covered Participant. The
notice will accurately describe:

(a)
The amount of automatic Elective Deferral Contributions that will be made to the
Plan on the Covered Participant’s behalf in the absence of an affirmative
election;

(b)
The Covered Participant’s right to elect to have no Elective Deferral
Contributions made to the Plan on his behalf or to have a different amount of
Elective Deferral Contributions made;

(c)
How automatic Elective Deferral Contributions will be invested in the absence of
the Covered Participant’s investment instructions; and

(d)
The Covered Participant’s right to make a withdrawal of automatic Elective
Deferral Contributions pursuant to Section 3.04 and the procedures for making
such a withdrawal.

F.
Roth Elective Deferral Contributions.

1.
General Application. The Plan will accept Roth Elective Deferral Contributions
made on behalf of the Participants. A Participant’s Roth Elective Deferral
Contributions shall be allocated to a separate account maintained for such
contributions as described in Section 3.02.D.2. Unless specifically stated
otherwise, Roth Elective Deferral Contributions shall be treated Elective
Deferral Contributions for all purposes under the Plan.

2.
Separate Accounting. Contributions and withdrawals of Roth Elective Deferral
Contributions shall be credited and debited to the Roth Elective Deferral
Contribution Account maintained for each Participant. The Plan shall maintain a
record of the amount of Roth Elective Deferral Contributions in each
Participant's Account. Gains, losses and other credits or charges must be
separately allocated on a reasonable and consistent basis to each Participant’s
Roth Elective Deferral Contribution Account and the Participant’s other Accounts
under the Plan. No contributions other than Roth Elective Deferral Contributions
and properly attributable earnings will be credited to each Participant’s Roth
Elective Deferral Contribution Account.

3.
Direct Rollovers. Notwithstanding Section 6.05 of the Plan, a direct rollover of
a distribution from a Participant's Roth Elective Deferral Contribution Account
under the Plan will only be made to another Roth elective deferral contribution
account under an applicable retirement plan described in Code Section 402A(e)(1)
or to a Roth IRA described in Code Section 408A, and only to the extent the
rollover is permitted under the rules of Code Section 402(c). Notwithstanding
Section 3.14 of the Plan, the Plan shall accept a Rollover Contribution to a
Participant's Roth Elective Deferral Contribution Account only if it is a direct
rollover from another Roth elective deferral contribution account under an
applicable retirement plan described in Code Section 402A(e)(1) and only to the
extent the rollover is permitted under the rules of Code Section 402(c).
Eligible rollover distributions from a Participant’s Roth Elective Deferral
Contribution Account shall be taken into account in determining whether the
Participant’s vested Account under the Plan exceeds $1,000 for purposes of
Section 5.03 of the Plan.

4.
Correction of Excess Compensation Deferrals and Excess Elective Deferrals. In
the case of a distribution of Excess Compensation Deferrals and Excess Elective
Deferrals, a Participant may designate the extent to which the excess amount is
composed of pre-tax Elective Deferral Contributions and Roth Elective Deferral
Contributions but only to the extent such types of contributions were made for
the Plan Year. If the Participant does not designate which types of Elective
Deferral Contributions are to be distributed, the Plan will distribute pre-tax
Elective Deferral Contributions first.

Section 3.03    CHANGES AND SUSPENSIONS OF ELECTIVE DEFERRAL CONTRIBUTIONS,
CATCH-UP CONTRIBUTIONS AND/OR ROTH ELECTIVE DEFERRAL CONTRIBUTIONS. A
Participant may change the rate of Elective Deferral Contributions, Catch-Up
Contributions and/or Roth Elective Deferral Contributions to his Account at any
time during each Plan Year, effective for the first payroll period for which it
is administratively feasible to change the rate of such Participant's Elective
Deferral Contributions, Catch-Up Contributions and/or Roth Elective Deferral
Contributions, by communicating such rate change in accordance with uniform
rules and procedures established by the Plan Administrator regarding the timing
and manner of making such elections. In addition, a Participant may at any time
elect to suspend all contributions to his Account, effective for the first
payroll period for which it is administratively feasible to stop such
Participant's Elective Deferral Contributions, Catch-Up Contributions and/or
Roth Elective Deferral Contributions, by giving advance notice in any manner
specified by the Plan Administrator. An election to recommence contributions
shall be effective for the first payroll period in which it is administratively
feasible to begin deferral withholdings. All suspensions and recommencements of
Elective Deferral Contributions, Catch-Up Contributions and/or Roth Elective
Deferral Contributions shall be made in the manner and at the times specified in
uniform rules and procedures established by the Plan Administrator, which rules
and procedures may be changed from time to time.
Section 3.04    WITHDRAWAL OF AUTOMATIC ELECTIVE DEFERRAL CONTRIBUTIONS. A
Covered Participant who makes automatic Elective Deferral Contributions to the
Plan pursuant to Section 3.02.C. may elect to withdraw such Elective Deferral
Contributions (and earnings attributable thereto). The withdrawal election must
be made no later than 90 days after automatic Elective Deferral Contributions
are first withheld from the Covered Participant’s Compensation. No Spousal
consent is required for a withdrawal pursuant to this Section 3.04. A
Participant shall make an election under this Section 3.04 in accordance with
uniform rules and procedures established by the Plan Administrator. The amount
that shall be distributed from the Plan upon a Covered Participant’s request
under this Section 3.04 is equal to the amount of automatic Elective Deferral
Contributions made under the Plan through the earlier of (A) the pay date for
the second payroll period that begins after the Covered Participant’s withdrawal
request, and (B) the first pay date that occurs at least 30 days after the
Covered Participant’s request, plus attributable earnings through the date of
distribution. In addition, the amount distributed to the Participant under this
Section 3.04 may be reduced by any fees generally applicable to distributions;
provided, however, that any such fees may not be greater than any other fees
charged for a cash distribution. Further, any Matching Contributions made with
respect to Elective Deferral Contributions distributed to a Participant pursuant
to this Section 3.04 shall be forfeited. A distribution may be made under this
Section 3.04 without regard to any notice or consent otherwise required by Code
Sections 401(a)(11) or 417.
Unless the Covered Participant affirmatively elects otherwise, any withdrawal
request pursuant to this Section 3.04 shall be treated as an affirmative
election to stop having Elective Deferral Contributions made to the Plan on the
Covered Participant’s behalf as of the earlier of (C) the pay date for the
second payroll period that begins after the Covered Participant’s withdrawal
request, and (D) the first pay date that occurs at least 30 days after the
Covered Participant’s request. Elective Deferral Contributions distributed to a
Covered Participant pursuant to this Section 3.04 shall not be counted towards
the dollar limitation on Elective Deferral Contributions contained in Code
Section 402(g) nor for purposes of the actual deferral percentage test described
in Code Section 401(k)(3), to the extent applicable.
Section 3.05    MATCHING AND QUALIFIED MATCHING CONTRIBUTIONS.
D.
Non-Safe Harbor Matching Contributions. With respect to any Employer that is
designated by the Committee as a separate line of business and authorized by the
Committee to make a Matching Contribution that is different than the Matching
Contribution set forth in Section 3.05.B. or to the extent the terms of a
collective bargaining agreement provide for a Matching Contribution that is
different than the Matching Contribution set forth in Section 3.05.B., the
Employer may contribute to the Account of each eligible Participant employed by
it “Non-Safe Harbor Matching Contributions” in an amount determined by the
Employer from time to time in its discretion, subject to the approval of the
Committee. The Non-Safe Harbor Matching Contributions shall be an amount (when
added to forfeitures of Matching Contributions that are reallocated pursuant to
Appendix F.05) that does not exceed:

1.
A percentage, elected by each Employer, of such Participant’s Elective Deferral
Contributions made under Section 3.02, minus

2.
The fair market value of ESOP Stock allocated to the Accounts of such
Participants under Section 3.17 (Matching Contributions-ESOP Stock Allocation).

The discretionary Non-Safe Harbor Matching Contribution amounts or rates of
contribution in any year may vary, in the Employer’s discretion and among
Employers or divisions, subject to the approval of the Committee, and the
discretionary amounts so contributed shall be allocated among the eligible
Participants of such Employers or divisions. However, the rate of the Non-Safe
Harbor Matching Contribution shall not increase as the rate of a Participant’s
Elective Deferral Contributions increase. Further, the Non-Safe Harbor Matching
Contributions made for any eligible Highly Compensated Employee at any rate of
Elective Deferral Contributions cannot be greater than that for any eligible
Non-highly Compensated Employee who makes Elective Deferral Contributions at the
same rate. Whenever different levels of Non-Safe Harbor Matching Contributions
are provided for the Plan Year on behalf of different Employers or divisions,
the Plan Administrator shall notify the Trustee, in writing, of the amount of
the contribution allocable to each group for allocation to the eligible
Participants employed within each such group. Each level of Non-Safe Harbor
Matching Contribution for a Plan Year is also required to satisfy Code Section
401(a)(4).
E.
Safe Harbor Matching Contributions. Except any Employer that is designated by
the Committee as a separate line of business and authorized by the Committee to
make a different Matching Contribution or to the extent not required by the
terms of a collective bargaining agreement, the Employer will contribute Safe
Harbor Matching Contributions to the Account of each Participant employed by it
in an amount equal to 100% of a Participant’s Elective Deferral Contributions up
to 5% of the Participant’s Compensation. The Safe Harbor Matching Contributions
made pursuant to this Section 3.05.B. are intended to satisfy the matching
contribution requirement in Code Section 401(k)(13)(D) for the Plan to be a
qualified automatic contribution arrangement.

Notwithstanding any provision of Section 3.05.B. to the contrary, the Employer
reserves the right to reduce or suspend future Safe Harbor Matching
Contributions at any time provided the procedures for implementing such
suspensions are consistent with the Treasury Regulations.
F.
Additional Matching Contributions. With the prior approval of the Committee, for
any Plan Year the Employer may elect to make Matching Contributions in addition
to those described in Sections 3.05.A. or B. Matching Contributions made
pursuant to this Section 3.05.C. are referred to as “Additional Matching
Contributions.” In addition to any other limitations on Matching Contributions
under the Plan, Employers making Safe Harbor Matching Contributions under
Section 3.05.B. shall not make Additional Matching Contributions under this
Section 3.05.C. in an amount which would cause the Plan to fail to satisfy the
requirements of Code Section 401(m)(12). Pursuant to applicable Treasury
Regulations, the limitation on a Matching Contribution made at such Employer’s
discretion on behalf of a Participant is an amount which, in the aggregate, does
not exceed 4% of the Participant’s Compensation. This limitation shall be
observed only to the extent required by law to meet the requirements for the
safe harbor under Code Section 401(m)(12).

G.
Except where the context indicates otherwise, Non-Safe Harbor Matching
Contributions, Safe Harbor Matching Contributions, and Additional Matching
Contributions shall be referred to in the Plan collectively as “Matching
Contributions.”

H.
Qualified Matching Contributions. To the extent the Actual Deferral Percentage
test and Actual Contribution Percentage test apply to the Employer, if the
Employer so elects, the Employer may also make Matching Contributions to the
Plan that are “Qualified Matching Contributions.” Qualified Matching
Contributions shall mean Matching Contributions that are at all times
Nonforfeitable and subject to the distribution requirements of Section 401(k) of
the Code when made to the Plan. Additional contributions subject to these rules
may be made by the Employer, or some of all of the existing Matching
Contributions can be designated as fully vested and subject to the distribution
restrictions in order to satisfy these rules. Furthermore, the election to make
any Qualified Matching Contributions may also vary among the Employers or
divisions of the Employer.

The Employer may make a Qualified Matching Contribution that is taken into
account for purposes of the Actual Deferral Percentage test only to the extent
the Qualified Matching Contribution is a Matching Contribution that is not
precluded from being taken into account under the Actual Contribution Percentage
test for the Plan Year under the rules of Treasury Regulations Section
1.401(m)-2(a)(5)(ii). Further, Qualified Matching Contributions cannot be taken
into account for purposes of the Actual Deferral Percentage test to the extent
such contributions are taken into account for purposes of satisfying any other
actual deferral percentage test, any actual contribution percentage test, or the
requirements of Treasury Regulations Sections 1.401(k)-3, 1.401(m)-3 or
1.401(k)-4.
I.
Additional Provisions Regarding Matching Contributions.

1.
An Employer may make a Matching Contribution on behalf of another Employer in
any case where the latter is prevented from making such contribution because its
Net Profit is insufficient to allow it to make such contribution. In addition,
the Employers shall contribute for each Plan Year an amount sufficient to
discharge all indebtedness due during such Plan Year with respect to all ESOP
Loans. The Employer shall designate the ESOP Loan to which a contribution is to
be applied, and the Trustee shall apply such contribution to the ESOP Loan so
designated.

2.
Except for forfeitures, released ESOP shares and occasional bona fide
administrative considerations, an Employer contribution is not a Matching
Contribution made on account of an Elective Deferral Contribution if it is
contributed before the Elective Deferral Contribution election is made or before
the performance of Services with respect to which the Elective Deferral
Contribution is made (or when the cash that is subject to the Elective Deferral
Contribution election would be currently available, if earlier).

3.
The Employer shall not make a Matching Contribution to the Trust for any
Participant to the extent that the contribution would exceed the Participant’s
“Maximum Permissible Amount” as described in Appendix F.

Section 3.06    MATCHING CONTRIBUTION ALLOCATION AND ACCRUAL OF BENEFIT. Only
Participants who have made Elective Deferral Contributions (and Catch-Up
Contributions, if applicable) during the applicable payroll period shall be
eligible to share in the allocation of Matching Contributions as set forth in
Section 3.05. Such Matching Contributions (and forfeitures then to be applied to
reduce such contributions) shall be paid to the Plan as soon as practicable
after the end of each payroll period but no later than the end of the month
succeeding such payroll period. In all cases, the allocation of Matching
Contributions shall be based on the amount or rate established for such
contributions relative to the Elective Deferral Contributions (and Catch-Up
Contributions, if applicable) being matched. No Matching Contributions shall be
made, however, with respect to “Excess Compensation Deferrals.”
Matching Contributions shall become Nonforfeitable in accordance with Section
4.01 of the Plan. In any event, Matching Contributions shall be fully vested and
Nonforfeitable upon attainment of Normal Retirement Age, death or Disability
while still actively employed, upon the complete or partial termination of the
Plan, or upon the complete discontinuance of Employer contributions. Forfeitures
of Matching Contributions, other than Excess Aggregate Contributions, shall be
made in accordance with Section 4.03 of the Plan.
A Participant who dies on or after January 1, 2007, while performing Qualified
Military Service shall be treated as if he resumed employment with the Employer
immediately prior to his death and then experienced a Severance from Employment
on account of his death. A Participant who becomes Disabled on or after January
1, 2010, while performing Qualified Military Service and does not return to
active employment with the Employer as a result of the Disability shall be
treated as if he resumed employment with the Employer immediately prior to
becoming Disabled and then experienced a Severance from Employment due to his
Disability.
Section 3.07    PROFIT SHARING CONTRIBUTIONS. For each Plan Year, each Employer
may contribute to the Trust amounts determined in its discretion based on
profitability or other relevant factors. Any contributions made pursuant to this
Section 3.07 are referred to as “Profit Sharing Contributions.” The amount
contributed in any year may vary, in the Employer’s discretion, among each
Employer, and the discretionary amounts so contributed shall be allocated only
among the eligible Participants employed by such Employer for which the
contribution was made. In addition, the amount contributed by an Employer may
vary among the divisions within such Employer to the extent such variation does
not violate the requirements of Code Sections 401(a)(4) and 410(b). Whenever an
Employer elects to make a Profit Sharing Contribution for a Plan Year on behalf
of its eligible Participants, then prior to the effective date of such
contribution, such Employer shall notify the Plan Administrator of the amount of
the contribution and any additional requirements for allocation to the eligible
Participants employed by such Employer. An Employer shall not make a Profit
Sharing Contribution to the Trust for any taxable year to the extent the
contribution would exceed the maximum deduction limitations under Code Section
404 or fail to satisfy the requirements of Code Sections 401(a)(4) or 410(b).
All Profit Sharing Contributions are conditioned on their deductibility under
the Code and shall be returned to the applicable Employer if determined to be
nondeductible, as provided in Section 3.15.
Notwithstanding the above, pursuant to the Memorandum of Agreement between the
Company and United Steel, Paper and Forestry, Rubber, Manufacturing, Energy,
Allied Industrial and Service Workers International Union AFL-CIO, CLC agreed
upon by the parties during the negotiations leading to the 2012-2015 collective
bargaining agreement, for the Plan Year beginning January 1, 2015 only, the
Employer shall make a one-time Profit Sharing Contribution to the Account of
each Eligible Arrow Union Participant in the amount of $2,000 (the “Arrow Union
Profit Sharing Contribution”). The Arrow Union Profit Sharing Contribution will
be allocated on the first pay date for the first full pay period in January
2015. An “Eligible Arrow Union Participant” is an Arrow Union Participant who
was an active Employee of Arrow and a member of the production and maintenance
collective bargaining unit at the Berks County, Pennsylvania location of Arrow
on the date the 2012-2015 collective bargaining agreement was ratified and who
is an active Employee and an Arrow Union Participant on the first pay date for
the first full pay period in January 2015.
Section 3.08    PROFIT SHARING CONTRIBUTION ALLOCATION AND ACCRUAL OF BENEFIT.
A.
Method of Allocation. Subject to Appendix F and any restoration allocation
required under Section 4.04, and except as provided in Section 3.07 with respect
to the Arrow Union Profit Sharing Contribution, the Plan Administrator shall
allocate and credit to the Account of each Participant who satisfies the
conditions of Section 3.08.B. a percentage of the Profit Sharing Contribution,
if any, made pursuant to Section 3.07 for a Plan Year that is allocable to
Participants of the applicable Employer in the ratio that the sum of the
Participant’s total Compensation for the Plan Year bears to the sum of all such
Participants’ total Compensation for the Plan Year.

B.
Accrual of Benefit. Except as provided in Section 3.07 with respect to the Arrow
Union Profit Sharing Contribution, the Plan Administrator shall determine the
accrual of a Participant's benefit on the basis of the Plan Year. Although
contributions may be made at other times (and therefore credited to Accounts at
such other times), except with respect to the Arrow Union Profit Sharing
Contribution, the Participant’s status as of the end of the Plan Year for which
the Profit Sharing Contribution is made shall determine his entitlement to share
in an allocation of such Profit Sharing Contribution, regardless of when
credited to his Account. In allocating any Profit Sharing Contributions to a
Participant’s Account, the Plan Administrator, subject to Section 11.01, shall
take into account only Compensation paid to the Employee during the portion of
the Plan Year during which the Employee was a Participant. However, except with
respect to the Arrow Union Profit Sharing Contribution or as provided otherwise
in an Appendix, the Plan Administrator shall not allocate any portion of a
Profit Sharing Contribution for a Plan Year to the Account of any Participant if
such Participant has not been credited with at least 1,000 Hours of Service with
the applicable Employer during the Plan Year and is not employed by the
applicable Employer on the last day of that Plan Year. Except with respect to
the Arrow Union Profit Sharing Contribution, if Participants must satisfy
allocation requirements in order to receive an allocation of any Profit Sharing
Contributions, such allocation requirements shall not apply to Participants who
experience a Severance from Employment during the applicable Plan Year after
their Normal Retirement Date or due to death or Disability.

Notwithstanding any other provision to the contrary, a Profit Sharing
Contribution shall not be allocated to a Participant’s Account to the extent the
contribution would exceed the Participant’s “Maximum Permissible Amount” under
Appendix F, Section F.07. of the Plan for the Plan Year in which he contribution
is made. In addition, if, in any given Plan Year, the Plan fails to satisfy the
requirements of Code Section 410(b)(1), any Hours of Service requirement to
receive an allocation of Profit Sharing Contributions shall be disregarded for
that Plan Year with respect to the Participant(s) with the next highest number
of Hours of Service and continuing with each Participant, one by one, until the
Plan satisfies the requirements of Code Section 410(b)(1). If, after eliminating
any Hours of Service allocation requirement for all Participants, the Plan still
fails to satisfy the requirements of Code Section 410(b)(1), a last day of the
Plan Year allocation requirement, if any, shall be eliminated with respect to
the Participant(s) who incurred a Severance from Employment with the Employer
latest in the Plan Year, and continuing with each Participant, one by one, until
the Plan satisfies the requirements of Code Section 410(b)(1).
A Participant who dies on or after January 1, 2010, while performing Qualified
Military Service shall be treated as if he resumed employment with the Employer
immediately prior to his death and then experienced a Severance from Employment
on account of his death. A Participant who becomes Disabled on or after January
1, 2010, while performing Qualified Military Service and does not return to
active employment with the Employer as a result of the Disability shall be
treated as if he resumed employment with the Employer immediately prior to
becoming Disabled and then experienced a Severance from Employment due to his
Disability.
Section 3.09    AFTER-TAX CONTRIBUTIONS. Participants shall not be permitted to
make After-tax Contributions to the Plan after January 1, 1987.
Section 3.10    QUALIFIED NON-ELECTIVE CONTRIBUTIONS.
A.
Purpose. If the limitation on Elective Deferral Contributions in Section F.01 of
Appendix F or the limitation on Matching Contributions in Section F.04 of
Appendix F is exceeded, the Employer may make “Qualified Non-elective
Contributions” to a Participant’s Qualified Non-elective Contribution Account
under the Plan on behalf of (i) all Participants who are Non-highly Compensated
Employees, or (ii) the number of Non-highly Compensated Employees, beginning
with the least highly Compensated Employee, necessary to satisfy the Actual
Deferral Percentage test, the Actual Contribution Percentage test, or both, or
the coverage requirements of Code Section 410(b). For purposes of this Article
III, Qualified Non-elective Contributions shall mean contributions (other than
Matching Contributions, Profit Sharing Contributions or Qualified Matching
Contributions) made by the Employer and allocated to Participants’ Accounts that
the Participants may not elect to receive in cash until distributed from the
Plan; that are Nonforfeitable when made; and that are distributable only in
accordance with the distribution provisions that are applicable to Elective
Deferral Contributions and Qualified Matching Contributions.

B.
Limitations.

1.
A Qualified Non-elective Contribution made on behalf of a Non-highly Compensated
Employee cannot be taken into account for purposes of the Actual Deferral
Percentage test or the Actual Contribution Percentage test for a Plan Year to
the extent the Qualified Non-elective Contribution exceeds the product of the
Non-highly Compensated Employee’s Compensation and the greater of (i) 5% (up to
10% if the Qualified Non-elective Contribution is made in connection with a
Participating Employer’s obligation to pay a prevailing wage under the
Davis-Bacon Act (46 Stat. 1494), Public Law 71-798, Service Contract Act of 1965
(79 Stat. 1965), Public Law 89-286, or similar legislation); or (ii) 2 times the
Plan’s “Representative Contribution Rate.”

2.
Qualified Non-elective Contributions cannot be taken into account for purposes
of the Actual Deferral Percentage test to the extent such contributions are
taken into account for purposes of satisfying any other actual deferral
percentage test, any actual contribution percentage test, or the requirements of
Treasury Regulations Sections 1.401(k)-3, 1.401(m)-3 or 1.401(k)-4. Similarly,
if this Plan switches from the current Plan Year testing method to the prior
Plan Year testing method pursuant to Treasury Regulations Section 1.401(k)-2(c),
Qualified Non-elective Contributions that are taken into account under the
current Plan Year testing method for a Plan Year may not be taken into account
under the prior Plan Year testing method for the next Plan Year.

3.
Qualified Non-elective Contributions cannot be taken into account for purposes
of the Actual Contribution Percentage test to the extent such contributions are
taken into account for purposes of satisfying any other actual contribution
percentage test, any actual deferral percentage test, or the requirements of
Treasury Regulations Sections 1.401(k)-3, 1.401(m)-3 or 1.401(k)-4. Similarly,
if this Plan switches from the current Plan Year testing method to the prior
Plan Year testing method pursuant to Treasury Regulations Section
1.401(m)-2(c)(1), Qualified Non-elective Contributions that are taken into
account under the current Plan Year testing method for a Plan Year may not be
taken into account under the prior Plan Year testing method for the next Plan
Year.

C.
Allocation. Qualified Non-elective Contributions shall be allocated to
Participants’ Accounts either (i) in the same proportion that each Participant’s
Compensation for the Plan Year for which the Employer makes the contribution
bears to the total Compensation of all Non-highly Compensated Participants, or
(ii) in a flat dollar amount, as determined by the Employer. Qualified
Non-elective Contributions may be made only with respect to eligible
Participants within one or more Employers or divisions or with respect to all
eligible Participants, as determined by the Administrator.

D.
Definitions.

4.
The “Representative Contribution Rate” is the greater of (i) the lowest
Applicable Contribution Rate of any eligible Non-highly Compensated Employee
among a group of eligible Non-highly Compensated Employees that consists of half
of all eligible Non-highly Compensated Employees for the Plan Year, or (ii) the
lowest Applicable Contribution Rate of any eligible Non-highly Compensated
Employee in the group of all eligible Non-highly Compensated Employees for the
Plan Year and who is employed by a Participating Employer on the last day of the
Plan Year.

(a)
Any Qualified Non-elective Contribution taken into account under the Actual
Deferral Percentage test pursuant to Treasury Regulations Section
1.401(k)-2(a)(6) (including the determination of the Representative Contribution
Rate for purposes of Treasury Regulations Section 1.401(k)-2(a)(6)(iv)(B)) is
not permitted to be taken into account for purposes of the Actual Contribution
Percentage test (including the determination of the Representative Contribution
Rate).

(b)
Any Qualified Non-elective Contribution taken into account under the Actual
Contribution Percentage test pursuant to Treasury Regulations Section
1.401(m)-2(a)(6) (including the determination of the Representative Contribution
Rate for purposes of Treasury Regulations Section 1.401(m)-2(a)(6)(v)(B)) is not
permitted to be taken into account for purposes of the Actual Deferral
Percentage test (including the determination of the Representative Contribution
Rate).

5.
The “Applicable Contribution Rate” for an eligible Non-highly Compensated
Employee is:

(a)
Actual Deferral Percentage Test. The sum of the Qualified Matching Contributions
taken into account for purposes of the Actual Deferral Percentage test for the
eligible Non-highly Compensated Employee for the Plan Year and the Qualified
Non-elective Contributions made for the eligible Non-highly Compensated Employee
for the Plan Year divided by the Non-highly Compensated Employee’s Compensation
for the Plan Year.

(b)
Actual Contribution Percentage Test. The sum of the Matching Contributions taken
into account for purposes of the Actual Contribution Percentage test for the
Non-Highly Compensated Employee for the Plan Year and the Qualified Non-elective
Contributions made for the eligible Non-highly Compensated Employee for the Plan
Year divided by the Non-highly Compensated Employee’s Compensation for the Plan
Year.

Section 3.11    TIME OF PAYMENT OF CONTRIBUTION. The Employer may make its
contribution for each Plan Year in one or more installments of cash or ESOP
Stock without interest. The Employer must make its contribution that
Participants have affirmatively elected to defer or that are automatically
deferred on behalf of Participants, under Section 3.02 in cash as soon as such
amounts may reasonably be segregated from the Employer's general assets, but in
no event later than 15 business days after the end of the calendar month in
which such amounts were withheld from the Participant's Compensation, or such
later time as may be permitted by regulations under ERISA and Section 401(k) of
the Code. The Employer must make the balance, if any, of its contribution to the
Trustee within the time prescribed (including extensions) for filing its tax
return for the taxable year for which it claims a deduction for its
contribution, in accordance with Code Section 404(a)(6).
Section 3.12    FORM OF PAYMENT OF EMPLOYER CONTRIBUTIONS.
E.
In General. Matching Contributions, Qualified Matching Contributions, Qualified
Non-elective Contributions, and Profit Sharing Contributions made under the Plan
shall be made in ESOP Stock, cash, or both; provided that contributions intended
to satisfy an ESOP Loan shall not be made in ESOP Stock. The value of each share
contributed shall be the Stock’s closing price per share on the New York Stock
Exchange for the last trading day immediately preceding the date the ESOP Stock
is contributed to the Plan.

F.
Disposition of Contributions. ESOP Stock purchased under Section 5.08 shall be
held in Trust, and when allocated in accordance with Section 3.16 shall remain
so allocated to Participants’ Accounts until distributed in accordance with
Article V or otherwise disposed of in accordance with the Plan and Trust.

Section 3.13    ALLOCATION OF FORFEITURES. Subject to any restoration allocation
required under Section 4.04 of the Plan, the Plan Administrator shall allocate
and use the amount of a Participant's benefit forfeited under the Plan to pay
Plan expenses and reduce Matching Contributions and/or Profit Sharing
Contributions. Such forfeitures, if any, shall be used to reduce the
contributions of the Employer for whom the Participant was working when the
Participant's Severance from Employment which produced the forfeiture occurred.
The Plan Administrator shall continue to hold the undistributed, nonvested
portion of the benefit of a Participant who has incurred a Severance from
Employment in his Account solely for his benefit until a forfeiture occurs at
the time specified in Section 4.03 of the Plan.
Section 3.14    ROLLOVER AND TRANSFER CONTRIBUTIONS. The Trustee is authorized
to accept and hold as part of the Trust Fund assets transferred on behalf of a
Participant (“Transfer Contributions”), provided that such transfer satisfied
any procedures or other requirements established by the Plan Administrator. The
Trustee shall also accept and hold as part of the Trust Fund assets transferred
in connection with a merger or consolidation of another plan with or into the
Plan pursuant to Section 13.06 hereof and as may be approved by the Plan
Administrator. In addition, the Trustee shall also accept “rollover” amounts
contributed directly by or on behalf of a Participant in accordance with
procedures and rules established by the Plan Administrator in respect of a
distribution made to or on behalf of such Participant from another plan pursuant
to Section 13.06 hereof. The Plan shall accept such assets from all permissible
sources including a qualified plan, an employee annuity, an annuity contract, an
individual retirement account, an individual retirement annuity or an eligible
governmental deferred compensation plan, including any after-tax contributions
from such source. Subject to the approval of the Plan Administrator, rollover
amounts may also include any outstanding participant loans from another plan
qualified under either Code Section 401(a) or 403(a) rolled over to the Plan in
kind, provided such other qualified plan permits rollover of loans in kind. All
amounts so transferred to the Trust Fund shall be held in a segregated
subaccount and shall be referred to as “Rollover Contributions.”
Rollover Contributions must conform to rules and procedures established by the
Plan Administrator including rules designed to assure the Plan Administrator
that the funds so transferred qualify as a Rollover Contribution under the Code.
An Eligible Employee, prior to satisfying the Plan’s eligibility conditions, may
make Rollover Contributions and Transfer Contributions to the Trust to the same
extent and in the same manner as a Participant. If an Eligible Employee makes a
Rollover Contribution or Transfer Contribution to the Trust prior to satisfying
the Plan’s eligibility conditions, the Plan Administrator and Trustee must treat
the Eligible Employee as a Participant for all purposes of the Plan, except that
the Eligible Employee is not a Participant for purposes of making Elective
Deferral Contributions, Catch-up Contributions, or Roth Elective Deferral
Contributions or receiving Matching Contributions, Profit Sharing Contributions,
Qualified Matching Contributions, Qualified Non-elective Contributions, or
Participant forfeitures under the Plan until he actually becomes a Participant
in the Plan. If the Eligible Employee has a Severance from Employment prior to
becoming a Participant, the Participant’s Rollover Contribution Account and
Transfer Account shall be distributed to him as if it were an Employer
contribution Account.
In the case of any rollover or transfer of assets to this Plan from a Keogh
plan, the Plan Administrator shall maintain records which enable the Plan
Administrator to identify which portion of the Rollover Account is comprised of
Keogh plan amounts (and earnings thereon).
Section 3.15    RETURN OF CONTRIBUTIONS. All contributions to the Plan are
conditioned upon their deductibility under the Code. The Trustee, upon written
request from the Employer, shall return to the Employer the amount of the
Employer's contribution made by the Employer by mistake of fact or the amount of
the Employer's contribution disallowed as a deduction under Code Section 404.
The Trustee shall not return any portion of the Employer's contribution under
this provision more than one year after:
A.
The Employer made the contribution by mistake of fact; or

B.
The disallowance of the contribution as a deduction, and then, only to the
extent of the disallowance.

The Trustee shall not increase the amount of the Employer contribution
returnable under this Section 3.15 for any earnings attributable to the
contribution, but the Trustee shall decrease the Employer contribution
returnable for any losses attributable to it. The Trustee may require the
Employer to furnish it whatever evidence the Trustee deems necessary to enable
the Trustee to confirm the amount the Employer has requested be returned is
properly returnable under ERISA.
Section 3.16    RELEASE OF ESOP STOCK FOR ALLOCATION. As of each Valuation Date
that ends a calendar quarter during which Matching Contributions or earnings on
Matching Contributions are applied to satisfy a portion of the ESOP Loan, a
certain number of shares or ESOP Stock held in the Unallocated Stock Account,
calculated in accordance with Section 3.16.A.1. or Section 3.16.B., shall be
released for allocation among Participants’ Accounts in accordance with Section
3.17.
A.
If:

1.
The ESOP Loan provides for payments of principal and interest at a cumulative
rate that is not less rapid at any time than level annual payments of such
amounts for 10 years; and

2.
Interest included in any payment is disregarded (in determining the portion of
such payment constituting principal) only to the extent that it would be
determined to be interest under standard loan amortization tables, then the
number of shares released from the Unallocated Stock Account shall bear the same
ratio to the number of shares attributable to the ESOP Loan that are then in the
Unallocated Stock Account (prior to the release) as (a) the principal payments
made on the ESOP Loan in the calendar quarter ending with such Valuation Date
bear to (b) the quarter's principal payments described in (a), plus the total
remaining principal payments required (or projected to be required on the basis
of the interest rate in effect at the end of such calendar quarter) to satisfy
the ESOP Loan. If the ESOP Loan does not meet the requirements of the preceding
sentence, or if, at any time, by reason of a renewal, extension or refinancing,
the sum of the expired duration of the ESOP Loan, the renewal period, the
extension period, and the duration of the new ESOP Loan exceeds 10 years, then
the number of shares released shall be determined in accordance with Section
3.16.B.

B.
Unless Section 3.16.A.1. applies, the number of shares released from the
Unallocated Stock Account shall bear the same ratio to the number of shares
attributable to the ESOP Loan that are then in the Unallocated Stock Account
(prior to the release) as (1) the principal and interest payments made on the
ESOP Loan in the calendar quarter ending with such Valuation Date bear to (2)
the quarter's payments described in (1), plus the total remaining principal and
interest payments required (or projected to be required on the basis of the
interest rate in effect at the end of such calendar) to satisfy the ESOP Loan.

C.
For purposes of this Section, each ESOP Loan, the ESOP Stock purchased in
connection with it, and any stock dividends on such ESOP Stock, shall be
considered separately.

D.
At the time that an ESOP Loan is made, the interest rate for the ESOP Loan and
the price of ESOP Stock to be acquired with the ESOP Loan proceeds should not be
such that the Plan assets might be drained off.

E.
No person entitled to payment under an ESOP Loan shall have any right to assets
of the Plan other than:

1.
Collateral given for the ESOP Loan;

2.
Contributions (other than contributions of the ESOP Stock) that are made under
the Plan to meet its obligations under the ESOP Loan; and

3.
Earnings attributable to such collateral and the investment of such
contributions.

F.
The payments made with respect to an ESOP Loan by the Plan during a Plan Year
must not exceed an amount equal to the sum of such contributions and earnings
received during or prior to the year less such payments in prior years. In
addition, such contributions and earnings must be accounted for separately in
the books of account of the plan until the ESOP Loan is repaid.

Section 3.17    MATCHING CONTRIBUTIONS - ESOP STOCK ALLOCATIONS. As of a date
determined by each Employer, the sum of:
A.
The ESOP Stock released from the Unallocated Stock Account for the calendar
quarter ending on that Valuation Date, as determined in accordance with Section
3.16; plus

B.
Any Matching Contributions, and any earnings, gains or losses thereon, for the
then current Plan Year not designated to be applied against the ESOP Loan and
not previously allocated, shall be allocated among the Accounts of eligible
Participants in an amount not to exceed the percentage of Elective Deferral
Contributions made under Section 3.02.

Section 3.18    ALLOCATION OF EXCESS MATCHING CONTRIBUTIONS. If the fair market
value of shares of ESOP Stock released from the Unallocated Stock Account under
Section 3.16 exceeds the applicable Matching Contribution for the Plan Year, the
excess shall, at the discretion of the Plan Administrator, be allocated:
K.
As a bonus Matching Contribution allocated as provided in Section 3.17 ratably
to the Accounts of all Employees eligible to receive Matching Contributions,
subject to the limitations on Additional Matching Contributions set forth in
Section 3.05.C.; or

L.
As a Profit Sharing Contribution allocated as provided in Section 3.07 to the
Accounts of the class of Employees selected in the same manner as indicated in
Section 3.05 for Qualified Matching Contributions.

Section 3.19    UNALLOCATED ESOP STOCK ACCOUNT. The Plan Administrator shall
maintain, or cause to be maintained, an Unallocated Stock Account. The Plan's
holdings of ESOP Stock that have been purchased on credit, whether or not the
ESOP Stock is pledged as collateral, shall be segregated in the Unallocated
Stock Account until payments on the corresponding ESOP Loan permit the release
and allocation of the ESOP Stock to Participant Accounts in accordance with
Sections 3.16, 3.17, and 3.18. Any dividends with respect to such segregated
ESOP Stock that are paid by the Company in the form of additional shares of ESOP
Stock shall also be segregated in the Unallocated Stock Account and thereafter
treated in the same manner as the underlying segregated ESOP Stock.
In the event of default of an ESOP Loan, the value of Plan assets transferred in
satisfaction of the ESOP Loan must not exceed the amount of default. Further, if
the lender with respect to the ESOP Loan is a disqualified person, the assets
transferred cannot exceed the payment schedule of the ESOP Loan.
Section 3.20    FURTHER REDUCTIONS OF CONTRIBUTIONS. In addition to the
reductions and recharacterizations provided for under Appendix F, in any Plan
Year in which the Committee deems it necessary to do so to meet the requirements
of the Code and the Treasury Regulations thereunder, the Committee may further
reduce the amount of Elective Deferral Contributions that may be made to a
Participant's Account, or refund such amounts previously contributed.
ARTICLE IV.    
TERMINATION OF SERVICE; PARTICIPANT VESTING
Section 4.01    VESTING.
G.
Vesting — In General.

3.
A Participant's interest in his Elective Deferral Contribution Account, Catch-Up
Contribution Account, Roth Elective Deferral Contribution Account, After-Tax
Contribution Account, Rollover Contribution Account, Transfer Account, Qualified
Matching Contribution Account, and Qualified Non-elective Contribution Account,
if any, and dividends paid on the Stock held in the portion of his Account that
is invested in the ESOP Stock Fund, if any, shall at all times be fully vested
and Nonforfeitable. In addition, the Arrow Union Profit Sharing Contribution
described in Section 3.07, if any, made to an Eligible Arrow Union Participant’s
Account shall at all times be fully vested and Nonforfeitable.

4.
Unless otherwise provided in the Plan or in an Appendix hereto, a Participant’s
interest in his Non-Safe Harbor Matching Contribution Account, Additional
Matching Contribution Account, and Profit Sharing Contribution Account, and an
Arrow Union Participant’s interest in his entire Matching Contribution Account
shall vest in accordance with the following schedule:

Years of Service            Vested Percentage
Less than three (3)                0%
Three (3) or more             100%
3.
The interest of a Participant other than an Arrow Union Participant in his Safe
Harbor Matching Contribution Account shall vest in accordance with the following
schedule:

Years of Service            Vested Percentage
Less than two (2)                0%
Two (2) or more             100%
4.
Matching Contributions made under the Plan for Plan Years prior to January 1,
2009 by the following Employers shall be fully vested and Nonforfeitable after
one (1) Year of Service: Teleflex Incorporated (Corporate Headquarters),
Teleflex CT Devices (now known as Coventry, CT, a business unit of Teleflex
Medical Incorporated), Telair International, Inc. (divested December 31, 2011),
Telair Los Angeles (Century Aero Products), Sermatech International (sold
February 28, 2005; automatic vesting for transferred employees on February 28,
2005), Sermatech Middle Atlantic (sold February 28, 2005; automatic vesting for
transferred employees on February 28, 2005), Sermatech West (sold February 28,
2005; automatic vesting for transferred employees on February 28, 2005),
Sermatech Power Solutions (sold February 28, 2005; automatic vesting for
transferred employees on February 28, 2005), Sermatech Texas Group (formerly
Gas-Path; closed January 10, 2005), Sermatech – Lehr (divested on June 29, 2007;
automatic vesting for certain Participants actively employed on June 29, 2007),
Airfoil Management (divested in 2009), Sermatech – Aeroforge (divested on June
29, 2007; automatic vesting for certain Participants actively employed on June
29, 2007), Sermatech Dynamic (Year of Service measured from later of January 1,
2003 or date of hire; sold February 28, 2005; automatic vesting for transferred
employees on February 28, 2005), Sermatech Ethylene (sold February 28, 2005;
automatic vesting for transferred employees on February 28, 2005), Sermatech
Castings (closed August 31, 2005), Sermatech IGT Engineering (closed October 31,
2004), Sermatech Fuel Nozzle (closed October 31, 2004), Sermatech Power
Solutions (formerly Klock; sold February 28, 2005; automatic vesting for
transferred employees on February 28, 2005), Aviation Product Support –
Employees Represented By Paper, Allied-Industrial, Chemical and Energy Workers
International Union (P.A.C.E.) 5-0826 (formerly 7826) (closed August 31, 2008),
Airfoil Technologies International LLC (ATI) (closed August 31, 2008), Turbine
Technology Services (closed December 31, 2004), Cepco – Chester, VT (divested
June 2, 2007), Mal Tool (Manchester, CT and North Charlestown, NH; divested June
29, 2007; automatic vesting for certain Participants actively employed on June
29, 2007), Teleflex Automotive Group, Manufacturing (Van Wert OH; divested
December 31, 2007; automatic vesting for certain Participants actively employed
on December 31, 2007), Teleflex Automotive Group, Headquarters (Troy, MI;
divested December 31, 2007; automatic vesting for certain Participants actively
employed on December 31, 2007), Teleflex Automotive Group, Manufacturing
(Lebanon, VA; closed January 31, 2006), Teleflex Automotive Group, Manufacturing
(Lyons, OH and Kendallville, IN; divested August 12, 2005; automatic vesting for
certain Participants actively employed on August 12, 2005), Teleflex Automotive
(Lyons, OH; divested August 12, 2005; automatic vesting for certain Participants
actively employed on August 12, 2005), Teleflex Fluid Systems, Inc. (Suffield,
CT, Grand River, OH, Pickens, SC (formerly Teleflex Machine Products, Inc.,
McKechnie Vehicle Components) and Sterling Heights, MI; divested December 31,
2007; automatic vesting for certain Participants actively employed on December
31, 2007), Capro, Inc. (Willis, TX, Shreveport, LA, Swainsboro, GA and Seimer,
TN; divested December 31, 2007; automatic vesting for certain Participants
actively employed on December 31, 2007), Norland Plastics Company (divested
December 31, 2007; automatic vesting for certain Participants actively employed
on December 31, 2007), Teleflex GFI Control Systems, Inc. (Missouri; U.S.
Employees; closed December 31, 2004), Southwest Wire Rope, LP (divested June 30,
2010), Southern Wire, LLC (divested June 30, 2010), Teleflex Incorporated –
Marine (divested March 22, 2011; Participants who were Employees on March 22,
2011 are 100% vested), Teleflex Morse – Motion Systems (closed June 2009),
Teleflex Morse Electrical Systems (closed June 2009), Teleflex Morse Techsonic
Industries, Inc.(sold May 7, 2004; automatic vesting for Participants actively
employed on May 5, 2004), Sierra International Inc. (divested March 22, 2011),
and Rüsch Inc. (closed October 32, 2005; Matching Contributions made prior to
January 1, 2004 only).

5.
Matching Contributions made under the Plan for Plan Years prior to January 1,
2009 by the following Employers shall be fully vested and Nonforfeitable after
three (3) Years of Service: Teleflex Medical Incorporated (Jaffrey, NH), Weck
Surgical (a business unit of Teleflex Medical Incorporated), TFX Medical Wire
Products, Inc. (TFX Medical Extrusion Products – Plymouth, MN), Beere Precision
Medical Instruments (a business unit of Teleflex Medical Incorporated), Arrow
International, Inc., Arrow Interventional, Inc., Arrow Med Tech LLC, Arrow Union
Participant, Rüsch Inc. (closed October 31, 2005; Matching Contributions made on
and after January 1, 2004 only), Pilling Surgical (closed March 31, 2006),
Medical Marketing Group (closed December 31, 2004), and KMEDIC (closed September
30, 2006).

6.
In addition to the above, a Participant’s interest in his Non-Safe Harbor
Matching Contribution Account, Safe Harbor Matching Contribution Account,
Additional Matching Contribution Account, and Profit Sharing Contribution
Account shall be fully vested if, while employed by the Employer, he reaches his
Normal Retirement Date, dies or sustains a Disability.

7.
A Participant who dies on or after January 1, 2007, while performing Qualified
Military Service shall be treated as if he resumed employment with the Employer
immediately prior to his death and then experienced a Severance from Employment
on account of his death. A Participant who becomes Disabled on or after January
1, 2010, while performing Qualified Military Service and does not return to
active employment with the Employer as a result of the Disability shall be
treated as if he resumed employment with the Employer immediately prior to
becoming Disabled and then experienced a Severance from Employment due to his
Disability.

8.
The Committee or its delegate shall have the authority to accelerate the vesting
of a Participant, except for a Participant who is a Section 16 Officer, as
defined in Rule 16a-1 issued under the Securities Exchange Act of 1934, so long
as such acceleration satisfies the requirements of Code Section 401(a)(4) and
the Treasury Regulations thereunder. Further, to the extent a divestiture
agreement that has been approved by the Board or its delegate provides for the
acceleration of vesting for certain Participants, the Plan shall be treated as
being amended pursuant to the terms of such divestiture agreement with respect
to such Participants.

H.
Vesting — Special Rule with Respect to Techsonic Industries, Inc.
Notwithstanding Section 4.01.A. above, any Participant who was actively employed
by Techsonic Industries on May 5, 2004, shall have a 100% vested interest in his
Matching Contributions; provided that such Participant shall have no vested
interest in Matching Contributions that are attributable to Elective Deferral
Contributions that are Excess Elective Deferrals or Excess Compensation
Deferrals.

I.
Vesting — Special Rule with Respect to the Sermatech Coatings Business.
Notwithstanding Section 4.01.A. above, any Participant whose employment was
transferred from the Employer to the buyer as a result of the sale of the
“Business” on February 28, 2005, shall have a 100% vested interest in his
Matching Contributions; provided that such Participant shall have no vested
interest in Matching Contributions that are attributable to Elective Deferral
Contributions that are Excess Elective Deferrals or Excess Compensation
Deferrals. The “Business” for purposes of this Section 4.01.C. shall mean the
provision and sale of engineered coating services for the aerospace, power
generation, offshore oil and gas, process and general industrial markets, each
as conducted by the Sermatech Coatings division of the Company and its Related
Employers as of February 28, 2005.

J.
Vesting — Special Rule with Respect to Automotive Pedals Business.
Notwithstanding Section 4.01.A. above, any Participant who was actively employed
by the “Business” on August 12, 2005, shall have a 100% vested interest in his
Matching Contributions; provided that such Participant shall have no vested
interest in Matching Contributions that are attributable to Elective Deferral
Contributions that are Excess Elective Deferrals or Excess Compensation
Deferrals. The “Business” for purposes of this Section 4.01.D. shall mean the
development, manufacture and sale of accelerator, brake and clutch pedals
(including, fixed and adjustable pedals and electronic throttle control systems)
to the light-duty over-the-highway automotive market, as conducted by the
Automotive Group Pedal Products Business as of August 12, 2005.

K.
Vesting — Special Rule with Respect to Teleflex Aerospace Manufacturing Group.
Notwithstanding Section 4.01.A. above, any Participant who was actively employed
by the “Business” on June 29, 2007, shall have a 100% vested interest in his
Matching Contributions; provided that such Participant shall have no vested
interest in Matching Contributions that are attributable to Elective Deferral
Contributions that are Excess Elective Deferrals or Excess Compensation
Deferrals. The “Business” for purposes of this Section 4.01.E. shall mean the
design and, manufacture and sale of fan blades, blisks, compressor airfoils,
outer guide vanes and turbine airfoils for aircraft turbine engines by the
“Acquired Companies” (as defined in the Purchase Agreement) and the UK Seller
(as defined in the Purchase Agreement) to original equipment manufacturers of
aircraft engines.

L.
Vesting — Special Rule with Respect to Arrow International, Inc. Each person who
was an active employee of Arrow or any of its Subsidiaries (as set forth in
Section 3.01(b) of the Disclosure Letter to the Agreement and the Plan of Merger
among Teleflex Incorporated, AM Sub Inc. and Arrow International, Inc.)
immediately prior to October 1, 2007 shall receive full credit for purposes of
vesting under the Plan for his most recent continuous period of service with
Arrow or any of its subsidiaries, to the same extent recognized by Arrow or any
of its Subsidiaries immediately prior to October 1, 2007, except to the extent
such credit would result in duplication of benefits for the same period of
service.

M.
Vesting — Special Rule with Respect to Automotive and Industrial.
Notwithstanding Section 4.01.A. above, any Participant who was actively employed
by the “Business” on December 31, 2007, shall have a 100% vested interest in his
Matching Contributions; provided that such Participant shall have no vested
interest in Matching Contributions that are attributable to Elective Deferral
Contributions that are Excess Elective Deferrals or Excess Compensation
Deferrals. The “Business” for purposes of this Section 4.01.G. shall mean the
development, manufacture and sale of (i) shift towers, shifters, shift knobs,
lumbar products, head restraints and other seat modules, seat actuators and
other electro-mechanical devices and cables to original equipment manufacturers
and Tier 1 suppliers in automotive markets, (ii) steering systems, shifters,
heavy duty cables, light duty cables, fixed and adjustable foot pedals, displays
and electronics to manufacturers in vehicular (but not marine vessel) and
related industrial markets, and (iii) nylon and nylon assemblies, convoluted
hose, smooth bore PTFE hose, fittings and connectors and fluid delivery systems
to the customers, and in the markets, described in (i) and (ii) above.

N.
Vesting – Special Rule with Respect to VasoNova, Inc. Each person who was an
active employee of VasoNova immediately prior to January 10, 2011 shall receive
full credit for purposes of vesting under the Plan for his most recent
continuous period of service with VasoNova.

O.
Vesting – Special Rule with Respect to Semprus BioSciences Corp. Each person who
was an active employee of Semprus immediately prior to May 22, 2012, shall
receive full credit for purposes of vesting under the Plan for his most recent
continuous period of service with Semprus.

P.
Vesting – Special Rule with Respect to Hotspur Technologies, Inc. Each person
who was an active employee of Hotspur immediately prior to June 22, 2012 shall
receive full credit for purposes of vesting under the Plan for his most recent
continuous period of service with Hotspur.

Q.
Vesting – Special Rule with Respect to LMNA North America, Inc. and Wolfe Tory,
Inc. Each person who was an active employee of LMANA and Wolfe Tory prior to
October 23, 2012 shall receive full credit for purposes of vesting under the
Plan for his most recent continuous period of service with LMANA or Wolfe Tory,
respectively.

R.
Vesting – Special Rule with Respect to VidaCare. Subject to the Break-in-Service
provisions in the Plan, each person who was an active employee of VidaCare on
October 29, 2013 shall receive full credit for purposes of vesting under the
Plan for his period of service with VidaCare.

Section 4.02    INCLUDED YEARS OF SERVICE – VESTING. For purposes of determining
Years of Service under Section 4.01, the Plan shall take into account all Years
of Service an Employee completes except any Year of Service after the
Participant first incurs a "Forfeiture Break-in-Service." The Participant incurs
a Forfeiture Break-in-Service when he incurs five consecutive Breaks in Service.
This exception excluding Years of Service after a Forfeiture Break-in-Service
shall apply for the sole purpose of determining the Nonforfeitable percentage of
a Participant’s Non-Safe Harbor Matching Contribution Account, Safe Harbor
Matching Contribution Account, Additional Matching Contribution Account, and
Profit Sharing Contribution Account that accrued for his benefit prior to the
Forfeiture Break-in-Service.
Elective Deferral Contributions shall be taken into account for purposes of Code
Section 411(a) except that Elective Deferral Contributions are disregarded for
purposes of applying Code Section 411(a)(2) to other contributions or benefits.
Section 4.03    FORFEITURE OCCURS. A Participant’s forfeiture, if any, of the
nonvested portion of his Non-Safe Harbor Matching Contribution Account, Safe
Harbor Matching Contribution Account, Additional Matching Contribution Account,
and/or Profit Sharing Contribution Account shall occur under the Plan:
A.
As soon as administratively practicable after the Participant first incurs a
Forfeiture Break-in-Service; or

B.
If earlier than A., above, and if applicable, as soon as administratively
practicable after the date the Participant receives (or is deemed to receive) a
“Cash-out Distribution,” as defined in Section 4.06, of the Nonforfeitable
percentage of his Non-Safe Harbor Matching Contribution Account, Safe Harbor
Matching Contribution Account, Additional Matching Contribution Account, and/or
Profit Sharing Contribution Account, if any, as a result of his Severance from
Employment in accordance with Section 4.06 below.

The Plan Administrator shall determine the percentage of a Participant's
Non-Safe Harbor Matching Contribution Account, Safe Harbor Matching Contribution
Account, Additional Matching Contribution Account, and/or Profit Sharing
Contribution Account forfeiture, if any, under this Section 4.03 solely by
reference to the vesting schedule of Section 4.01 or as provided in an Appendix
hereto, if applicable. A Participant shall not forfeit any portion of his
Non-Safe Harbor Matching Contribution Account, Safe Harbor Matching Contribution
Account, Additional Matching Contribution Account, and/or Profit Sharing
Contribution Account for any other reason or cause except as expressly provided
by this Section 4.03. If a portion of a Participant’s Account is forfeited, ESOP
Stock must be forfeited only after other assets.
Section 4.04    RESTORATION OF FORFEITED PORTION OF ACCOUNT. If the nonvested
portion of a Participant’s Account is forfeited under Section 4.03 and the
Participant is re-employed as an Employee before he incurs a Forfeiture
Break-in-Service, the Plan Administrator shall restore the portion of his
Account attributable to Non-Safe Harbor Matching Contributions, Safe Harbor
Matching Contributions, Additional Matching Contributions, and/or Profit Sharing
Contributions that was forfeited to the same dollar amount as the dollar amount
of such portion of his Account on the Accounting Date on which the forfeiture
occurred, unadjusted for any gains or losses occurring subsequent to that
Accounting Date. The Plan Administrator shall restore the Participant’s Account
as of the Plan Year Accounting Date coincident with or immediately following the
Employee’s re-employment. To restore the Participant’s Account, the Plan
Administrator, to the extent necessary, shall allocate to the Participant’s
Account:
J.
First, the amount, if any, of Participant forfeitures the Plan Administrator
would otherwise allocate under Section 3.13; and

K.
Second, the Profit Sharing Contribution and/or Matching Contribution, if any,
for the Plan Year to the extent made under a discretionary formula.

To the extent the amount(s) available for restoration for a particular Plan Year
are insufficient to enable the Plan Administrator to make the required
restoration, the Employer shall contribute, without regard to any requirement or
condition of Sections 3.06 and 3.08, such additional amount as is necessary to
enable the Plan Administrator to make the required restoration. If, for a
particular Plan Year, the Plan Administrator must restore the Account of more
than one re-employed Participant, then the Plan Administrator shall make the
restoration allocation(s) to each such Participant’s Account in the same
proportion that a Participant’s restored amount for the Plan Year bears to the
restored amount for the Plan Year of all re-employed Participants. The Plan
Administrator shall not take into account the allocation(s) under this Section
4.04 in applying the limitation on allocations described in Appendix F.
Notwithstanding the foregoing, the provisions of this Section 4.04 shall not
apply to reinstate any amounts which were forfeited prior to January 1, 2014
without the possibility of reinstatement upon reemployment.
Section 4.05    TRANSFERS BETWEEN PARTICIPATING EMPLOYERS. For purposes of
vesting, in the case of an Employee who transfers between Employers with
different vesting schedules, the Employee’s Nonforfeitable percentage shall be
determined in accordance with the vesting schedule applicable to the Employer at
which the Employee first commenced employment. Notwithstanding the foregoing, if
the vesting schedule at the Employer to which the Employee is transferred is
more advantageous in all respects than the Employee’s vesting schedule at his
original Employer, such Employee’s Nonforfeitable percentage shall be determined
in accordance with the vesting schedule of the subsequent Employer. If the
vesting schedule may be more advantageous depending on an Employee's Years of
Service and the Employee has performed three or more Years of Service for the
Employer at the time of the transfer, the Employee may elect between the vesting
schedule of his prior Employer and his current Employer in accordance with the
procedures set forth in Section 13.03.
Section 4.06    CASH-OUT DISTRIBUTIONS TO PARTIALLY-VESTED PARTICIPANTS. If,
pursuant to Article V, a partially-vested Participant receives a Cash-out
Distribution before he incurs a Forfeiture Break-in-Service, the Cash-out
Distribution will result in a forfeiture of the nonvested portion of the
Participant's Account balance derived from Employer contributions as soon as
administratively practicable. A partially-vested Participant is a Participant
whose Nonforfeitable percentage determined under Section 4.01 is less than 100%.
A “Cash-out Distribution” is a lump sum distribution of the Participant’s entire
Nonforfeitable Account balance.
A “deemed” Cash-out Distribution rule applies to a 0% vested Participant. A 0%
vested Participant is a Participant whose Account balance is entirely
forfeitable at the time of his Severance from Employment. If the Participant’s
Account is not entitled to an allocation of Employer contributions or
Participant forfeitures for the Plan Year in which he has a Severance from
Employment, the Plan Administrator will apply the deemed Cash-out Distribution
rule as if the 0% vested Participant received a Cash-out Distribution on the
date of the Participant’s Severance from Employment. If the Participant’s
Account is entitled to an allocation of Employer contributions or Participant
forfeitures for the Plan Year in which he has a Severance from Employment, the
Plan Administrator will apply the deemed Cash-out Distribution rule as if the 0%
vested Participant received a Cash-out Distribution on the first day of the
first Plan Year beginning after his Severance from Employment. For purposes of
applying the restoration provisions of Section 4.04, the Plan Administrator will
treat the 0% vested Participant as repaying his Cash-out Distribution on the
first date of his re-employment with the Employer.
ARTICLE V.    
TIME AND METHOD OF PAYMENT OF BENEFITS
Section 5.01    DISTRIBUTION UPON SEVERANCE FROM EMPLOYMENT ON OR AFTER NORMAL
RETIREMENT DATE. Subject to Sections 5.03 and 5.10, upon a Participant’s
Severance from Employment (for any reason other than death) on or after his
Normal Retirement Date, the Participant shall be entitled to payment of his
Account in accordance with the provisions of this Article V, as soon as
administratively practicable after the Participant’s Severance from Employment
or the date the Participant files an application for distribution in accordance
with the procedures established by the Plan Administrator, as the same may be
amended from time to time, whichever is later. The form of payment shall be the
same as for other Severance from Employment distributions, as set forth in
Sections 5.03 and 5.10 of the Plan. If the Participant does not file a claim for
benefits, payment shall in any event be made no later than the time required
under Section 5.10. A Participant who remains in the employ of the Employer
after his Normal Retirement Date shall continue to participate in Employer
contributions, if any.
Section 5.02    DISTRIBUTION UPON SEVERANCE FROM EMPLOYMENT PRIOR TO NORMAL
RETIREMENT DATE. Upon a Participant’s Severance from Employment prior to his
Normal Retirement Date (for any reason other than death), payment shall commence
to the Participant of the value of his Nonforfeitable Account balance as
provided in Sections 5.02 and 5.03 of the Plan.
The Participant must consent in writing to a distribution (including the form of
the distribution) if: (1) the Participant’s Nonforfeitable Account balance on
the date the distribution commences exceeds $5,000, and (2) the Plan
Administrator directs the Trustee to make a distribution to the Participant
prior to the later of his Normal Retirement Date or his attaining age 62.
Furthermore, the Participant’s Spouse must consent in writing to the
distribution if the Participant’s Nonforfeitable Account balance on the date the
distribution commences exceeds $5,000.
The consent of the Participant, and the Participant’s Spouse, if applicable,
shall be obtained in writing within the 180-day period ending on the Annuity
Starting Date. The “Annuity Starting Date” is the first day of the first period
for which an amount is paid as an annuity or in any other form. The Plan
Administrator shall notify the Participant and the Participant’s Spouse of the
right to defer distribution until the Participant’s Nonforfeitable Account
balance is no longer immediately distributable. Such notice shall include a
general description of the material features, and an explanation of the relative
values of, the optional forms of benefit, if any, available under the Plan in a
manner that would satisfy the notice requirements of Code Section 411(a)(11) and
its applicable Treasury Regulations (including a description of the consequences
of failing to defer receipt of a distribution). Further, such notice shall be
provided no less than 30 days and no more than 180 days prior to the date of
distribution. However, distribution may commence less than 30 days after the
notice is provided if the Plan Administrator clearly informs the Participant
that the Participant has a period of at least 30 days after receiving the notice
to consider whether or not to elect a distribution, and the Participant and the
Participant’s Spouse, if applicable, after receiving the notice, affirmatively
elect a distribution. Neither the consent of the Participant nor the
Participant’s Spouse shall be required to the extent that distribution is
required to satisfy Code Section 401(a)(9) or 415. An Account balance is
immediately distributable if any part of the Account balance could be
distributed to the Participant (or the surviving Spouse) before the Participant
attains, or would have attained if not deceased, the later of Normal Retirement
Age or age 62.
Section 5.03    TIME OF DISTRIBUTION OF ACCOUNT BALANCE. Upon a Participant’s
Severance from Employment, other than for death, and subject to the consent
requirements set forth in Section 5.02, the Participant’s Nonforfeitable Account
balance shall be distributed as follows:
L.
If the Participant’s Nonforfeitable Account balance on the date the distribution
commences is $1,000 or less, and the Participant does not elect to have such
Account paid in the form of a direct rollover to an Eligible Retirement Plan
specified by the Participant, the Trustee shall pay such Nonforfeitable Account
balance to the Participant in the form of a single, lump sum Cash-out
Distribution as soon as administratively practicable after the Participant’s
Severance from Employment. For purposes of determining whether such payment may
be made, the value of the Account shall be determined by including that portion
of the Account that is attributable to Rollover Contributions. If the
Participant does not have a Nonforfeitable interest in his Account, he shall be
deemed to have received a distribution of his entire vested Account.

M.
If the Participant’s Nonforfeitable Account balance on the date the distribution
commences is greater than $1,000 and does not exceed $5,000, and the Participant
does not affirmatively elect to have such Nonforfeitable Account balance paid
directly to him or to an Eligible Retirement Plan specified by the Participant,
his Nonforfeitable Account balance shall be paid as a direct rollover
distribution to an individual retirement plan or account (“IRA”) established for
the Participant pursuant to a written agreement between the Committee and the
provider of the IRA that meets the requirements of Section 401(a)(31) of the
Code and the Treasury Regulations thereunder as soon as administratively
practicable after the Participant’s Severance from Employment. For this purpose,
the Committee may execute the necessary documents to establish an IRA on behalf
of the Participant, using such Participant’s most recent mailing address in the
records of the Employer. For purposes of determining whether such payment may be
made, the value of such Account shall be determined by including that portion of
the Account that is attributable to Rollover Contributions. In addition, if a
Participant has a Roth Account, the $1,000 automatic rollover threshold
described above is applied separately to the Participant’s Roth Account and the
Participant’s Roth Account is not taken into account for purposes of determining
whether the amount of the Participant’s other Accounts exceeds the $1,000
automatic rollover threshold. The Plan Administrator shall establish and
maintain procedures to inform each Participant to whom this Section applies of
the nature and operation of the IRA and the Participant’s investments therein,
the fees and expenses associated with the operation of the IRA, and the terms of
the written agreement establishing such IRA on behalf of the Participant.

N.
If the Participant’s Nonforfeitable Account balance on the date the distribution
commences is greater than $5,000, the Trustee shall pay such Nonforfeitable
Account balance to the Participant as soon as administratively practicable after
he files a claim for benefits in accordance with the procedures established by
the Plan Administrator, as the same may be amended from time to time, and
consents to the distribution in accordance with Section 5.02, to the extent
applicable. Consent to such distribution shall not be valid unless the
Participant is informed of his right to defer receipt of the distribution.

If the Participant does not file a claim for benefits in accordance with the
procedures established by the Plan Administrator, as the same may be amended
from time to time, and consent to the distribution in accordance with Section
5.02, to the extent applicable, the Participant’s Account shall be held in trust
until the earlier to occur of (1) the date that is as soon as administratively
practicable following the date that the Participant files a claim for benefits
in accordance with the procedures established by the Plan Administrator, as the
same may be amended from time to time, or (2) the Participant’s Required
Beginning Date, as defined in Section 5.10. At that time, the Participant’s
Nonforfeitable Account balance shall be paid in accordance with the provisions
of this Article V; provided, however, if the Participant dies after his
Severance from Employment but prior to commencing receipt of his Plan Account,
the Plan Administrator, upon notice of the death, shall direct the Trustee to
commence payment of the Participant’s Nonforfeitable Account to his Beneficiary
in accordance with the provisions of Sections 5.03 and 5.10.
A Participant who has experienced a Severance from Employment and elected to
delay receiving a distribution of his Account may elect to receive a
distribution of his Nonforfeitable Account balance as soon as administratively
practicable following the date he properly completes the appropriate
distribution election forms or procedures. If no such election is made, the
Participant's Nonforfeitable Account balance shall be paid as provided in
Section 5.10. The Trustee shall be authorized to charge a reasonable fee for
maintaining the Nonforfeitable Account balance of a Participant who has
experienced a Severance from Employment.
Section 5.04    DISTRIBUTIONS UPON DEATH. Upon the death of the Participant, the
Participant’s Nonforfeitable Account balance shall be paid in accordance with
Code Section 401(a)(9), including the Treasury Regulations issued thereunder,
Section 5.10, and this Section 5.04.
A.
Distribution Beginning Before Death. If the Participant’s death occurs after
payment of the Participant’s Nonforfeitable Account balance has commenced, the
Plan Administrator shall complete payment of the remaining Account balance at
least as rapidly as under the method of distribution used prior to the
Participant’s death.

B.
Distribution Beginning After Death of Employee. If the Participant’s death
occurs before distribution of his Account has commenced, the distribution of the
Participant’s entire Nonforfeitable Account balance shall be made to the
Participant’s Beneficiary in accordance with Section 5.08 and the method of
payment selected by the Participant prior to his death. If no method of payment
was selected by the Participant, the Beneficiary shall select the method of
payment.

Notwithstanding the above, except as otherwise set forth in an Appendix hereto,
the Participant’s Nonforfeitable Account balance shall be distributed in a lump
sum distribution to the Participant’s Beneficiary as soon as administratively
practicable after notification of the Participant’s death. However, if the
Participant's Nonforfeitable Account balance at the time of distribution exceeds
$5,000, the Account shall not be distributed to the Participant’s Beneficiary
prior to the later of the Participant’s Normal Retirement Date or the date the
Participant would have attained age 62 without the written consent of the
Beneficiary if the Beneficiary is the Participant’s surviving Spouse. If the
Beneficiary is not the Participant’s surviving Spouse, the Beneficiary must
elect to have distribution of the entire amount payable completed on or before
the last day of the calendar year that contains the fifth anniversary of the
date of the Participant’s death.
In the case of a Participant who dies on or after January 1, 2007, while
performing Qualified Military Service, the survivors of the Participant are
entitled to any additional benefits (other than benefit accruals relating to the
period of Qualified Military Service as provided by Code Section 414(u)) that
are provided under the Plan assuming the Participant resumed employment with the
Employer and then experienced a Severance from Employment on account of death.
However, the foregoing shall not provide any additional benefit accruals, and
the deemed resumption of employment of the Participant shall be applied only to
determine the eligibility of a Beneficiary for any pre-retirement death
benefits, and only to the extent required by published guidance, as incorporated
herein.
C.
Nonforfeitable Account Balance. For purposes of this Section 5.04, the
Participant’s Nonforfeitable Account balance at Severance from Employment shall
include all amounts credited to the Participant’s Account for the Plan Year in
which the Severance from Employment occurs even where such contributions are not
yet allocated to the Participant’s Account, provided such amounts are vested.

Section 5.05    DESIGNATION OF BENEFICIARY. A Participant may, from time to
time, designate in writing a Beneficiary or Beneficiaries, contingently or
successively, to whom his Nonforfeitable Account shall be paid in the event of
his death. A Participant’s Beneficiary designation shall not be valid unless the
Participant’s Spouse consents (in accordance with the requirements of Code
Section 417) to the Beneficiary designation or to any change in the Beneficiary
designation. A Participant’s Beneficiary designation does not require spousal
consent if the Participant’s Spouse is the Participant’s designated Beneficiary.
The Plan Administrator shall prescribe the form for the written designation of
Beneficiary and, upon the Participant's filing the form with the Plan
Administrator and the Plan Administrator’s receipt of the form prior to the
Participant’s death, the Participant shall effectively revoke all designations
filed prior to that date by the same Participant. Notwithstanding the foregoing,
a Participant may designate a Beneficiary through the use of any alternative
media as provided in Section 9.14 of the Plan. If more than one person is
designated as a Beneficiary, each shall have an equal share unless the
designation directs otherwise. Any designation, change or revocation by a
Participant shall be effective only if it is received by the Plan Administrator
before the death of such Participant.
The termination of a Participant’s marriage shall not automatically result in a
revocation or change of the Participant’s Beneficiary designation. Further, no
provision in any court order, judgment, decree, or similar document shall be
effective to revoke or change a Participant’s Beneficiary designation, except to
the extent that such order, judgment or decree is determined to be a qualified
domestic relations order that must be honored by the Plan. A Participant’s
Beneficiary designation may be changed only by the Participant making a new
Beneficiary designation in accordance with the rules and procedures established
by the Plan Administrator. Any new Beneficiary designation, change or revocation
by a Participant shall be effective only if it is received by the Plan
Administrator before the Participant’s death.
Section 5.06    FAILURE OF BENEFICIARY DESIGNATION. If a Participant fails to
name a Beneficiary in accordance with Section 5.05 of the Plan, or if the
Beneficiary named by a Participant predeceases him, then the Participant’s
Account shall be paid in a single lump sum to the Participant’s surviving
Spouse, if any, and if there is no surviving Spouse, to the Participant's
estate.
If the Beneficiary survives the Participant but dies before complete
distribution of the Participant’s Account, the remaining portion of the
Participant’s Account shall be paid in a lump sum to any contingent
Beneficiaries named by the Participant or, if there are none, to the legal
representative of the estate of such deceased Beneficiary. The Administrator
shall determine the method and to whom payment shall be made under this Section
5.06.
Section 5.07    OTHER RULES GOVERNING THE TIME OF PAYMENT OF BENEFITS.
A.
Minimum Legal Distribution Requirements. Unless the Participant elects otherwise
in writing, distribution of a Participant’s Nonforfeitable Account balance shall
be made not later than 60 days after the close of the Plan Year in which the
later of the following events occurs:

1.
The date the Participant reaches his Normal Retirement Date;

2.
The tenth anniversary of the date on which the Participant commenced
participation in the Plan; or

3.
The date of the Participant’s Severance from Employment with the Employer.

Notwithstanding the above, except as provided in Sections 5.03.A. or B. and
5.10, a Participant must file a claim for benefits before payment of his
Nonforfeitable Account balance will commence. In no event shall distributions
commence nor shall the Participant elect to have distributions commence later
than his Required Beginning Date. Furthermore, once distributions have begun to
a Five-percent Owner, they must continue to be distributed, even if the
Participant ceases to be a Five-percent Owner in a subsequent year.
B.
In no event shall payment commence later than the time prescribed by this
Article V or in a form not permitted under Article V. The Plan Administrator
shall make its determinations under this Article V in a nondiscriminatory,
consistent and uniform manner. If the Plan Administrator directs payment to
commence to the Participant under this Article V, it shall provide the
Participant (and, if applicable, the Participant's Spouse) with the appropriate
form to consent to the distribution direction, if required.

Section 5.08    FORM OF BENEFIT PAYMENTS. Except as otherwise provided in an
Appendix hereto, a Participant shall receive payment of his Nonforfeitable
Account balance in a single lump sum.
A.
The portion of a Participant’s Account invested in an investment other than
Stock or ESOP Stock shall be distributed in a single lump sum cash payment.

B.
Amounts invested in Stock and ESOP Stock shall be distributed as follows:

4.
If the value of a Participant’s Nonforfeitable Account (including amounts not
invested in Stock and/or ESOP Stock) is $5,000 or less, and the Participant does
not elect, pursuant to a procedure established by the Plan Administrator, to
receive a distribution in Stock, such distribution shall be made in cash in
accordance with Section 5.03.; and

5.
If the value of a Participant’s Nonforfeitable Account (including amounts not
invested in Stock and/or ESOP Stock) is more than $5,000, distribution shall be
made in either Stock or cash, as elected by the distributee pursuant to a
procedure established by the Plan Administrator.

Notwithstanding the foregoing, the right to elect a distribution in the form of
Stock shall not apply to the portion of the Participant’s Account that he has
elected to diversify pursuant to Section 9.08.
C.
If a distributee elects to receive a distribution in cash, the Trustee shall:

1.
Buy for the Plan the distributee’s shares of Stock at the fair market value on
the date they are to be delivered;

2.
Sell such shares on a national securities exchange, or, if the shares are not
listed on such an exchange, the over-the-counter market; or

3.
Provide for the liquidation of the distributee’s shares using a combination of
Sections 5.08.C.1 and 5.08.C.2.

D.
Before any distribution is made from a Participant’s Account pursuant to this
Article V, any fractional share of Stock allocated to that Account shall be
converted to cash on the basis of its pro rata share of the price of a whole
share of Stock on the date of distribution.

E.
Any shares of Stock distributed pursuant to the terms of the Plan shall be
subject to such restrictions on their subsequent transfer as shall be necessary
or appropriate, in the opinion of counsel for the Company, to comply with
applicable federal and state securities laws and may bear appropriate legends
evidencing such restrictions.

Section 5.09    OPTION TO HAVE COMPANY PURCHASE ESOP STOCK. Any Participant who
receives ESOP Stock pursuant to Section 5.08.B., and any person who has received
ESOP Stock from such a Participant by reason of the Participant’s death or
incompetency, shall have the right to require the Company to purchase the ESOP
Stock for its current fair market value (hereinafter referred to as the “put
option”). The put option shall only apply if the Stock is not publicly traded
when the ESOP Stock is distributed or if, when the ESOP Stock is distributed, it
is subject to a restriction under federal or state securities laws or
regulations or an agreement affecting the ESOP Stock that would make the ESOP
Stock not as freely tradable as a security not subject to such restriction. The
put option shall be exercisable by written notice to the Committee during the 15
months after the ESOP Stock is distributed by the Plan. If the put option is
exercised, the Trustee may, in the Trustee’s sole discretion, assume the
Company’s rights and obligations with respect to purchasing the ESOP Stock. The
Company, or the Trustee if applicable, may elect to pay for the ESOP Stock in
equal periodic installments (not less frequent than annually) over a period not
longer than five years from the date the put option is exercised, with interest
at a reasonable rate, all such terms to be set forth in a promissory note
delivered to the seller with usual business terms as to acceleration upon any
uncured default. With the seller’s consent, the installment period may be
extended to the earlier of 10 years from the exercise of the put option or the
date on which the ESOP Loans related to the ESOP Stock have been satisfied, if
that is longer than five years, provided the purchaser furnishes adequate
security in addition to the purchaser’s promissory note. Nothing contained
herein shall be deemed to obligate the Company to register any ESOP Stock under
any federal or state securities law or to create a public market to facilitate
transferability of ESOP Stock. The put option herein described may only be
exercised by a person described in the first sentence of this Section 5.09 and
may not be transferred either separately or together with any ESOP Stock to any
other person. The put option shall continue in effect to the extent provided
herein in the event that the Plan ceases to have a qualified employee stock
ownership plan feature.
Section 5.10    MINIMUM DISTRIBUTION REQUIREMENTS. The Participant’s
Nonforfeitable Account balance shall be distributed, as of the Required
Beginning Date, in accordance with the minimum distribution requirements
established by Code Section 401(a)(9) and the applicable Treasury Regulations
thereunder.
A.
Definitions. For purposes of this Section 5.10, the following definitions shall
apply:

4.
“Designated Beneficiary” is the individual who is designated as the Beneficiary
under Plan Section 1.07 and is the Designated Beneficiary under Code Section
401(a)(9) and Treasury Regulations Section 1.401(a)(9)-1, Q&A-4.

5.
“Distribution Calendar Year” is a calendar year for which a minimum distribution
is required. For distributions beginning before the Participant’s death, the
first Distribution Calendar Year is the calendar year immediately preceding the
calendar year that contains the Participant's Required Beginning Date. For
distributions beginning after the Participant's death, the first Distribution
Calendar Year is the calendar year in which the distributions are required to
begin under Section 5.10.B.2. The required minimum distribution for the
Participant’s first Distribution Calendar Year will be made on or before the
Participant’s Required Beginning Date. The required minimum distribution for
other Distribution Calendar Years, including the required minimum distribution
for the Distribution Calendar Year in which the Participant’s Required Beginning
Date occurs, will be made on or before December 31 of that Distribution Calendar
Year.

6.
“Life Expectancy” is a beneficiary’s life expectancy as computed by use of the
Single Life Table in Treasury Regulations Section 1.401(a)(9)-9.

7.
“RMD Account Balance” is the Account balance as of the last Valuation Date in
the calendar year immediately preceding the Distribution Calendar Year (the
“Valuation Calendar Year”) increased by the amount of any contributions made and
allocated or forfeitures allocated to the Account as of dates in the Valuation
Calendar Year after the Valuation Date and decreased by distributions made in
the Valuation Calendar Year after the Valuation Date. The Account balance for
the Valuation Calendar Year includes any amounts rolled over or transferred to
the Plan either in the Valuation Calendar Year or in the Distribution Calendar
Year if distributed or transferred in the Valuation Calendar Year.

8.
“Special Election” is a provision of the Plan included in this Section which
supersedes the general presumptions set forth in Code Section 401(a)(9) and the
Treasury Regulations thereunder. To the extent that this Section does not
include any provisions for Special Elections, the default provisions of Code
Section 401(a)(9), as set forth below shall apply.

B.
Time and Manner of Distribution. Subject to any Special Election set forth in
this Section 5.10, the following rules shall apply:

6.
Required Beginning Date. The Participant’s entire interest will be distributed,
or begin to be distributed, to the Participant no later than the Participant's
Required Beginning Date.

7.
Death of Participant Before Distributions Begin. If the Participant dies before
distributions begin, the Participant’s entire interest will be distributed, or
begin to be distributed, no later than as follows:

(a)
If the Participant’s surviving Spouse is the Participant’s sole Designated
Beneficiary, then, except as provided herein, distributions to the surviving
Spouse will begin by December 31 of the calendar year immediately following the
calendar year in which the Participant died, or by December 31 of the calendar
year in which the Participant would have attained age 70½, if later.

(b)
If the Participant’s surviving Spouse is not the Participant’s sole Designated
Beneficiary, then, except as provided herein, distributions to the Designated
Beneficiary will begin by December 31 of the calendar year immediately following
the calendar year in which the Participant died.

(c)
If there is no Designated Beneficiary as of September 30 of the year following
the year of the Participant’s death, the Participant’s entire interest will be
distributed by December 31 of the calendar year containing the fifth anniversary
of the Participant’s death.

(d)
If the Participant's surviving Spouse is the Participant’s sole Designated
Beneficiary and the surviving Spouse dies after the Participant but before
distributions to the surviving Spouse begin, this Section 5.10.C, other than
Section 5.10.C.2.(a), will apply as if the surviving Spouse were the
Participant.

For purposes of this Section 5.10.B.2. and Sections 5.10.E., unless subsection
(d) above applies, distributions are considered to begin on the Participant’s
Required Beginning Date. If subsection (d) applies, distributions are considered
to begin on the date distributions are required to begin to the surviving Spouse
under subsection (a), above. If distributions under an annuity purchased from an
insurance company irrevocably commence to the Participant before the
Participant's Required Beginning Date (or to the Participant's surviving Spouse
before the date distributions are required to begin to the surviving Spouse
under subsection (a)), the date distributions are considered to begin is the
date distributions actually commence.
8.
Forms of Distribution. Unless all or part of a Participant’s Account is payable
in the form of an annuity under the terms of the Plan, including an Appendix
hereto, a Participant’s interest shall be distributed in the form of a single
sum on or before the Required Beginning Date, which shall satisfy and be in
accordance with Sections 5.10.C. and 5.06.D. herein. If all or part of a
Participant’s Account is payable in the form of an annuity under the terms of
the Plan, including an Appendix hereto, unless the Participant’s interest is
distributed in the form of an annuity purchased from an insurance company or in
a single sum on or before the Required Beginning Date, as of the first
Distribution Calendar Year distributions will be made in accordance with
Sections 5.10.C. and 5.10.D. If the Participant’s interest is distributed in the
form of an annuity purchased from an insurance company, distributions thereunder
will be made in accordance with Code Section 401(a)(9) and the Treasury
Regulations..

C.
Required Minimum Distributions During Participant’s Lifetime. Subject to any
Special Election set forth in this Section 5.10, unless the Participant’s
interest is distributed in the form of a single sum on or before the Required
Beginning Date in accordance with Section 5.10.B.3., the following rules shall
apply:

1.
Amount of Required Minimum Distributions for Each Distribution Calendar Year.
During the Participant’s lifetime, the minimum amount that will be distributed
for each Distribution Calendar Year is the lesser of:

(a)
The quotient obtained by dividing the RMD Account Balance by the distribution
period in the Uniform Lifetime Table set forth in Treasury Regulations Section
1.401(a)(9)-9, using the Participant's age as of the Participant's birthday in
the Distribution Calendar Year; or

(b)
If the Participant’s sole Designated Beneficiary for the Distribution Calendar
Year is the Participant's Spouse, the quotient obtained by dividing the RMD
Account Balance by the number in the Joint and Last Survivor Table set forth in
Treasury Regulations Section 1.401(a)(9)-9, using the Participant’s and the
Spouse’s attained ages as of the Participant’s and Spouse's birthdays in the
Distribution Calendar Year.

2.
Lifetime Required Minimum Distributions Continue Through Year of Participant’s
Death. Required minimum distributions will be determined under this Section
beginning with the first Distribution Calendar Year and up to and including the
Distribution Calendar Year that includes the Participant’s date of death.

D.
Required Minimum Distributions After Participant’s Death. Subject to any Special
Election set forth in this Section 5.10, unless the Participant’s interest is
distributed in the form of a single sum on or before the Required Beginning Date
in accordance with Section 5.10.B.3., the following rules shall apply:

1.
Death On or After Date Distributions Begin.

(a)
Participant Survived by Designated Beneficiary. If the Participant dies on or
after the date distributions begin and there is a Designated Beneficiary, the
remaining amount in the Participant’s Account, if any, shall be distributed to
the Participant’s Beneficiary at least as rapidly as under the method of
distribution used prior to the Participant’s death. The minimum amount that will
be distributed for each Distribution Calendar Year after the year of the
Participant’s death is the quotient obtained by dividing the RMD Account Balance
by the longer of the remaining Life Expectancy of the Participant or the
remaining Life Expectancy of the Participant's Designated Beneficiary,
determined as follows:

(i)
The Participant's remaining Life Expectancy is calculated using the age of the
Participant in the year of death, reduced by one for each subsequent year.

(ii)
If the Participant’s surviving Spouse is the Participant's sole Designated
Beneficiary, the remaining Life Expectancy of the surviving Spouse is calculated
for each Distribution Calendar Year after the year of the Participant’s death
using the surviving Spouse’s age as of the Spouse’s birthday in that year. For
Distribution Calendar Years after the year of the surviving Spouse’s death, the
remaining Life Expectancy of the surviving Spouse is calculated using the age of
the surviving Spouse as of the Spouse’s birthday in the calendar year of the
Spouse’s death, reduced by one for each subsequent calendar year.

(iii)
If the Participant’s surviving Spouse is not the Participant’s sole Designated
Beneficiary, the Designated Beneficiary’s remaining Life Expectancy is
calculated using the age of the Beneficiary in the year following the year of
the Participant’s death, reduced by one for each subsequent year.

(b)
No Designated Beneficiary. If the Participant dies on or after the date
distributions begin and there is no Designated Beneficiary as of September 30 of
the year after the year of the Participant’s death or the Designated Beneficiary
cannot be located, the minimum amount that will be distributed for each
Distribution Calendar Year after the year of the Participant’s death is the
quotient obtained by dividing the RMD Account Balance by the Participant’s
remaining Life Expectancy calculated using the age of the Participant in the
year of death, reduced by one for each subsequent year.

2.
Death Before Date Distributions Begin.

(c)
Participant Survived by Designated Beneficiary. Except as provided herein, if
the Participant dies before the date distributions begin and there is a
Designated Beneficiary, the minimum amount that will be distributed for each
Distribution Calendar Year after the year of the Participant’s death is the
quotient obtained by dividing the Participant’s RMD Account Balance by the
remaining Life Expectancy of the Participant’s Designated Beneficiary,
determined as provided in Subsection 5.10.E.1.

(d)
No Designated Beneficiary. If the Participant dies before the date distributions
begin and there is no Designated Beneficiary as of September 30 of the year
following the year of the Participant’s death, distribution of the Participant’s
entire interest will be completed by December 31 of the calendar year containing
the fifth anniversary of the Participant’s death.

(e)
Death of Surviving Spouse Before Distributions to Surviving Spouse are Required
to Begin. If the Participant dies before the date distributions begin, the
Participant’s surviving Spouse is the Participant’s sole Designated Beneficiary,
and the surviving Spouse dies before distributions are required to begin to the
surviving Spouse under Section 5.10.C.2.(a), this Section will apply as if the
surviving Spouse were the Participant.

E.
General Rules.

3.
Precedence. If any payment under the terms of the Plan would violate the
requirements of this Section 5.10, this Section 5.10 will supersede such
contrary provisions of the Plan.

4.
Requirements of Treasury Regulations Incorporated. All distributions required
under this Section 5.10 will be determined and made in accordance with the
Treasury Regulations under Code Section 401(a)(9).

5.
TEFRA Section 242(b)(2) Elections. Notwithstanding the other provisions of this
Section 5.10, distributions may be made under a designation made before January
1, 1984, in accordance with Section 242(b)(2) of the Tax Equity and Fiscal
Responsibility Act (“TEFRA”) and the provisions of the Plan that relate to TEFRA
Section 242(b)(2).

F.
Special Election: Application of the 5-Year Rule to Distributions to Designated
Beneficiaries. If the Participant dies before distributions begin and there is a
Designated Beneficiary, distribution to the Designated Beneficiary is not
required to begin by the date specified in Plan Section 5.10.C.2., but the
Participant’s entire interest will be distributed to the Designated Beneficiary
by December 31 of the calendar year containing the fifth anniversary of the
Participant’s death. If the Participant’s surviving Spouse is the Participant’s
sole Designated Beneficiary and the surviving Spouse dies after the Participant
but before distributions to either the Participant or the surviving Spouse
begin, this paragraph will apply as if the surviving Spouse were the
Participant. This paragraph shall apply to all distributions.

G.
Special Rules for 2009 Required Minimum Distributions. Notwithstanding anything
in this Section 5.10 of the Plan to the contrary, a Participant or Beneficiary
who had reached his Required Beginning Date on or before December 31, 2008, and
who would have been required to receive required minimum distributions for 2009
but for the enactment of Section 401(a)(9)(H) of the Code (“2009 RMDs”), and who
would have satisfied that requirement by receiving distributions that are (1)
equal to the 2009 RMDs or (2) one or more payments in a series of substantially
equal distributions (that include the 2009 RMDs) made at least annually and
expected to last for the life (or life expectancy) of the Participant, the joint
lives (or joint life expectancy) of the Participant and the Participant’s
Designated Beneficiary, or for a period of at least 10 years, will receive those
distributions for 2009 unless the Participant or Beneficiary elects not to
receive such distributions. Participants and Beneficiaries described in the
preceding sentence will be given the opportunity to elect to stop receiving the
distributions described in the preceding sentence.

A Participant or Beneficiary who reached his Required Beginning Date on or
between January 1, 2009 and December 31, 2009 and who would have been required
to receive 2009 RMDs, and who would have satisfied that requirement by receiving
distributions that are (1) equal to the 2009 RMDs or (2) one or more payments in
a series of substantially equal distributions (that include the 2009 RMDs) made
at least annually and expected to last for the life (or life expectancy) of the
Participant, the joint lives (or joint life expectancy) of the Participant and
the Participant’s Designated Beneficiary, or for a period of at least 10 years,
will not receive those distributions for 2009 unless the Participant or
Beneficiary chooses to receive such distributions. Participants and
Beneficiaries described in the preceding sentence will be given the opportunity
to elect to receive the distributions described in the preceding sentence.
Section 5.11    DISTRIBUTION OF AMOUNTS ATTRIBUTABLE TO TRUSTEE-TO-TRUSTEE
TRANSFER FROM THE INMED CORPORATION EMPLOYEE SAVINGS/RETIREMENT INCOME PLAN.
Notwithstanding any other provision of the Plan, any amounts attributable to
amounts transferred from the Inmed Corporation Employee Savings/Retirement
Income Plan to this Plan on or after September 1, 1990 shall be distributed in
accordance with the provisions of the Inmed Corporation Employee
Savings/Retirement Income Plan as in effect on such date, as set forth in
Appendix A, attached hereto and made a part hereof, but only to the extent the
distribution provisions of that plan are inconsistent with the distribution
provisions of this Plan.
Section 5.12    DISTRIBUTION OF AMOUNTS ATTRIBUTABLE TO TRUSTEE-TO-TRUSTEE
TRANSFER FROM THE MATTATUCK MANUFACTURING CO. & UAW LOCAL #1251 MONEY PURCHASE
PLAN. Notwithstanding any other provision of the Plan, amounts attributable to
amounts transferred from the Mattatuck Manufacturing Co. & UAW Local #1251 Money
Purchase Plan to this Plan shall be distributed in accordance with the
provisions of the Mattatuck Manufacturing Co. & UAW Local #1251 Money Purchase
Plan as in effect on such date and as set forth in Appendix B, attached hereto
and made a part hereof, but only to the extent the distribution provisions of
that plan are inconsistent with the distribution provisions of this Plan.
Section 5.13    DISTRIBUTION OF AMOUNTS ATTRIBUTABLE TO TRUSTEE-TO-TRUSTEE
TRANSFER FROM THE HUDSON RESPIRATORY CARE, INC. PROFIT SHARING PLAN.
Notwithstanding any other provision of the Plan, any amounts attributable to
amounts transferred from the Hudson Respiratory Care, Inc. Profit Sharing Plan
to this Plan on July 3, 2006 shall be distributed in accordance with the
provisions of the Hudson Respiratory Care, Inc. Profit Sharing Plan as in effect
on such date, as set forth in Appendix H, attached hereto and made a part
hereof, but only to the extent the distribution provisions of that plan are
inconsistent with the distribution provisions of this Plan.
Section 5.14    SPECIAL RULES FOR TRANSFER ACCOUNTS. Notwithstanding any
provision of this Article V to the contrary, with respect to any Participant who
has a Transfer Account consisting in whole or in part of Transfer Contributions
which, by operation of relevant law and regulation (including, but not limited
to, ERISA and the Code), must be distributed or made available under the same
terms and conditions under which amounts held thereunder were previously held
(prior to their becoming Transfer Contributions) to the extent that such terms
and conditions must be preserved in order to comply with Code Section 411(d)(6),
the Plan Administrator shall, upon the written request of the Participant (in
the case of optional forms of benefit), cause the Trustee to distribute or make
available such Transfer Contributions at such times and in such manner as may be
so required.
Section 5.15    DISTRIBUTIONS UNDER DOMESTIC RELATIONS ORDERS. Nothing contained
in this Plan shall prevent the Trustee from complying with the provisions of a
qualified domestic relations order (as defined in Code Section 414(p)). This
Plan specifically permits distribution to an alternate payee under a qualified
domestic relations order at any time, irrespective of whether the Participant
has attained his earliest retirement age (as defined under Code Section 414(p))
under the Plan. A distribution to an alternate payee prior to the Participant's
attainment of the earliest retirement age is available only if the order
specifies distribution at that time or permits an agreement between the Plan and
the alternate payee to authorize such an earlier distribution. In addition, if
the value of the alternate payee's benefits under the Plan exceeds $5,000 and
the order requires, the alternate payee must consent to any distribution
occurring prior to the Participant's attainment of the earliest retirement age.
Nothing in this Section gives a Participant the right to receive a distribution
at a time not permitted under the Plan, nor does this Section 5.15 give the
alternate payee the right to receive a form of payment not permitted under the
Plan.
The Plan Administrator shall establish reasonable procedures to determine the
qualified status of a domestic relations order. Upon receiving a domestic
relations order, the Plan Administrator promptly shall notify the Participant
and any alternate payee named in the order, in writing, of the receipt of the
order and the Plan's procedures for determining the qualified status of the
order. Within a reasonable period of time after receiving the domestic relations
order, the Plan Administrator shall determine the qualified status of the order
and shall notify the Participant and each alternate payee, in writing, of its
determination. The Plan Administrator shall provide notice under this paragraph
by mailing to the individual's address specified in the domestic relations
order, or in a manner consistent with Labor Regulations.
If any portion of the Participant's Nonforfeitable Account balance is payable
during the period the Plan Administrator is making its determination of the
qualified status of the domestic relations order, the Trustee shall segregate
the amounts payable in a separate account and invest the segregated account
solely in fixed income investments or maintain a separate bookkeeping account of
said amounts. If the Plan Administrator determines the order is a qualified
domestic relations order within 18 months of the first date on which payments
were due under the terms of the order, the Trustee shall distribute the separate
account in accordance with the order. If the Plan Administrator does not make
its determination of the qualified status of the order within the
above-described 18-month period, the Trustee shall distribute the segregated
account in the manner the Plan would distribute it if the order did not exist,
and shall apply the order prospectively if the Plan Administrator later
determines the order is a qualified domestic relations order.
To the extent it is not inconsistent with the provisions of the qualified
domestic relations order, the Trustee shall invest any partitioned amount in a
segregated subaccount or separate account and invest the account in the money
market investment option or in other fixed income investments. A segregated
subaccount shall remain a part of the Trust, but it alone shall share in any
income it earns, and it alone shall bear any expense or loss it incurs.
The Trustee shall make any payment or distributions required under this Section
by separate benefit checks or other separate distribution to the alternate
payee(s).
Section 5.16    LOST PARTICIPANT OR BENEFICIARY. If the Participant or
Beneficiary to whom benefits are to be distributed cannot be located, the
Benefits Group shall make reasonable efforts to find such individual(s), such as
(A) the sending of notification by certified or registered mail to his/her last
known address, (B) contacting other designated Beneficiaries, or (C) using a
letter-forwarding service. If, after reasonable effort, the Benefits Group is
still unable to locate such Participant or Beneficiary, the Participant’s
Account shall be forfeited as allowed by Treasury Regulation Section
1.411(a)-4(b)(6). The amount of the forfeiture shall reduce Matching
Contributions under Section 3.05 of the Plan and/or Profit Sharing Contributions
under Section 3.07, as elected by the Employer. However, any such forfeited
Account will be reinstated and become payable if a claim is made by the
Participant or Beneficiary for such Account. The Benefits Group shall prescribe
uniform and non-discriminatory rules for carrying out this provision.
Section 5.17    FACILITY OF PAYMENT. If the Plan Administrator deems any person
entitled to receive any amount under the provisions of this Plan to be incapable
of receiving or disbursing the same by reason of minority, illness or infirmity,
mental incompetency, or incapacity of any kind, the Plan Administrator may, in
its discretion, take any one or more of the following actions:
A.
Apply such amount directly for the comfort, support and maintenance of such
person;

B.
Reimburse any person for any such support theretofore supplied to the person
entitled to receive any such payment; and

C.
Pay such amount to any person selected by the Plan Administrator to disburse it
for such comfort, support and maintenance, including without limitation, any
relative who has undertaken, wholly or partially, the expense of such person's
comfort, care and maintenance, or any institution in whose care or custody the
person entitled to the amount may be. The Plan Administrator may, in its
discretion, deposit any amount due to a minor to his credit in any savings or
commercial bank of the Plan Administrator’s choice.

Receipt by any above-described individual or institution shall be a valid and
complete discharge for the payment of such benefit or installment thereof.
Deposit to the credit of a Participant, Spouse or other Beneficiary (including a
minor) in any bank or trust company shall be deemed payment into such person’s
hands.
Section 5.18    NO DISTRIBUTION PRIOR TO SEVERANCE FROM EMPLOYMENT, DEATH OR
DISABILITY. Except as provided below, Elective Deferral Contributions, Catch-Up
Contributions, Roth Elective Deferral Contributions, Matching Contributions,
Qualified Non-elective Contributions, Qualified Matching Contributions, Profit
Sharing Contributions, and income allocable to each, are not distributable to a
Participant or his Beneficiary or Beneficiaries, in accordance with such
Participant’s or Beneficiary’s election, earlier than upon Severance from
Employment, death or Disability.
Such amounts may also be distributed upon:
A.Termination of the Plan without the establishment or maintenance of another
defined contribution plan, as defined in the Code and applicable Treasury
Regulations.
A.    The hardship of the Participant, as described in Section 6.01 herein.
B.    The attainment by the Participant of age 59½, as described in Section 6.03
herein.
C.    Effective January 1, 2009, as required by Code Section 414(u), as amended
by the HEART Act, with respect to Elective Deferral Contributions, Catch-up
Contributions and Roth Elective Deferral Contributions, pursuant to Code Section
414(u)(12)(B), a Participant in Qualified Military Service, while on active duty
for a period of more than 30 days, shall be treated as having incurred a
Severance from Employment for purposes of eligibility to receive a distribution
from his Account attributable to Elective Deferral Contributions, Catch-up
Contributions and Roth Elective Deferral Contributions during any period the
Participant is performing services in the uniformed services while on active
duty for a period of more than 30 days. However, if a Participant obtains a
distribution according to the foregoing provision, such Participant’s Elective
Deferral Contributions, Catch-up Contributions and Roth Elective Deferral
Contributions to this Plan shall be suspended for six months following the date
of distribution.
D.    Effective January 1, 2010, with respect to Elective Deferral
Contributions, Catch-up Contributions and Roth Elective Deferral Contributions,
a Participant who is a Qualified Reservist (by reason of being a member of a
reserve component (as defined in Section 101 of Title 37 of the United States
Code)) who was ordered or called to active duty for a period in excess of 179
days or for an indefinite period is eligible for a Qualified Reservist
Distribution, as described in Section 6.08 of the Plan.
All distributions that may be made pursuant to one or more of the foregoing
distributable events are subject to the spousal and Participant consent
requirements (if applicable) contained in Sections 401(a)(11) and 417 of the
Code. In addition, with respect to a distribution to a Participant on account of
an event described in subsection A, above, such distribution shall be paid in
the form of a lump sum (as defined in Code Section 402(d)(4), without regard to
clauses (i), (ii), (iii), and (iv) of subparagraph (A), subparagraph (B), or
subparagraph (F) thereof).
Section 5.19    DISTRIBUTION OF ASSETS TRANSFERRED FROM A MONEY PURCHASE PENSION
PLAN. Notwithstanding any provision of the Plan to the contrary, to the extent
that any optional form of benefit under the Plan permits a distribution prior to
the Employee’s retirement, death, Disability, or Severance from Employment, and
prior to Plan termination, the optional form of benefit is not available with
respect to benefits attributable to assets (including the post-transfer earnings
thereon) and liabilities that are transferred, within the meaning of Code
Section 414(l), to the Plan from a money purchase pension plan qualified under
Code Section 401(a) (other than any portion of those assets and liabilities
attributable to after-tax contributions). The conversion of a plan from a money
purchase pension plan to a profit sharing plan shall be treated as a transfer
subject to Code Section 414(l) for the purpose of this Section.
Section 5.20    WRITTEN INSTRUCTION NOT REQUIRED. Any elections made or
distributions processed under this Article V may be accomplished through
telephonic, electronic or similar instructions in accordance with the rules and
procedures established by the Plan Administrator, to the extent they are
consistent with the requirements of the Code, Treasury Regulations, and ERISA.
Notwithstanding the foregoing, however, except to the extent otherwise permitted
in applicable Treasury Regulations, spousal consents and waivers, to the extent
required or permitted hereunder, may only be granted in writing.
ARTICLE VI.    
WITHDRAWALS, DIRECT ROLLOVERS AND WITHHOLDING, LOANS
Section 6.01    HARDSHIP WITHDRAWALS. Upon the application of any Participant or
Other Designee, the Plan Administrator, in accordance with a uniform,
nondiscriminatory policy, may permit such Participant or Other Designee to
withdraw all or a portion of the vested amounts then credited to his Elective
Deferral Contribution Account and Catch-Up Contribution Account (excluding trust
earnings credited thereto after December 31, 1988) if the withdrawal is
necessary due to the immediate and heavy financial need of the Participant.
A.
Only distributions made pursuant to conditions arising under the following
circumstances shall be conclusively considered to be made on account of
immediate and heavy financial need:

3.
Alleviating extraordinary financial hardship arising from deductible medical
expenses (within the meaning of Code Section 213(d) determined without regard to
whether the expenses exceed 7.5% of adjusted gross income) previously incurred
by the Participant or his Spouse, children or other dependents (as defined in
Code Section 152 and without regard to Code Sections 152(b)(1), (b)(2), and
(d)(1)(B)) or the Participant’s designated Beneficiary, necessary for those
persons to obtain medical care described in Code Section 213(d) and not
reimbursed or reimbursable by insurance;

4.
Purchasing real property (excluding mortgage payments) that is to serve as the
principal residence of the Participant;

5.
Expenditures necessary to prevent eviction from the Participant's principal
residence or foreclosure of a mortgage on the same;

6.
Financing the tuition and related educational fees for up to the next twelve
(12) months of post-secondary education for the Participant, his Spouse, his
children or dependents (as defined in Code Section 152 and without regard to
Code Sections 152(b)(1), (b)(2), and (d)(1)(B)) or the Participant’s designated
Beneficiary;

7.
Paying funeral or burial expenses incurred due to the death of the Participant’s
parent, Spouse, children or dependents (as defined in Code Section 152 without
regard to Code Sections 152(b)(1), (b)(2), and (d)(1)(B)), or the Participant’s
designated Beneficiary;

8.
Repairing the damage to a Participant’s principal residence where such expenses
would qualify for the casualty deduction under Code Section 165 (without regard
to the 10% adjusted gross income limitation); or

9.
Any other reason deemed to be an immediate and heavy financial need by the
Secretary of the Treasury.

B.
A distribution will be considered to be necessary to satisfy an immediate and
heavy financial need of the Participant only if:

1.
The Participant has obtained all distributions other than hardship distributions
(including distribution of ESOP dividends under Code Section 414(k)), and all
nontaxable loans, currently available under all plans maintained by the Employer
(including all qualified and nonqualified plans of deferred compensation and a
cash or deferred arrangement that is part of a cafeteria plan under Code Section
125, but excluding mandatory employee contribution portions of a defined benefit
plan or health and welfare plan);

2.
A Participant who receives a hardship distribution shall be prohibited from
making Elective Deferral Contributions, Catch-up Contributions or other
Participant contributions, if applicable, under this and all other plans of the
Employer (including any stock option, stock purchase or similar plan or
arrangement) for six months after receipt of the distribution (which this Plan
hereby so provides);

3.
The distribution is not in excess of the amount necessary to satisfy the
immediate and heavy financial need, including any amounts necessary to pay any
federal, state, or local income taxes or penalties reasonably anticipated to
result from the distribution; and

4.
The need cannot be satisfied through reimbursement, compensation by insurance,
liquidation of the Participant’s assets, or the cessation of Elective Deferral
Contributions.

If a Participant’s Elective Deferral Contributions are suspended pursuant to
Section 6.01.B.2., at the end of the six month suspension period the Plan
Administrator must either reinstate the Participant’s Elective Deferral
Contribution election that was in effect immediately prior to the Participant’s
receipt of the hardship distribution, if applicable, or begin to make automatic
Elective Deferral Contributions to the Plan on behalf of the Participant in
accordance with Section 3.02.C. of the Plan.
C.
A Participant making an application under this Section 6.01 shall have the
burden of presenting to the Plan Administrator evidence of such need, and the
Plan Administrator shall not permit withdrawal under this Section without first
receiving such evidence. Spousal consent for a hardship distribution under this
Section 6.01 is not required. If a Participant’s application for a hardship
withdrawal is approved, the Trustee shall make payment of the approved amount of
the hardship withdrawal to the Participant.

D.
Payment of a withdrawal requested under this Section 6.01 shall be made within
an administratively reasonable period of time after the Plan Administrator
determines that the withdrawal request satisfies the requirements of this
Section 6.01. Withdrawals shall be made on a pro-rata basis if a Participant
elects to make a withdrawal from more than one sub-account in his Account. A
Participant may specify the Investment Fund or Funds from which the withdrawal
shall be made. If the Participant does not make an Investment Fund election
under this Section 6.01, the withdrawal shall be made on a pro-rata basis from
all of the applicable Investment Funds.

Section 6.02    SPECIAL WITHDRAWAL RULES APPLICABLE TO AFTER-TAX AND ROLLOVER
CONTRIBUTIONS. A Participant shall be entitled to withdraw any portion of the
amounts credited to his After-tax Contribution Account and his Rollover
Contribution Account, if any, in accordance with the procedures established by
the Plan Administrator. Payment of a withdrawal requested under this Section
6.02 shall be made within an administratively reasonable period of time after
the withdrawal request is received by the Plan Administrator. Withdrawals shall
be made on a pro-rata basis if a Participant elects to make a withdrawal from
more than one sub-account in his Account. A Participant may specify the
Investment Fund or Funds from which the withdrawal shall be made. If the
Participant does not make an Investment Fund election under this Section 6.02,
the withdrawal shall be made on a pro-rata basis from all of the applicable
Investment Funds.
Section 6.03    WITHDRAWALS UPON ATTAINMENT OF AGE 59½. A Participant who is an
Employee and has attained age 59½ may elect to withdrawal any portion of his
Nonforfeitable Account in accordance with the procedures established by the Plan
Administrator. Payment of a withdrawal requested under this Section 6.03 shall
be made within an administratively reasonable period of time after the
withdrawal request is received by the Plan Administrator. Withdrawals shall be
made on a pro-rata basis if a Participant elects to make a withdrawal from more
than one sub-account in his Account. A Participant may specify the Investment
Fund or Funds from which the withdrawal shall be made. If the Participant does
not make an Investment Fund election under this Section 6.03, the withdrawal
shall be made on a pro-rata basis from all of the applicable Investment Funds.
Section 6.04    DISTRIBUTION/REINVESTMENT ELECTIONS. Cash dividends that are
payable on shares of Stock held in the portion of a Participant's or
Beneficiary's Account that is invested in the ESOP Stock Fund, shall, at the
election of the Participant or the Beneficiary, be paid to the Participant or
Beneficiary or paid to the Plan and reinvested in Stock. Cash dividends that are
paid to Participants and Beneficiaries pursuant to an election hereunder shall
be paid, at the discretion of the Committee, directly by the Company in cash to
such Participants and Beneficiaries, or paid to the Plan and distributed to
Participants and Beneficiaries not later than 90 days after the close of the
Plan Year in which paid to the Plan. The Committee shall have the discretion to
determine the scope, manner and timing of such elections, dividend distributions
and reinvestments in any manner consistent with Section 404(k) of the Code.
Section 6.05    DIRECT ROLLOVER AND WITHHOLDING RULES.
A.
Notwithstanding any provision of the Plan to the contrary that would otherwise
limit a Distributee's election under this Section, a Distributee may elect, at
the time and in the manner prescribed by the Plan Administrator, to have any
portion of an Eligible Rollover Distribution paid directly to an Eligible
Retirement Plan specified by the Distributee in a Direct Rollover. The Plan
Administrator may establish rules and procedures governing the processing of
Direct Rollovers and limiting the amount or number of such Direct Rollovers in
accordance with applicable Treasury Regulations. Distributions not transferred
to an Eligible Retirement Plan in a Direct Rollover shall be subject to income
tax withholding as provided under the Code and applicable state and local laws,
if any.

B.
Definitions.

4.
“Eligible Rollover Distribution.” An Eligible Rollover Distribution is any
distribution of all or any portion of the balance to the credit of the
Distributee, except that an Eligible Rollover Distribution does not include: (a)
any distribution that is one of a series of substantially equal periodic
payments (not less frequently than annually) made for life (or life expectancy)
of the Distributee or the joint lives (or joint life expectancies) of the
Distributee and the Distributee's designated beneficiary, or for a specified
period of ten years of more; (b) any distribution to the extent such
distribution is required under Code Section 401(a)(9); (c) any hardship
distribution received after December 31, 1998; (d) any loan that is treated as a
distribution under Code Section 72(p) and not excepted by Code Section 72(p)(2),
or a loan in default that is a deemed distribution; and (e) any corrective
distribution under Appendix F of the Plan. Notwithstanding the foregoing, any
portion of a distribution that consists of After-Tax Contributions which are not
includible in gross income may be transferred only to: (1) an individual
retirement account or annuity described in Code Sections 408(a) or (b); or (2) a
qualified defined contribution plan described in Code Sections 401(a) or 403(a)
(through a direct trustee-to-trustee transfer) that agrees to separately account
for amounts so transferred (and any related earnings), including separately
accounting for the portion of such distribution that is includible in gross
income and the portion of such distribution which is not so includible. In
addition, the portion of any distribution that consists of After-Tax
Contributions which are not includible in gross income may be transferred (in a
direct trustee-to-trustee transfer) to a qualified defined benefit plan or a
Code Section 403(b) tax-sheltered annuity that agrees to separately account for
amounts so transferred (and the earnings thereon), including separately
accounting for the portion of such distribution that is includible in gross
income and the portion of such distribution which is not so includible.

5.
“Eligible Retirement Plan.” An Eligible Retirement Plan is an individual
retirement account described in Code Section 408(a), an individual retirement
annuity described in Code Section 408(b), an annuity plan described in Code
Section 403(a), a qualified trust described in Code Section 401(a), an annuity
contract described in Code Section 403(b) and an eligible plan under Code
Section 457(b) which is maintained by a state, political subdivision of a state,
or any agency or instrumentality of a state or political subdivision of a state
and which agrees to separately account for amounts transferred into such plan
from this Plan, and which accepts the Distributee’s Eligible Rollover
Distribution. This definition of Eligible Retirement Plan shall also apply in
the case of a distribution to a surviving Spouse, or to a Spouse or former
Spouse who is the alternate payee under a qualified domestic relations order, as
defined in Code Section 414(p). An Eligible Retirement Plan also includes a Roth
individual retirement arrangement within the meaning of Code Section 408A which
accepts the Distributee’s Eligible Rollover Distribution.

6.
“Distributee.” A Distributee includes an Employee or former Employee. In
addition, the Employee's or former Employee's surviving Spouse and the
Employee's or former Employee's Spouse or former Spouse who is the alternate
payee under a qualified domestic relations order, as defined in Code Section
414(p), are Distributees with regard to the interest of the Spouse or former
Spouse. A Distributee also includes the Participant’s non-Spouse Beneficiary.

7.
“Direct Rollover.” A Direct Rollover is a payment by the Plan to the Eligible
Retirement Plan specified by the Distributee. In the case of a non-Spouse
Beneficiary, a Direct Rollover may be made only to an IRA that is established on
behalf of the designated Beneficiary and that will be treated as an inherited
IRA pursuant to the provisions of Code Section 402(c)(1). Also, in this case,
the determination of any minimum required distribution under Code Section
401(a)(9) that is ineligible for rollover shall be made in accordance with
Notice 2007-7, Q&A-17 and 18.

C.
In Kind Rollovers of Loans. If a Participant has a Severance from Employment as
a result of a divestiture of his Employer from the Company and the Participant's
Employer no longer maintains the Plan, the Participant shall be eligible to
elect a distribution of his Nonforfeitable Account balance. Provided that such
Participant elects to make a direct rollover of the full amount of his
Nonforfeitable Account balance to another tax-qualified retirement plan that
permits participant loans, any outstanding loans of the Participant may be
rolled over in kind to any other tax-qualified retirement plan that will accept
such rollover of loans in kind.

Section 6.06    LOANS TO PARTICIPANTS. Loans may be granted to any Participant
who is an Employee (except an Employee on an unpaid leave of absence) in
accordance with applicable rules under the Code and ERISA, the Loan Policy set
forth in Appendix I to the Plan, as amended from time to time, and the
provisions of this Section 6.06.
C.
General Rules. The Loan Policy set forth in Appendix I to the Plan, as amended
from time to time, sets forth the procedures a Participant must follow to
request a loan from his Nonforfeitable Account balance under the Plan. Loans
shall be made available to all Participants on a reasonably equivalent basis.

D.
Interest. The interest rate applicable to a Participant loan shall be determined
in accordance with the Loan Policy set forth in Appendix I to the Plan, as
amended from time to time. Notwithstanding any provision in the Loan Policy to
the contrary, if necessary, the Plan Administrator will reduce the interest rate
of an outstanding Participant loan to 6% during a period of Qualified Military
Service, to the extent required by the Soldiers’ and Sailors’ Civil Relief Act
of 1940.

E.
Direct Rollovers of Outstanding Loans. In the event of a corporate transaction,
the Plan Administrator shall have the authority to cause the Plan to accept the
transfer of outstanding loans.

F.
Spousal Consent. Participants are not required to obtain spousal consent at the
time the loan is made, except as that a married Participant whose Account is
subject to the provisions of Appendix B to the Plan or Appendix H (Hudson
Respiratory Care, Inc. Profit Sharing Special Amendment) to the Plan must obtain
his Spouse’s consent at the time the loan is made from the portion of his
Account subject to the provisions of Appendix B or Appendix H, respectively.
Such consent must be in writing, must acknowledge the effect of the loan, and
must be witnessed by a Plan representative or notary public. A new consent is
required if the Account balance is used for any increase in the amount of
security.

G.
Nondiscrimination. Loans will not be made available to Highly Compensated
Employees in an amount greater than the amount made available to other
Employees.

Section 6.07    SPECIAL WITHDRAWAL RULES APPLICABLE TO TRANSFER ACCOUNTS.
Notwithstanding any other Plan provision to the contrary, if the Internal
Revenue Service (“IRS”) requires distribution to be made (or offered) with
respect to any or all amounts held on behalf of a Participant with respect to a
predecessor or transferor plan, as a condition of preserving the tax-qualified
status of this Plan or of said predecessor or transferor plan, or if a court of
competent jurisdiction issues an order or decree in respect of the Plan or its
fiduciaries which is determined under relevant federal law to be enforceable,
and which compels the distribution of a Participant's Plan interest, the Plan
Administrator will be entitled to direct the prompt distribution (or offer of
distribution) of such amounts.
Section 6.08    QUALIFIED RESERVIST DISTRIBUTIONS. Any Participant who is a
Qualified Reservist may withdraw the portion of his Account balance attributable
to his own Elective Deferral Contributions regardless of age or employment
status to the extent that such distribution is a Qualified Reservist
Distribution. For purposes of this Section 6.08, a “Qualified Reservist
Distribution” is:
A.
A distribution of Elective Deferral Contributions;

B.
Made to a Participant who is a Qualified Reservist who (by reason of being a
member of a reserve component (as defined in Section 101 of Title 37 of the
United States Code) was ordered or called to active duty for a period in excess
of 179 days or for an indefinite period; and

C.
Made during the period beginning on the date of such order or call and ending at
the close of the active duty period.

For purposes of this Section 6.08, a “Qualified Reservist” is an individual who
is a reservist or national guardsman (as defined in 37 U.S.C. Section 101(24))
ordered or called to active duty after September 11, 2001.
The following special rules apply to a Qualified Reservist Distribution:
D.
Exception from the 10% Excise Tax for Early Withdrawals. A Qualified Reservist
Distribution shall be exempt from the 10% excise tax under Code Section 72(t)
for early withdrawals.

E.
Qualified Reservist Distributions May Be Contributed to an IRA. The Participant
who receives a Qualified Reservist Distribution may, at any time during the
two-year period beginning on the day after the end of the active duty period,
make one or more contributions to an individual retirement account of such
individual in an aggregate amount not to exceed the amount of such Qualified
Reservist Distribution. The dollar limitations otherwise applicable to
contributions to individual retirement accounts shall not apply to any
contribution made pursuant to the preceding sentence; provided, however, that no
deduction shall be allowed for any such contribution. In no event shall the
Participant be permitted to re-contribute a Qualified Reservist Distribution to
this Plan.



ARTICLE VII.    
VOTING AND TENDER OF STOCK AND ESOP STOCK
Section 7.01    VOTING OF STOCK AND ESOP STOCK. Except as provided in Section
7.04.A., the Trustee shall vote all shares of both Stock and ESOP Stock,
including fractional shares, allocated to a Participant’s Account in the manner
directed by the Participant to whose Account those shares are allocated, and
vote all of the shares of ESOP Stock held in the Unallocated Stock Account and
any suspense account at the direction of the Committee.
Section 7.02    TENDER OF STOCK AND ESOP STOCK. In the event any person or
entity makes a tender offer for, or a request or invitation for tenders of Stock
or ESOP Stock, the Trustee shall, except as provided in Section 7.04.B. tender
or not tender all of the shares of Stock and ESOP Stock, including fractional
shares, allocated to a Participant's Account in the manner directed by the
Participant to whose Account those shares are allocated. The Trustee shall
tender or not tender all of the shares of ESOP Stock held in the Unallocated
Stock Account and any suspense account at the direction of the Committee.
Section 7.03    PROCEDURES FOR VOTING AND TENDER. The Committee shall establish
and maintain procedures by which Participants shall be timely notified of their
right to direct the voting and tender of Stock and ESOP Stock allocated to their
Accounts and the manner in which any such directions are to be conveyed to the
Trustee, and given information relevant to making such decision.
Section 7.04    FAILURE BY PARTICIPANT TO VOTE OR DETERMINE TENDER.
D.
Failure by Participant to Vote. If a Participant fails to direct the voting or
shares of Stock or ESOP Stock allocated to his Account, the Trustee shall vote
such shares of Stock or ESOP Stock pro rata in proportion to the shares for
which the Trustee has received Participant direction.

E.
Failure by Participant to Determine Tender. If a Participant fails to direct the
Trustee as to whether or not to tender shares of Stock or ESOP Stock allocated
to such Participant's Account the Trustee shall not tender such Stock and ESOP
Stock allocated to such Participant’s Account.



ARTICLE VIII.    
EMPLOYER ADMINISTRATIVE PROVISIONS
Section 8.01    ESTABLISHMENT OF TRUST. The Company or the Committee shall
execute a Trust Agreement with one or more persons or parties who shall serve as
the Trustee. The Trustee so selected shall serve as the Trustee until otherwise
replaced or said Trust Agreement is terminated. The Company or the Committee
may, from time to time, enter into such further agreements with the Trustee or
other parties and make such amendments to said Trust Agreement as it may deem
necessary or desirable to carry out this Plan. Any and all rights or benefits
that may accrue to a person under this Plan shall be subject to all the terms
and provisions of the Trust Agreement.
Section 8.02    INFORMATION TO COMMITTEE, PLAN ADMINISTRATOR AND BENEFITS GROUP.
Each Employer shall supply current information to the Benefits Group as to the
name, date of birth, date of employment, annual compensation, leaves of absence,
Years of Service, and date of Severance from Employment of each Employee who is,
or who will be eligible to become, a Participant under the Plan, together with
any other information that the Benefits Group considers necessary. The
Employer’s records as to the current information that the Employer furnishes to
the Benefits Group shall be conclusive as to all persons. Similarly, each
Employer shall supply such information to the Committee or the Plan
Administrator.
Section 8.03    NO LIABILITY. The Company assumes no obligation or
responsibility to any of its Employees, Participants or Beneficiaries for any
act of, or failure to act, on the part of any Committee, Plan Administrator, or
the Trustee.
Section 8.04    INDEMNITY OF COMMITTEE, PLAN ADMINISTRATOR AND BENEFITS GROUP.
Each Employer indemnifies and saves harmless the members of each Committee, the
Plan Administrator, the Benefits Group, any committee of the Board and each of
them individually, from and against any and all loss (including reasonable
attorneys’ fees and costs of defense) resulting from liability to which any such
Committee, Plan Administrator, Benefits Group or the members of a committee, may
be subjected by reason of any act or conduct (except willful misconduct or gross
negligence) in their official capacities in the administration of the Trust or
this Plan or both, including all expenses reasonably incurred in their defense,
in case the Employer fails to provide such defense. The indemnification
provisions of this Section 8.04 shall not relieve any members of the Committee,
Plan Administrator or Benefits Group from any liability he or it may have under
ERISA for breach of a fiduciary duty to the extent such indemnification is
prohibited by ERISA. Furthermore, the Committee, Plan Administrator, Benefits
Group and the Employer may execute a letter agreement further delineating the
indemnification agreement of this Section 8.04, provided the letter agreement
must be consistent with and shall not violate ERISA.
Section 8.05    INVESTMENT FUNDS. The Plan Administrator and the Trustee shall
establish certain investment funds (the “Investment Funds”), rules governing the
administration of the Investment Funds, and procedures for directing the
investment of Participant Accounts among the Investment Funds. The Investment
Funds are set forth in Appendix C, as it may be amended from time to time. The
Trustee shall invest and reinvest the principal and income of each Account in
the Trust Fund as required by ERISA and as directed by Participants. In
addition, the Plan Administrator shall select a “default” Investment Fund. If a
Participant fails to direct the investment of his Account among the Investment
Funds, or any investment election is incomplete, the Participant will be deemed
to have elected to have his Account invested in the default Investment Fund
until effective investment directions are received from the Participant.
Further, unless and until a Participant directs the investment of his Account
among the Investment Funds, Elective Deferral Contributions made pursuant to
Section 3.02.C. shall be invested in the default Investment Fund. The default
Investment Fund will satisfy the requirements of the regulations prescribed by
the Secretary of Labor under Section 404(c)(5) of ERISA. The Plan Administrator,
Committee and Employer reserve the right to change the investment options
available under the Plan and the rules governing investment designations at any
time and from time to time; provided, however, that there will always be a
default Investment Fund that satisfies the requirements of the regulations
prescribed by the Secretary of Labor under Section 404(c)(5) of ERISA.
Notwithstanding the foregoing, the Trustee is specifically authorized to
maintain the “Employer Common Stock Fund” as one of the Investment Funds
available to Participants under the Plan. The Employer Common Stock Fund shall
consist of Stock of the Company and cash or cash equivalents needed to meet
obligations of such fund or for the purchase of Stock of the Company. One of the
purposes of the Plan is to provide Participants with ownership interests in the
Company through the purchase of common shares of the Company. To the extent
practicable, all available assets of the Employer Common Stock Fund shall be
used to purchase Stock, which shall be held by the Trustee and allocated to
Participant Accounts until distribution in kind or sale for distribution of cash
to Participants or Beneficiaries or until disposition is required to implement
changes in investment designations. In addition to the Employer Common Stock
Fund, all or any portion of the remaining Trust Fund may consist of Stock. The
Trustee may acquire or dispose of Stock as necessary to implement Participant
directions and may net transactions within the Trust Fund. In addition, when
acquiring Stock, the Trustee may acquire Stock directly from the Company or on
the open market as necessary to effect Participant directions. In either case,
the price paid for such Stock shall not exceed the fair market value of the
Stock. The fair market value of the Stock acquired directly from the Company
shall mean the mean between the high and low bid and ask prices as reported by
the New York Stock Exchange on the date of such transaction.
Each Investment Fund (other than the Employer Common Stock Fund) shall be
established by the Trustee at the direction or with the concurrence of the Plan
Administrator. Investment Funds may, as so determined, consist of preferred and
common stocks, bonds, debentures, negotiable instruments and evidences of
indebtedness of every kind and form, or in securities and units of participation
issued by companies registered under the Investment Companies Act of 1940,
master limited partnerships or real estate investment trusts, or in any common
or collective fund established or maintained for the collective investment and
reinvestment of assets of pension and profit sharing trusts that are exempt from
federal income taxation under the Code, or any combination of the foregoing. The
Trustee shall hold, manage, administer, invest, reinvest, account for and
otherwise deal with the Trust Fund and each separate Investment Fund as provided
in the Trust Agreement.
Anything in the Plan or Trust Agreement to the contrary notwithstanding, the
Trustee shall not sell, alienate, encumber, pledge, transfer or otherwise
dispose of, or tender or withdraw, any Stock held by it under the Trust
Agreement, except (A) as specifically provided for in the Plan or (B) in the
case of a “Tender Offer” as directed in writing by a Participant (or
Beneficiary, where applicable) on a form provided or approved by the Committee
and delivered to the Trustee. For the purposes hereof, a Tender Offer shall mean
any offer for, or request for or invitation for tenders of, or offer to purchase
or acquire, any Stock that is directed generally to shareholders of the Employer
or any transaction that may be defined as a Tender Offer under rules or
regulations promulgated by the Securities and Exchange Commission. To the extent
that any money or other property is received by the Trustee as a result of a
tender of Stock not prohibited by the preceding sentence, such money or property
shall be allocated to such other Investment Fund(s) as directed by the
Participants in whose Account the Stock so tendered were held.
Section 8.06    EMPLOYEE STOCK OWNERSHIP PLAN. The Employer Common Stock Fund is
an Employee Stock Ownership Plan (“ESOP”) within the meaning of Code Section
4975(e). All dividends paid with respect to shares of Company Stock held in the
Trust shall (i) be retained by the Trustee and added to the corpus of the Trust
and the Employer Common Stock Fund, (ii) be paid in cash directly to Plan
Participants, Former Participants and Beneficiaries, or (iii) be paid to the
Trustee and distributed in cash to Participants, Former Participants and
Beneficiaries not later than 90 days after the close of the Plan Year in which
the dividend was paid. The Committee or Plan Administrator shall determine, in
its sole discretion, whether dividends will be paid directly to Participants,
Former Participants and Beneficiaries or will be paid to the Trustee for
distribution within 90 days after the close of the Plan Year in which the
dividend was paid. In the event of a distribution or payment of dividends to
Participants, Former Participants and Beneficiaries, each Participant, Former
Participant and Beneficiary of a deceased Participant shall receive the
dividends paid on the shares of Company Stock allocated to his Account in the
Plan on the dividend record date. Each Participant, Former Participant and
Beneficiary with an account in the ESOP portion of the Plan shall be permitted
to elect whether to have the dividends allocable to the shares of Company Stock
held in his Account payable in cash or deposited to his Account in the ESOP
portion of the Plan and reinvested in shares of the Company's Stock. In the
event a Participant, Former Participant or Beneficiary fails to make an
election, dividends will be reinvested in the ESOP portion of the Plan. The Plan
Administrator shall establish procedures for the election to be offered to
Participants, Former Participants and Beneficiaries that satisfy the following
requirements:
F.
Participants, Former Participants and Beneficiaries must shall be given a
reasonable opportunity in which to make the election before the dividends are
paid or distributed to them;

G.
Participants, Former Participants and Beneficiaries shall be given a reasonable
opportunity to change their elections at least annually; and

H.
If there is a change in the Plan terms governing the manner in which the
dividends are paid or distributed, Participants, Former Participants and
Beneficiaries shall be given a reasonable opportunity to make elections under
the new Plan terms before the first dividends subject to such new Plan terms are
paid or distributed.

Notwithstanding the foregoing, if a Participant receives a hardship withdrawal
under Section 6.01 of the Plan, such Participant must receive any dividends
payable with respect to his interest in the ESOP portion of the Plan in cash. In
addition, notwithstanding anything to the contrary in Section 4.01 of the Plan,
a Participant shall always be treated as fully vested in dividends payable with
respect to his interest in the ESOP portion of the Plan without regard to
whether or not such Participant is fully vested in his Account in the Plan and
the shares of Company Stock allocable to the Participant's Account and on which
such dividends are paid. The provisions of this Section 8.06 are intended to
satisfy the requirements in Code Section 404(k)(2)(A)(iii) regarding the
deductibility of dividends paid with respect to employer securities held by an
employee stock ownership plan. Any modification or amendment of the Plan may be
made retroactively, as necessary or appropriate, to meet any requirement of Code
Section 404(k). The election provided under this Section is available only to
the extent that the Company may deduct dividends paid with respect to employer
securities held by the Employer Common Stock Fund under Code Section 404(k).


ARTICLE IX.    
PARTICIPANT ADMINISTRATIVE PROVISIONS
Section 9.01    PERSONAL DATA TO PLAN ADMINISTRATOR AND BENEFITS GROUP. Each
Participant and each Beneficiary of a deceased Participant must furnish to the
Plan Administrator and/or Benefits Group such evidence, data or information as
the Plan Administrator and/or Benefits Group considers necessary or desirable
for the purpose of administering the Plan. The provisions of this Plan are
effective for the benefit of each Participant upon the condition precedent that
each Participant will furnish promptly full, true and complete evidence, data
and information when requested by the Plan Administrator and/or Benefits Group,
provided the Plan Administrator and/or Benefits Groups shall advise each
Participant of the effect of his failure to comply with its request.
Section 9.02    ADDRESS FOR NOTIFICATION. Each Participant and each Beneficiary
of a deceased Participant shall file with the Benefits Group, from time to time,
in writing, or otherwise notify the Benefits Group (in accordance with its rules
and procedures) of, his post office address and any change of post office
address. Any communication, statement or notice addressed to a Participant, or
Beneficiary, at his last post office address filed with the Benefits Group, or
as shown on the records of the Employer, shall bind the Participant, or
Beneficiary, for all purposes of this Plan.
Section 9.03    ASSIGNMENT OR ALIENATION. Subject to Code Section 414(p)
relating to qualified domestic relations orders, neither a Participant nor a
Beneficiary shall anticipate, assign or alienate (either at law or in equity)
any benefit provided under the Plan, and the Trustee shall not recognize any
such anticipation, assignment or alienation. Furthermore, a benefit under the
Plan is not subject to attachment, garnishment, levy, execution or other legal
or equitable process.
Section 9.04    NOTICE OF CHANGE IN TERMS. The Plan Administrator, within the
time prescribed by ERISA and the applicable regulations, shall furnish all
Participants and Beneficiaries a summary description of any material amendment
to the Plan or notice of discontinuance of the Plan and all other information
required by ERISA to be furnished without charge.
Section 9.05    PARTICIPANT DIRECTION OF INVESTMENT. The Plan Administrator and
the Trustee shall establish rules governing the administration of Investment
Funds and procedures for Participant direction of investment, including rules
governing the timing, frequency and manner of making investment elections.
Subject to the default Investment Fund requirement in Section 8.05, the Plan
Administrator, Committee, and Company reserve the right to change the investment
options available under the Plan and rules governing investment designations
from time to time. Nothing in this or any other provision of the Plan shall
require the Trustee, the Employer, the Committee, or the Plan Administrator to
implement Participant investment directions or changes in such directions, or to
establish any procedures, other than on an administratively practicable basis,
as determined by the Plan Administrator in its discretion.
Each Participant shall, in accordance with procedures established by the Plan
Administrator, Committee and the Trustee, direct that his Account and
contributions thereto attributable to Elective Deferral Contributions, After-Tax
Contributions, Catch-Up Contributions, Roth Elective Deferral Contributions, and
Rollover Contributions, if any, be invested and reinvested in any one or more of
the Investment Funds. The investment of any such monies shall be subject to such
restrictions as the Plan Administrator may determine, in its sole discretion, to
be advisable or necessary under the circumstances. Moreover, in accordance with
procedures established by the Trustee and agreed to by the Plan Administrator or
Benefits Group, Participants may, when administratively practicable, be
permitted to change their current and prospective investment designations
through telephone, “on-line” or similar instructions to the Trustee or its
authorized agent on a frequency established under such procedures, as in effect
from time to time. The Investment Funds available Participants are listed in
Appendix C, as the Plan Administrator may it amend from time to time.
The exercise of investment direction by a Participant will not cause the
Participant to be a fiduciary solely by reason of such exercise, and neither the
Trustee nor any other fiduciary of this Plan will be liable for any loss or any
breach that results from the exercise of investment direction by the
Participant. The investment designation procedures established under the Plan
shall be and are intended to be in compliance with the requirements of ERISA
Section 404(c) and the regulations thereunder. Notwithstanding the foregoing, to
the extent that a Participant or Beneficiary is entitled to direct the Trustee
as to the investment of all or a portion of his Account among the Investment
Funds available under the Plan, the Participant or Beneficiary shall be acting
as a “named fiduciary” within the meaning of ERISA Section 403(a)(1); provided
that, if by reason of the Participant’s or Beneficiary’s exercise of independent
control over the assets in his Account, a particular transaction satisfies the
requirements for relief under ERISA Section 404(c), the Participant or
Beneficiary shall not be deemed a fiduciary, named or otherwise, with respect to
such transaction and no other person who is otherwise a fiduciary shall be
liable for any loss, or by reason of any breach, that results from the
Participant’s or Beneficiary’s exercise of independent control pursuant to such
transaction.
In no event shall Participants be permitted to direct that any portion of their
Accounts and/or any additional contributions be invested in the Employer Common
Stock Fund until the Employer, the Plan, the Trustee and all other relevant
parties have fully complied with such requirements, including, but not limited
to, federal and state securities laws, as the Committee has determined to be
applicable. The Committee may restrict the ability of any person covered under
Section 16 of the Securities Exchange Act of 1934, as amended, or any other
corporate insider of the Employer to direct the investment of his Account in the
Employer Common Stock Fund. Notwithstanding any provision to the contrary, the
Committee, the Plan Administrator and the Trustee may, in their sole discretion
in accordance with their delegated authority, and where the terms of any
relevant investment contracts, regulated investment companies or pooled or group
trusts so require, impose special terms, conditions and restrictions upon a
Participant’s right to direct the investment in, or transfer into or out of,
such contracts, companies or trusts, or the timing or terms applicable to such
transaction.
Notwithstanding the foregoing, but subject to reasonable administrative
procedures uniformly applied, Participants, Former Participants and
Beneficiaries under the Plan shall be permitted to change their investment
direction both as to future contributions to the Plan, if any, and with respect
to existing Account balances at any time. Accordingly, there are no restrictions
on the rights of a Participant, Former Participant or Beneficiary to diversify
any amounts credited to his Account within the Employer Common Stock Fund.
Notwithstanding other provisions of the Plan to the contrary, to the extent that
the Trust is a part of any group trust (within the meaning of Internal Revenue
Service Revenue Rulings 81-100 and 2011-1), such group trust may invest in the
accounts and plans described in Internal Revenue Service Revenue Ruling 2011-1;
provided, that requirements of such ruling and superseding guidance are met.
This paragraph shall be effective as provided in Internal Revenue Service
Revenue Ruling 2011-1 (as modified by Revenue Service Notice 2012-6 and any
superseding guidance).
Section 9.06    CHANGE OF INVESTMENT DESIGNATIONS. Each Participant who is
entitled to direct the investment of additional contributions to be allocated to
his Account in accordance with Section 9.05 hereof may select how such
additional contributions are to be invested. Such investment directions shall be
made in accordance with applicable rules or procedures established by the
Trustee, Plan Administrator and Benefits Group.
Each Participant may prospectively re-elect how those amounts then held in his
Account are to be reinvested in the various Investment Funds until otherwise
changed or modified. Such investment directions shall be made in accordance with
applicable rules or procedures established by the Trustee, Plan Administrator
and Benefits Group.
Notwithstanding any provision to the contrary, the Committee or the Plan
Administrator may, in its sole discretion in accordance with its delegated
authority, and where the terms of any relevant investment contracts, regulated
investment companies or pooled or group trusts so require, or where ERISA
fiduciary obligations and considerations so merit, impose special terms,
conditions and restrictions upon a Participant's right to direct the investment
in, or transfer into or out of, such contracts, companies or trusts.
Section 9.07    TRANSFERS AMONG INVESTMENTS. Subject to the rules and
requirements found in the prospectus of each Investment Fund and the procedures
established by the Plan Administrator, a Participant may transfer amounts from
an Investment Fund, in even multiples of one percent of the amount held in any
such Investment Fund, to any other Investment Fund effective as of any Valuation
Date. A transfer shall be effected by electronic or telephonic instruction. Such
election shall be effective as soon as administratively practicable.
Section 9.08    ESOP DIVERSIFICATION ELECTION. A Participant is eligible to
direct the Trustee, in accordance with the procedures established by the
Committee, as to the investment of up to 100% of the value of the Participant’s
Account, including the portion invested in the ESOP Stock Fund, even if the
Participant is not 100% vested in his entire Account.
Section 9.09    LITIGATION AGAINST THE TRUST. If any legal action filed against
the Trustee, Employer, Committee, Plan Administrator, Benefits Group, or any
member or members of the Committee, Plan Administrator or Benefits Group, by or
on behalf of any Participant or Beneficiary, results adversely to the
Participant or to the Beneficiary, the Trustee shall reimburse itself, the
Employer, Committee, Plan Administrator, Benefits Group, or member(s) of the
Committee, Plan Administrator or Benefits Group, all costs and fees expended by
it or them by surcharging all costs and fees against the sums payable under the
Plan to the Participant or to the Beneficiary, but only to the extent a court of
competent jurisdiction specifically authorizes and directs any such surcharges
and only to the extent Code Section 401(a)(13) does not prohibit any such
surcharges.
Section 9.10    INFORMATION AVAILABLE. Any Participant in the Plan or any
Beneficiary may examine copies of the Plan, the Trust, the Plan description, the
latest annual report, any bargaining agreement, contract or any other instrument
under which the Plan was established or is operated. The Company will maintain
all of the items listed in this Section 9.10 in its offices, or in such other
place or places as it may designate from time to time in order to comply with
the regulations issued under ERISA, for examination during reasonable business
hours. Upon the written request of a Participant or Beneficiary, the Plan
Administrator shall furnish him with a copy of any item listed in this Section
9.10. The Plan Administrator may make a reasonable charge to the requesting
person for the copy so furnished.
Section 9.11    PRESENTING CLAIMS FOR BENEFITS. Any Participant, alternate
payee, Beneficiary, contingent Beneficiary, Spouse or other individual believing
himself to be entitled to benefits under the Plan (“Claimant”) shall file a
written claim for benefits with the Benefits Group. The Benefits Group shall
decide such claim. If the claim is wholly or partially denied, the Benefits
Group shall so notify the Claimant within 90 days after receipt of the claim for
benefits by the Benefits Group, unless special circumstances require an
extension of time for processing the claim. If such an extension of time for
processing is required, written notice of the extension shall be furnished to
the Claimant prior to the end of the initial 90 day period. In no event shall
such extension exceed a period of 90 days from the end of such initial period.
The extension notice shall indicate the special circumstances requiring an
extension of time and the date by which the Benefits Group expects to render its
final decision. Notice of the Benefits Group’s decision to deny a claim in whole
or in part shall be set forth in a manner calculated to be understood by the
Claimant and shall contain the following:
A.
The specific reason or reasons for the denial;

B.
Specific reference to pertinent Plan provisions on which the denial is based;

C.
A description of any additional material or information necessary for the
Claimant to perfect the claim and an explanation of why such material or
information is necessary;

D.
An explanation of the Plan’s appeal procedure and the applicable time limits;
and

E.
A statement of the Claimant’s right to bring a civil action under ERISA
following an adverse benefit determination on review, if applicable.

The Plan Administrator’s notice of denial of benefits shall also identify the
address to which the Claimant may forward his appeal.
If notice of denial is not furnished, and if the claim is not granted within the
period of time set forth above, the claim shall be deemed denied for purposes of
proceeding to the review stage described in Section 9.12.
Section 9.12    APPEAL PROCEDURE FOR DENIAL OF BENEFITS.
A.
Filing of Appeal. Within 60 days after receipt of notice of the denial of a
claim for benefits (or, if no such notice has been given, within 60 days after
the claim is deemed denied under Section 9.11), the Claimant, or his duly
authorized representative, will be provided, upon request and free of charge,
reasonable access to copies of all documents and other information relevant to
the Claimant’s claim for benefits.

B.
Hearing. The Claimant may request that a hearing be held either in person or by
conference call. The Plan Administrator, in its sole and absolute discretion,
shall determine whether to grant the request for a hearing. If a hearing is
held, the Claimant and/or his duly authorized representative, shall be entitled
to present to the Plan Administrator all facts, evidence, witnesses and/or legal
arguments which the Claimant feels are necessary for a full and fair review of
his claim. The Plan Administrator may have counsel present at said hearing and
shall be entitled to call such individuals as witnesses, including the Claimant,
as it feels are necessary to fully present all of the facts of the matter. The
terms and conditions pursuant to which any such hearing may be conducted, and
any evidentiary matters, shall be determined by the Plan Administrator in its
sole discretion.

C.
Ruling. The Plan Administrator shall issue a written ruling with regard to the
appeal and, if the appeal is denied in whole or in part, the ruling shall be
written in a manner calculated to be understood by the Claimant and shall set
forth:

4.
The specific reason or reasons for the denial;

5.
Specific reference to pertinent plan provisions on which the denial is based;

6.
A statement that the Claimant is entitled to receive, upon request and free of
charge, reasonable access to and copies of, all documents, records and other
information relevant to the Claimant’s claim for benefits; and

7.
A statement of the Claimant’s right to bring action under ERISA, if applicable.

The Plan Administrator shall advise the Claimant of its decision within 60 days
of the Claimant’s written request for review, unless special circumstances (such
as a hearing) would make the rendering of a decision within the 60 day limit
unfeasible, but in no event shall the Plan Administrator render a decision
respecting a denial for a claim for benefits later than 120 days after its
receipt of a request for review. If such an extension of time for review is
required because of special circumstances, written notice of the extension shall
be furnished to the Claimant prior to the commencement of the extension.
If the Plan Administrator’s decision on review is not furnished within the time
period set forth above, the claim shall be deemed wholly denied on review on the
latest date the Claimant should have received notice of an adverse benefits
determination.
D.
Designation of Plan Administrator. Any appeal of a claim denial may be
determined by the Plan Administrator as a whole or may be determined by a
committee of one or more members of the Plan Administrator designated by the
Plan Administrator to determine such claim. A decision by a majority of the
members of the Plan Administrator or designated committee shall be final,
conclusive and binding on all parties involved.

Section 9.13    CLAIMS INVOLVING BENEFITS RELATED TO DISABILITY. The Benefits
Group and Plan Administrator shall comply with and follow the applicable
Department of Labor Regulations for claims involving a determination of
Disability or benefits related to Disability, including, but not limited to:
D.
The Benefits Group shall advise a Claimant of the Plan’s adverse benefit
determination within a reasonable period of time, but not later than 45 days
after receipt of the claim by the Plan. If the Benefits Group determines that
due to matters beyond control of the Plan, such decision cannot be reached
within 45 days, an additional 30 days may be provided and the Benefits Group
shall notify the claimant of the extension prior to the end of the original
45-day period. The 30-day extension may be extended for a second 30-day period,
if before the end of the original extension, the Benefits Group determines that
due to circumstances beyond the control of the Plan, a decision cannot be
rendered within the extension period.

E.
Claimants shall be provided at least 180 days following receipt of benefit
denial in which to appeal such adverse determination.

F.
The Plan Administrator shall review the Claimant’s appeal and notify the
Claimant of its determination within a reasonable period of time, but not later
than 45 days after receipt of the Claimant’s request for review. Should the Plan
Administrator determine that special circumstances (such as the need to hold a
hearing) require an extension of time for processing the appeal, the Plan
Administrator shall notify the Claimant of the extension before the end of the
initial 45 day period. Such an extension, if required, shall not exceed 45 days.

G.
All claims for benefits under the Plan or other claims related thereto must be
made within one year of the date the Claimant became entitled thereto or, if
later, knew or should have known that such claim existed.

Section 9.14    DISPUTED BENEFITS. If any dispute shall arise between a
Participant, or other person claiming a right to a Participant’s benefit, and
the Plan Administrator after the review of a claim for benefits, or in the event
any dispute shall develop as to the person to whom the payment of any benefit
under the Plan shall be made, the Trustee may withhold the payment of all or any
part of the benefits payable hereunder to the Participant, or other person
claiming under the Participant, until such dispute has been resolved by a court
of competent jurisdiction or settled by the parties involved.
Section 9.15    USE OF ALTERNATIVE MEDIA. The Committee, Plan Administrator and
Benefits Group may include in any process or procedure for administering the
Plan, the use of alternative media, including, but not limited to, telephonic,
facsimile, computer or other such electronic means as available. Use of such
alternative media shall be deemed to satisfy any Plan provision requiring a
“written” document or an instrument to be signed “in writing” to the extent
permissible under the Code, ERISA and applicable regulations.
Section 9.16    STATUTE OF LIMITATIONS FOR CIVIL ACTIONS. For purposes of filing
any civil action against the Plan upon the exhaustion of all other available
administrative remedies, including under Section 502(a) of ERISA, legal action
may be brought no later than one year from the date of completion of the Plan’s
claims appeal process, or if earlier, two years from the date the Claimant knew
or should have known that such claim existed.




ARTICLE X.    
ADMINISTRATION OF THE PLAN
Section 10.01    ALLOCATION OF RESPONSIBILITY AMONG FIDUCIARIES FOR PLAN AND
TRUST ADMINISTRATION. The fiduciaries shall have only those powers, duties,
responsibilities and obligations as are specifically given to them under this
Plan and the Trust. The Employers shall have the sole responsibility for making
the contributions provided for under Article III. The Board shall have the sole
authority to appoint and remove members of the Committee, and to terminate, in
whole or in part, this Plan or the Trust. The Board and the Committee shall have
the authority to appoint and remove the Trustee. The Committee shall have the
final responsibility for the administration of the Plan, which responsibility is
specifically described in this Plan and the Trust, and shall be the “Plan
Administrator”, as defined in ERISA, and a named fiduciary of the Plan. The
Committee shall have the specific delegated powers and duties described in the
further provisions of this Article X and such further powers and duties as
hereinafter may be delegated to it by the Board. The Trustee shall have the sole
responsibility for the administration of the Trust and the management of the
assets held under the Trust, all as specifically provided in the Trust. The
Trustee shall be responsible to ensure that contributions are made to the Trust
only to the extent required by the terms of the Trust or applicable law. Each
fiduciary warrants that any directions given, information furnished, or action
taken by it shall be in accordance with the provisions of this Plan and the
Trust, authorizing or providing for such direction, information or action.
Furthermore, each fiduciary may rely upon any such direction, information or
action of another fiduciary as being proper under this Plan and the Trust, and
is not required under this Plan or the Trust to inquire into the propriety of
any such direction, information or action. It is intended under this Plan and
the Trust that each fiduciary shall be responsible for the proper exercise of
its own powers, duties, responsibilities and obligations under this Plan and the
Trust and shall not be responsible for any act or failure to act of another
fiduciary. No fiduciary guarantees the Trust Fund in any manner against
investment loss or depreciation in asset value. The Committee shall determine
the extent to which shares purchased with the proceeds of an ESOP Loan may or
may not be pledged to secure the Plan's indebtedness under the ESOP Loan and, as
required under the Code, the shares shall otherwise be held unallocated by the
Plan in a suspense account. The Plan is prohibited from obligating itself to
acquire securities from a particular security holder at an indefinite time
determined upon the happening of an event such as the death of the holder.
Section 10.02    APPOINTMENT AND REMOVAL OF COMMITTEE. The Committee shall
consist of three or more persons who shall be appointed by and serve at the
pleasure of the Board to assist in the administration of the Plan. In the event
of any vacancies on any Committee, the remaining Committee member(s) then in
office shall constitute the Committee and shall have full power to act and
exercise all powers of the Committee as described in this Article X. All usual
and reasonable expenses of the Committee may be paid in whole or in part by the
Employer, and any expenses not paid by the Employer shall be paid by the Trustee
out of the principal or income of the Trust Fund. Any members of the Committee
who are Employees shall not receive compensation with respect to their services
for the Committee.
Any Committee member may resign by giving written notice to the Board, which
shall be effective 30 days after delivery. Notwithstanding the foregoing, any
Committee member who is an Employee shall be deemed to have resigned from the
Committee effective with his Severance from Employment. A Committee member may
be removed by the Board upon written notice to such Committee member, which
notice shall be effective upon delivery. The Board shall promptly select a
successor following the resignation or removal of a Committee member if
necessary to maintain a Committee of at least three members.
Section 10.03    COMMITTEE PROCEDURES. The Committee may act at a meeting or in
writing without a meeting. The Committee may elect one of its members as
chairperson, appoint a secretary, who may or may not be a Committee member, and
advise the Trustee and Board of all relevant actions. The secretary shall keep a
record of all meetings and forward all necessary communications to the Board,
Plan Administrator, Employer, or the Trustee, as appropriate and each Committee
shall report its activities at least annually to the Compensation Committee of
the Board. The Committee may adopt such bylaws and regulations as it deems
desirable for the conduct of its affairs. All decisions of the Committee shall
be made by the vote of the majority then in office, including actions in writing
taken without a meeting. No member of the Committee who is a Participant in the
Plan shall vote upon any matter affecting only his Account. A dissenting
Committee member who, within a reasonable time after he has knowledge of any
action or failure to act by the majority, registers his dissent in writing
delivered to the other Committee members, the Employer and the Trustee, shall
not be responsible for any such action or failure to act.
Section 10.04    RECORDS AND REPORTS. The Plan Administrator or Benefits Group,
on behalf of the Committee and in accordance with its delegated authority, shall
exercise such authority and responsibility as it deems appropriate in order to
comply with ERISA and governmental regulations issued thereunder relating to
records of Participant’s Service, Account balances and the percentage of such
Account balances that are Nonforfeitable under the Plan, notifications to
Participants, annual registration with the IRS, and annual reports to the
Department of Labor.
Section 10.05    OTHER COMMITTEE POWERS AND DUTIES. The Committee shall have one
or more of the following powers and duties, as designated in the applicable
Committee Charter and bylaws:
H.
To determine the rights of eligibility of an Employee to participate in the
Plan, the value of a Participant’s Account, and the Nonforfeitable percentage of
each Participant’s Account;

I.
To adopt rules of procedure and regulations necessary for the proper and
efficient administration of the Plan, provided the rules are not inconsistent
with the terms of this Plan and the Trust;

J.
To construe and enforce the terms of the Plan and the rules and regulations it
adopts, including the discretionary authority to interpret the Plan documents,
documents related to the Plan’s operation, and findings of fact;

K.
To direct the Trustee with respect to the crediting and distribution of the
Trust;

L.
To review and render decisions respecting a claim for (or denial of a claim for)
a benefit under the Plan;

M.
To furnish the Employer with information that the Employer may require for tax
or other purposes;

N.
To engage the service of agents whom it may deem advisable to assist it with the
performance of its duties;

O.
To engage the services of an Investment Manager or Investment Managers (as
defined in ERISA Section 3(38)), each of whom shall have full power and
authority to manage, acquire or dispose (or direct the Trustee with respect to
acquisition or disposition) of any Plan asset under its control;

P.
As permitted by the Employee Plans Compliance Resolution System (“EPCRS”) issued
by the IRS, as in effect from time to time, (i) to voluntarily correct any Plan
qualification failure, including, but not limited to, failures involving Plan
operation, impermissible discrimination in favor of highly compensated
employees, the specific terms of the Plan document, or demographic failures;
(ii) implement any correction methodology permitted under EPCRS; and (iii)
negotiate the terms of a compliance statement or a closing agreement proposed by
the IRS with respect to correction of a plan qualification failure; and

Q.
To delegate such of its duties, authority and obligations hereunder to the Plan
Administrator, Benefits Group, existing committees of Company or its Board,
subcommittees it may form, or third party providers as it may, in its
discretion, determine necessary, advisable or useful.

Section 10.06    RULES AND DECISIONS. The Committee and Plan Administrator may
adopt such rules as it deems necessary, desirable or appropriate. All rules and
decisions of the Committee and Administrator shall be uniformly and consistently
applied to all Participants in similar circumstances. When making a
determination or calculation, the Committee and Plan Administrator shall be
entitled to rely upon information furnished by a Participant or Beneficiary, the
Employer, the legal counsel of the Employer, or the Trustee.
Section 10.07    APPLICATION AND FORMS FOR BENEFITS. The Plan Administrator may
require a Participant or Beneficiary to complete and file with the Benefits
Group and/or the Trustee an application for a benefit and all other forms
approved by the Benefits Group, and to furnish all pertinent information
requested by the Benefits Group and Trustee. The Benefits Group and Trustee may
rely upon all such information so furnished to it, including the Participant's
or Beneficiary's current mailing address.
Section 10.08    APPOINTMENT OF PLAN ADMINISTRATOR. The Committee may appoint an
individual(s) or entity to act as the Plan Administrator and may remove such
person as Plan Administrator at any time. The Committee shall supervise the
day-to-day administration of the Plan by the Plan Administrator.
Section 10.09    PLAN ADMINISTRATOR. Unless an individual Plan Administrator is
appointed by the Committee, the Financial Benefit Plan Committee or Benefits
Group shall act as the Plan Administrator in accordance with its delegated
authority. The Plan Administrator shall report to the Committee on a regular
basis as the Committee shall direct. The Plan Administrator shall administer the
Plan on a day-to-day basis in accordance with its terms and in accordance with
the Code, ERISA and all other applicable laws and regulations except as
otherwise expressly provided to the contrary herein. Specifically, but not by
way of limitation, the Plan Administrator shall:
A.
Reporting and Disclosure. Comply with the reporting and disclosure requirements
of the Code and ERISA, as applicable, including the preparation and
dissemination of disclosure material to the Plan Participants and Beneficiaries
and the filing of such necessary forms and reports with governmental agencies as
may be required;

B.
Testing. Prepare, or cause to be prepared, all tests necessary to ensure
compliance with the Code and, except as expressly provided to the contrary
herein, ERISA, including, but not limited to, the participation and
discrimination standards, and the limitations of Section 415 of the Code;

C.
Procedures and Forms. Establish such administrative procedures and prepare, or
cause to be prepared, such forms, as may be necessary or desirable for the
proper administration of the Plan;

D.
Advisors. Subject to the approval of the Committee, retain the services of such
consultants and advisors as may be appropriate to the administration of the
Plan;

E.
Claims. Have the discretionary authority to determine all claims filed pursuant
to Section 9.11, 9.12, and 9.13 of this Plan and shall have the authority to
determine issues of fact relating to such claims;

F.
Payment of Benefits. Direct, or establish procedures for, the payment of
benefits from the Plan;

G.
Qualified Domestic Relations Orders. Establish such procedures as may be
necessary for the determination of whether proposed qualified domestic relations
orders comply with the provisions of the Code and ERISA, as applicable; and

H.
Plan Records. Maintain, or cause to be maintained, all documents and records
necessary or appropriate to the maintenance of the Plan.

Section 10.10    FUNDING POLICY. The Plan Administrator shall, from time to
time, review all pertinent Employee information and Plan data in order to
establish the funding policy of the Plan and to determine the appropriate
methods of carrying out the Plan’s objectives. The Plan Administrator or its
delegate shall communicate periodically, as it deems appropriate, to the Trustee
and to any Plan Investment Manager, the Plan's short-term and long-term
financial needs so that investment policy can be coordinated with Plan financial
requirements.
Section 10.11    FIDUCIARY DUTIES. In performing their duties, all fiduciaries
with respect to the Plan shall act solely in the interest of the Participants
and their Beneficiaries, and:
E.
For the exclusive purpose of providing benefits to the Participants and their
Beneficiaries;

F.
With the care, skill, prudence and diligence under the circumstances then
prevailing that a prudent man acting in like capacity and familiar with such
matters would use in the conduct of an enterprise of like character and with
like aims;

G.
To the extent a fiduciary possesses and exercises investment responsibilities,
by diversifying the investments of the Trust Fund so as to minimize the risk of
large losses, unless under the circumstances it is clearly prudent not to do so;
and

H.
In accordance with the documents and instruments governing the Plan insofar as
such documents and instruments are consistent with the provisions of Title I of
ERISA.

Section 10.12    ALLOCATION OR DELEGATION OF DUTIES AND RESPONSIBILITIES. In
furtherance of their duties and responsibilities under the Plan, the Board and
the Committee, subject always to the requirements of Section 10.11:
H.
Employ agents to carry out nonfiduciary responsibilities;

I.
Employ agents to carry out fiduciary responsibilities (other than trustee
responsibilities as defined in Section 405(c)(3) of ERISA);

J.
Consult with counsel, who may be of counsel to the Company; and

K.
Provide for the allocation of fiduciary responsibilities (other than trustee
responsibilities as defined in Section 405(c)(3) of ERISA) between the members
of the Board, in the case of the Board, and among the members of any Committee,
in the case of any Committee.

The Committee may delegate such of its duties, authority and obligations
hereunder to the Plan Administrator, corporate staff, existing committees of
Company or its Board, subcommittees it may form, or third party providers as it
may, in its discretion, determine. Any delegation of fiduciary duties hereunder
must be approved by a majority of the Committee. Such delegation may be modified
or rescinded at any time by further action of the Committee, which shall have an
on-going duty to monitor the performance of any fiduciary obligations delegated
to others under this provision.
Section 10.13    PROCEDURE FOR THE ALLOCATION OR DELEGATION OF FIDUCIARY DUTIES.
Any action described in subsections B or D of Section 10.12 may be taken by a
Committee or the Board only in accordance with the following procedure:
A.
Such action shall be taken by a majority of the Committee or by the Board, as
the case may be, in a resolution approved by a majority of such Committee or by
a majority of the Board.

B.
The vote cast by each member of the Committee or the Board for or against the
adoption of such resolution shall be recorded and made a part of the written
record of the Committee’s or the Board’s proceedings.

C.
Any delegation of fiduciary responsibilities or any allocation of fiduciary
responsibilities among members of the Committee or the Board may be modified or
rescinded by the Committee or the Board according to the procedure set forth in
subsections A and B of this Section 10.13.

Section 10.14    SEPARATE ACCOUNTING. The amounts in a Participant’s Elective
Deferral Contribution Account, Roth Elective Deferral Contribution Account, Safe
Harbor Matching Contribution Account, Qualified Matching Contribution Account,
and Qualified Non-elective Contribution Account shall at all times be separately
accounted for from amounts in a Participant's After-tax Contribution Account,
Non-Safe Harbor Matching Contribution Account, Additional Matching Contribution
Account, Profit Sharing Contribution Account, Rollover Contribution Account,
Transfer Contribution and other contribution accounts, if any. Amounts credited
to such subaccounts shall be allocated among the Participant’s designated
investments on a reasonable pro rata basis, in accordance with the valuation
procedures of the Trustee and the Investment Funds. The Trustee and the Plan
Administrator shall also establish uniform procedures that they may change from
time to time, for the purpose of adjusting the subaccounts of a Participant’s
Account for withdrawals, loans, distributions and contributions. Gains, losses,
withdrawals, distributions, forfeitures and other credits or charges may be
separately allocated among such subaccounts on a reasonable and consistent basis
in accordance with such procedures.
Section 10.15    VALUE OF PARTICIPANT'S ACCOUNT. The value of each Participant’s
Account shall be based on its fair market value on the appropriate Valuation
Date. A valuation shall occur at least once every Plan Year, and otherwise in
accordance with the terms of the Trust and administratively practicable
procedures approved by the Plan Administrator. Periodically, on a frequency
determined by the Plan Administrator and the Trustee, the Participant will
receive a statement showing the transaction activity and value of his Account as
of a date set forth in the statement.
Section 10.16    REGISTRATION AND VOTING OF EMPLOYER COMMON STOCK. All Stock
acquired by the Trustee shall be held in the possession of the Trustee until
disposed of pursuant to the provisions of the Plan or the Trust Agreement. Such
Stock may be registered in the name of the Trustee or its nominee. Before each
annual or special meeting of the Employer’s shareholders, the Trustee shall send
to each Participant a copy of the proxy solicitation material therefor, together
with a form requesting confidential instructions to the Trustee on how to vote
the Stock credited to his Account. Upon receipt of such instructions the Trustee
shall vote the Stock as instructed. Any Stock held in Participants’ Accounts, as
to which the Trustee does not receive instructions, shall be voted in proportion
to the voting instructions the Trustee has actually received in respect of
Stock, unless the Trustee determines that to do so is not prudent, or the Trust
provides otherwise.
Section 10.17    INDIVIDUAL STATEMENT. As soon as practicable after the end of
each calendar quarter effective January 1, 2008, but within the time prescribed
by ERISA and the regulations under ERISA, and at such other times as determined
by the Plan Administrator in its discretion, the Plan Administrator will deliver
to each Participant (and to each Beneficiary of a deceased Participant) a
statement reflecting the condition of his Account in the Trust as of that date
and such other information ERISA requires be furnished to the Participant or
Beneficiary. In addition, subject to the requirements of ERISA, the Plan
Administrator shall provide to any Participant or Beneficiary of a deceased
Participant who so requests in writing, a statement indicating the total value
of his Account and the Nonforfeitable portion of such Account, if any. The Plan
Administrator shall also furnish a written statement to any Participant who has
a Severance from Employment during the Plan Year and is entitled to a deferred
Nonforfeitable benefit under the Plan as of the end of the Plan Year, if no
retirement benefits have been paid with respect to such Participant during the
Plan Year. No Participant, except a member of the Board of Directors, a member
of the Committee, the Plan Administrator and their designees, shall have the
right to inspect the records reflecting the Account of any other Participant. A
Participant or Beneficiary shall notify the Trustee in writing if he believes
there is an error in the statement of his Account in the Plan no more than one
year after the date the statement was issued. Each statement of a Participant’s
Account shall be deemed to be final and binding on the Participant or
Beneficiary to whom it was issued upon the expiration of the one year period
following the date the statement was issued.
Section 10.18    AUTOMATIC CONTRIBUTION ARRANGEMENT NOTICE. At least 30 days,
but not more than 90 days, before the beginning of the Plan Year, the Plan
Administrator will provide each Eligible Employee a comprehensive notice of the
Eligible Employee's rights and obligations under the Plan, in compliance with
the notice requirements set forth in Code Sections 401(k)(13) and 414(w) and the
Treasury Regulations and other guidance issued thereunder.
Section 10.19    FEES AND EXPENSES FROM FUND. The Trustee shall pay all expenses
reasonably incurred by it or by the Employer, Committee, Plan Administrator,
Benefits Group, other professional advisers or administrators in the
administration of the Plan from the Trust Fund unless the Employer pays the
expenses directly. Such expenses may include the reimbursement of the Employer
for the salary and expenses incurred by the Employer for employees who perform
Plan administration services. The Committee, as a named fiduciary, shall provide
written direction to the Trustee regarding the expenses to be paid or reimbursed
from the Trust Fund. The Committee shall not treat any fee or expense paid,
directly or indirectly, by the Employer as an Employer contribution. No person
who is receiving full pay from the Employer shall receive compensation for
services from the Trust Fund. Brokerage commissions, transfer taxes, and other
charges and expenses in connection with the purchase and sale of securities
shall be charged to each Investment Fund and/or Participant’s Account, as
applicable. Fees related to investments subject to Participant direction, and
other fees resulting from or attributable to expenses incurred in relation to a
Participant or Beneficiary or his Account may be charged to his Account to the
extent permitted under the Code and ERISA.


ARTICLE XI.    
TOP HEAVY RULES
Section 11.01    MINIMUM EMPLOYER CONTRIBUTION. If this Plan is Top Heavy, as
defined below, in any Plan Year, the Plan guarantees a minimum contribution
(subject to the provisions of this Article XI) of three percent of Compensation
for each Non-Key Employee, as defined below, who is a Participant employed by
the Employer on the Accounting Date of the Plan Year without regard to Hours of
Service completed during the Plan Year or to whether he has elected to make
Elective Deferral Contributions under Section 3.02, and who is not a Participant
in a Top Heavy defined benefit plan maintained by the Employer. Participants who
also participate in a Top Heavy defined benefit plan of the Employer shall
receive the required minimum benefit in the defined benefit plan rather than in
this Plan. The Plan satisfies the guaranteed minimum contribution for the
Non-Key Employee if the Non-Key Employee's contribution rate is at least equal
to the minimum contribution. For purposes of this paragraph, a Non-Key Employee
Participant includes any Employee otherwise eligible to participate in the Plan
but who is not a Participant because his Compensation does not exceed a
specified level.
If the contribution rate for the Key Employee, as defined below, with the
highest contribution rate is less than three percent, the guaranteed minimum
contribution for Non-Key Employees shall equal the highest contribution rate
received by a Key Employee. The contribution rate is the sum of Employer
contributions (not including Employer contributions to Social Security) and
forfeitures allocated to the Participant's Account for the Plan Year divided by
his Compensation, as defined below, not in excess of the compensation limitation
under Code Section 401(a)(17) for the Plan Year. For purposes of determining the
minimum contribution for a Plan Year, the Committee shall consider contributions
made to any plan pursuant to a compensation reduction agreement or similar
arrangement as Employer contributions. To determine the contribution rate, the
Committee shall consider all qualified Top Heavy defined contribution plans
maintained by the Employer as a single plan.
Notwithstanding the preceding provisions of this Section 11.01, if a defined
benefit plan maintained by the Employer that benefits a Key Employee depends on
this Plan to satisfy the anti-discrimination rules of Code Section 401(a)(4) or
the coverage rules of Code Section 410 (or another plan benefiting the Key
Employee so depends on such defined benefit plan), the guaranteed minimum
contribution for a Non-Key Employee is three percent of his Compensation
regardless of the contribution rate for the Key Employees.
The minimum Employer contribution required (to the extent required to be
Nonforfeitable under Section 416(b) of the Code) may not be forfeited under Code
Section 411(a)(3)(B) or 411(a)(3)(D).
Section 11.02    ADDITIONAL CONTRIBUTION. If the contribution rate (excluding
Elective Deferral Contributions) for the Plan Year with respect to a Non-Key
Employee described in Section 11.01 is less than the minimum contribution, the
Employer will increase its contribution for such Employee to the extent
necessary so his contribution rate for the Plan Year will equal the guaranteed
minimum contribution. Matching Contributions will be taken into account to
satisfy the minimum contribution requirement under the Plan, or if the Plan
provides that the minimum contribution requirement shall be met in another plan,
such other plan. Matching Contributions that are used to satisfy the minimum
contribution requirements shall be treated as matching contributions for
purposes of the actual contribution percentage test and other requirements of
Code Section 401(m). The additional contribution shall be allocated to the
Account of a Non-Key Employee for whom the Employer makes the contribution.
Section 11.03    DETERMINATION OF TOP HEAVY STATUS. The Plan is Top Heavy for a
Plan Year if the Top Heavy ratio as of the Determination Date exceeds 60%. The
Top Heavy ratio is a fraction, the numerator of which is the sum of the present
value of the Accounts of all Key Employees as of the Determination Date, and the
denominator of which is a similar sum determined for all Employees. For purposes
of determining the present value of the Accounts for the foregoing fraction,
contributions due as of the Determination Date and distributions made for any
purpose within the one-year period ending on the Determination Date shall be
included. In addition, distributions made within the five-year period ending on
the Determination Date shall be included if such distributions were made for
reasons other than upon Severance from Employment, death or Disability (e.g.,
in-service withdrawals); provided, however, that no distribution shall be
counted more than once. In addition, the Top Heavy ratio shall be calculated by
disregarding the Account (including distributions, if any, of the Account
balance) of an individual who has not received credit for at least one Hour of
Service with the Employer during the one-year period ending on the Determination
Date in such calculation. The Top Heavy ratio, including the extent to which it
must take into account distributions, rollovers, and transfers, shall be
calculated in accordance with Code Section 416 and the Treasury Regulations
thereunder.
If the Employer maintains other qualified plans (including a simplified employee
pension plan), this Plan is Top Heavy only if it is part of the Required
Aggregation Group, and the Top Heavy ratio for both the Required Aggregation
Group and the Permissive Aggregation Group exceeds 60%. The Top Heavy ratio
shall be calculated in the same manner as required by the first paragraph of
this Section 11.03, taking into account all plans within the Aggregation Group.
To the extent distributions to a Participant must be taken into account, the
Committee shall include distributions from a terminated plan that would have
been part of the Required Aggregation Group if it were in existence on the
Determination Date. The present value of accrued benefits and the other amounts
the Committee must take into account, under defined benefit plans or simplified
employee pension plans included within the group, shall be calculated in
accordance with the terms of those plans, Code Section 416 and the Treasury
Regulations thereunder. If an aggregated plan does not have a valuation date
coinciding with the Determination Date, the accrued benefits or Accounts in the
aggregated plan shall be valued as of the most recent valuation date falling
within the 12-month period ending on the Determination Date. The Top Heavy ratio
shall be valued with reference to the Determination Dates that fall within the
same calendar year.
The accrued benefit of a Participant other than a Key Employee shall be
determined under (a) the method, if any, that uniformly applies for accrual
purposes under all defined benefit plans maintained by the Employer, or (b) if
there is no such method, as if such benefit accrued not more rapidly than the
slowest accrual rate permitted under the fractional rule of Section 411(b)(1)(C)
of the Code.
Section 11.04    TOP HEAVY VESTING SCHEDULE. For any Plan Year for which the
Plan is Top Heavy, as determined in accordance with this Article XI, the
Participant's Nonforfeitable percentage of his Employer Contributions and
Non-Safe Harbor Matching Contributions shall be calculated by applying the
following schedule, to the extent that such schedule provides for vesting at a
rate that is more rapid than the rate otherwise applicable to the Participant's
benefit:
Years of Service
Percent Nonforfeitable
Less than three (3)
At least three (3) or more
0%
100%

Section 11.05    DEFINITIONS. For purposes of applying the provisions of this
Article XI.
A.
“Key Employee” means any Employee or former Employee (including any deceased
Employee) who at any time during the Plan Year that includes the Determination
Date was an officer of the Employer having annual Compensation greater than
$170,000 (as adjusted under Code Section 416(i)(1) for Plan Years beginning
after December 31, 2014), a five-percent owner of the Employer, or a one-percent
owner of the Employer having annual Compensation of more than $150,000. The
constructive ownership rules of Code Section 318 (or the principles of that
section, in the case of an unincorporated Employer) will apply to determine
ownership in the Employer. The determination of who is a Key Employee shall be
made in accordance with Code Section 416(i)(1) and the Treasury Regulations
under that Code Section.

B.
“Non-Key Employee” is an Employee who does not meet the definition of Key
Employee.

C.
“Compensation” shall mean the first $200,000 (or such larger amount as the
Commissioner of Internal Revenue may prescribe in accordance with Code Section
401(a)(17)) ($260,000 for 2014) of Compensation as defined in Code Section
415(c)(3), but including amounts contributed by the Employer pursuant to a
salary reduction agreement that are excludible from the Employee's gross income
under Section 125, “deemed compensation” under Code Section 125 pursuant to
Revenue Ruling 2002-27, Section 132(f)(4), Section 402(a)(8), Section 402(h) or
Section 403(b) of the Code.

D.
“Required Aggregation Group” means:

(i)
Each qualified plan of the Employer in which at least one Key Employee
participates at any time during the five Plan Year period ending on the
Determination Date; and

(ii)
Any other qualified plan of the Employer that enables a plan described in (i) to
meet the requirements of Code Section 401(a)(4) or Code Section 410.

The Required Aggregation Group includes any plan of the Employer that was
maintained within the last five years ending on the Determination Date on which
a top heaviness determination is being made if such plan would otherwise be part
of the Required Aggregation Group for the Plan Year but for the fact it has been
terminated.
E.
“Permissive Aggregation Group” is the Required Aggregation Group plus any other
qualified plans maintained by the Employer, but only if such group would satisfy
in the aggregate the requirements of Code Section 401(a)(4) and Code Section
410. The Committee shall determine which plans to take into account in
determining the Permissive Aggregation Group.

F.
“Employer” shall mean all the members of a controlled group of corporations (as
defined in Code Section 414(b)), of a commonly controlled group of trades or
businesses (whether or not incorporated) (as defined in Code Section 414(c)), or
an affiliated service group (as defined in Code Section 414(m)), of which the
Employer is a part. However, ownership interests in more than one member of a
related group shall not be aggregated to determine whether an individual is a
Key Employee because of his ownership interest in the Employer.

G.
“Determination Date” for any Plan Year is the Accounting Date of the preceding
Plan Year or, in the case of the first Plan Year of the Plan, the Accounting
Date of that Plan Year.



ARTICLE XII.    
MISCELLANEOUS
Section 12.01    EVIDENCE. Anyone required to give evidence under the terms of
the Plan may do so by certificate, affidavit, document or other information that
the person to act in reliance may consider pertinent, reliable and genuine, and
to have been signed, made or presented by the proper party or parties. The
Committee, the Plan Administrator, the Benefits Group and the Trustee shall be
fully protected in acting and relying upon any evidence described under the
immediately preceding sentence.
Section 12.02    NO RESPONSIBILITY FOR EMPLOYER ACTION. Neither the Trustee nor
the Committee nor the Plan Administrator shall have any obligation or
responsibility with respect to any action required by the Plan to be taken by
the Employer, any Participant or eligible Employee, nor for the failure of any
of the above persons to act or make any payment or contribution, or otherwise to
provide any benefit contemplated under this Plan, nor shall the Trustee or the
Committee or the Plan Administrator be required to collect any contribution
required under the Plan, or determine the correctness of the amount of any
Employer contribution. Neither the Trustee nor the Committee nor the Plan
Administrator need inquire into or be responsible for any action or failure to
act on the part of the others. Any action required of a corporate Employer shall
be by its Board or its designee.
Section 12.03    FIDUCIARIES NOT INSURERS. The Trustee, the Committee, the
Company, the Plan Administrator, the Benefits Group, and the Employer in no way
guarantee the Trust Fund from loss or depreciation. The Employer does not
guarantee the payment of any money that may be or becomes due to any person from
the Trust Fund. The liability of the Committee, Plan Administrator and the
Trustee to make any payment from the Trust Fund at any time and all times is
limited to the then available assets of the Trust.
Section 12.04    WAIVER OF NOTICE. Any person entitled to notice under the Plan
may waive the notice, unless the Code or Treasury Regulations require the
notice, or ERISA specifically or impliedly prohibits such a waiver.
Section 12.05    SUCCESSORS. The Plan shall be binding upon all persons entitled
to benefits under the Plan, their respective heirs and legal representatives,
upon the Employer, its successors and assigns, and upon the Trustee, the
Committee, the Plan Administrator and their successors.
Section 12.06    WORD USAGE. Words used in the masculine shall apply to the
feminine where applicable, and wherever the context of the Plan dictates, the
plural shall be read as singular and the singular as the plural.
Section 12.07    HEADINGS. The headings are for reference only. In the event of
a conflict between a heading and the content of a section, the content of the
section shall control.
Section 12.08    STATE LAW. Pennsylvania law shall determine all questions
arising with respect to the provisions of this agreement except to the extent a
federal statute supersedes Pennsylvania law.
Section 12.09    EMPLOYMENT NOT GUARANTEED. Nothing contained in this Plan, and
nothing with respect to the establishment of the Trust, any modification or
amendment to the Plan or the Trust, the creation of any Account, or the payment
of any benefit, shall give any Employee, Employee-Participant or Beneficiary any
right to continue employment, or any legal or equitable right against the
Employer, or an Employee of the Employer, the Trustee or its agents or
employees, or the Plan Administrator. Nothing in the Plan shall be deemed or
construed to impair or affect in any manner the right of the Employer, in its
discretion, to hire Employees and, with or without cause, to discharge or
terminate the service of Employees.
Section 12.10    RIGHT TO TRUST ASSETS. No Employee or Beneficiary shall have
any right to, or interest in, any assets of the Trust Fund, upon his Severance
from Employment or otherwise, except as provided from time to time under this
Plan, and then only to the extent of the benefits payable under the Plan to such
Employee or Beneficiary out of the assets of the Trust Fund. All payments of
benefits as provided for in this Plan shall be made solely out of the assets of
the Trust Fund and none of the Fiduciaries shall be liable therefore in any
manner.
Section 12.11    UNCLAIMED BENEFIT CHECKS. If a check in payment of a benefit
payable under this Plan has been made by regular United States mail to the last
address of the payee furnished to the Trustee and the check is returned
unclaimed, payment to such payee shall be discontinued and shall be held in his
respective accounts until the payee's correct address shall become known to the
Trustee. Any such amounts shall be credited with fund earnings in accordance
with Section 10.14 of the Plan. In the event the payee cannot be located after
reasonable and diligent efforts of the Administrator, the amounts shall be
forfeited, subject to the provisions of Section 5.14 of the Plan.


ARTICLE XIII.    
EXCLUSIVE BENEFIT, AMENDMENT, TERMINATION
Section 13.01    EXCLUSIVE BENEFIT. Except as provided under Article III, the
Employer shall have no beneficial interest in any asset of the Trust and no part
of any asset in the Trust shall ever revert to or be repaid to the Employer,
either directly or indirectly; nor prior to the satisfaction of all liabilities
with respect to the Participants and their Beneficiaries under the Plan, shall
any part of the corpus or income of the Trust Fund, or any asset of the Trust,
be (at any time) used for, or diverted to, purposes other than the exclusive
benefit of the Participants or their Beneficiaries.
Section 13.02    AMENDMENT. The Company shall have the right at any time and
from time to time:
R.
To amend this Plan in any manner it deems necessary or advisable in order to
qualify (or maintain qualification of) this Plan and the Trust created under it
under the appropriate provisions of the Code; and

S.
To amend this Plan in any other manner.

In addition, the Committee and Financial Benefit Plans Committee shall have the
right to amend this Plan in accordance with its charter and bylaws.
However, no amendment shall authorize or permit any part of the Trust Fund
(other than the part required to pay taxes and administration expenses) to be
used for or diverted to purposes other than for the exclusive benefit of the
Participants or their Beneficiaries or estates. No amendment shall cause or
permit any portion of the Trust Fund to revert to or become a property of the
Employer; and the Company shall not make any amendment that affects the rights,
duties or responsibilities of the Plan Administrator or Committee without the
written consent of the affected Plan Administrator or the affected member of the
Committee. Furthermore, no amendment shall decrease a Participant’s Account
balance or accrued benefit or reduce or eliminate any benefits protected under
Code Section 411(d)(6) with respect to a Participant with an Account balance or
accrued benefit at the date of the amendment, except to the extent permitted
under Code Section 412(c)(8).
All amendments to the Plan shall be in writing. No oral representation shall act
to amend the Plan in any manner or at any time. Amendments shall be considered
properly authorized by the Company if approved or ratified by the Board, any
committee of the Board, by an authorized Committee of the Plan, by an authorized
officer of the Plan Administrator, or by an authorized officer of the Benefits
Group unless the subject of the amendment has been reserved to the Board or
another authorized party. Each amendment shall state the date to which it is
either retroactively or prospectively effective, and may be executed by any
authorized officer of the Company.
Section 13.03    AMENDMENT TO VESTING PROVISIONS. Although the Company and
Committee reserve the right to amend the vesting provisions at any time, an
amended vesting schedule shall not be applied to reduce the Nonforfeitable
percentage of any Participant’s Account derived from Employer contributions
(determined as of the later of the date the amendment is adopted, or the date
the amendment becomes effective) to a percentage less than the Nonforfeitable
percentage computed under the Plan without regard to the amendment. An amended
vesting schedule will apply to a Participant only if the Participant receives
credit for at least one Hour of Service after the new schedule becomes
effective.
If a permissible amendment is made to the vesting provisions, each Participant
having at least three Years of Service for vesting purposes with the Employer
may elect to have the percentage of his Nonforfeitable Account balance computed
under the Plan without regard to the amendment. The Participant must file his
election with the Plan Administrator within 60 days of the latest of (A) the
Company's adoption of the amendment; (B) the effective date of the amendment; or
(C) his receipt of a copy of the amendment. The Plan Administrator, as soon as
practicable, shall forward a true copy of any amendment to the vesting schedule
to each affected Participant, together with an explanation of the effect of the
amendment, the appropriate form upon which the Participant may make an election
to remain under the vesting schedule provided under the Plan prior to the
amendment and notice of the time within which the Participant must make an
election to remain under the prior vesting schedule. The election described in
this Section 13.03 does not apply to a Participant if the amended vesting
schedule provides for vesting that is at least as rapid at all times as the
vesting schedule in effect prior to the amendment. For purposes of this Section
13.03, an amendment to the vesting schedule includes any amendment that directly
or indirectly affects the computation of the Nonforfeitable percentage of an
Employee’s rights to his Employer-derived Account.
Section 13.04    DISCONTINUANCE. The Company, through action of the Board, shall
have the right, at any time, to suspend or discontinue its contributions under
the Plan, and to terminate, at any time, this Plan and the Trust. The Plan shall
terminate upon the first to occur of the following:
A.
The date terminated by action of the Company;

B.
The date the Company shall be judicially declared bankrupt or insolvent; and

C.
The dissolution, merger, consolidation or reorganization of the Company or the
sale by the Company of all or substantially all of its assets, unless the
successor or purchaser makes provision to continue the Plan, in which event the
successor or purchaser shall substitute itself as the Company under this Plan.

If the Plan is terminated, no Employees of the Employer shall thereafter be
admitted to the Plan as new Participants, and the Employer shall make no further
contributions to the Trust Fund , except as may be necessary to satisfy the
outstanding ESOP Loans. In connection with the termination, partial termination
or discontinuance of the Plan, the Committee may direct the Trustee to sell some
or all of the ESOP Stock held in the Unallocated Stock Account and to apply the
proceeds of such sale or sales to reduce the ESOP Loans.
The Plan may also be terminated by the Committee (with the approval of the Board
of Directors if the amendment relates to or otherwise impacts the compensation
of Section 16 Officers, as defined in Rule 16a-1 issued under the Securities
Exchange Act of 1934).
In addition to the above, while each Participating Employer intends to continue
the Plan indefinitely, each reserves the right to terminate or partially
terminate the Plan at any time as to its Employees and former Employees. If the
Plan is terminated or partially terminated by a Participating Employer, no
Employees of the Participating Employer shall thereafter be admitted to the Plan
as new Participants and the Participating Employer shall make no further
contributions to the Trust Fund, except as may be necessary to satisfy the
outstanding ESOP Loans.
Section 13.05    FULL VESTING ON TERMINATION. Notwithstanding any other
provision of this Plan to the contrary, upon either full or partial termination
of the Plan, or, if applicable, upon the date of complete discontinuance of
contributions to the Plan, an affected Participant’s right to his Account shall
be 100% Nonforfeitable.
Section 13.06    MERGER, DIRECT TRANSFER AND ELECTIVE TRANSFER. The Trustee
shall not consent to, or be a party to, any merger or consolidation with another
plan, or to a transfer of assets or liabilities to another plan, unless
immediately after the merger, consolidation or transfer, the surviving plan
provides each Participant a benefit equal to or greater than the benefit each
Participant would have received had the Plan terminated immediately before the
merger or consolidation or transfer. The Trustee possesses the specific
authority to enter into merger agreements or direct transfer of assets
agreements with the trustees of other retirement plans described in Code Section
401(a) and to accept the direct transfer of plan assets, or to transfer plan
assets, as a party to any such agreement, only upon the consent or direction of
the Committee.
If permitted by the Benefits Group or Plan Administrator in its discretion, the
Trustee may accept a direct transfer of plan assets on behalf of an Employee
prior to the date the Employee satisfies the Plan’s eligibility condition(s). If
the Trustee accepts such a direct transfer of plan assets, the Employee shall be
treated as a Participant for all purposes of the Plan except that the Employee
shall not share in Employer contributions or Participant forfeitures under the
Plan until he actually becomes a Participant in the Plan. The Trustee shall
hold, administer and distribute the transferred assets as a part of the Trust
Fund, and the Trustee shall maintain a separate Transfer Account for the benefit
of the Employee on whose behalf the Trustee accepted the transfer in order to
reflect the value of the transferred assets.
The Trustee may not consent to, or be a party to, a merger, consolidation or
transfer of assets with a defined benefit plan, except with respect to an
elective transfer, unless the Committee consents and so directs, and the
transfer is consistent with the Code and with ERISA. The Trustee will hold,
administer and distribute the transferred assets as a part of the Trust Fund,
and the Trustee shall maintain a separate Transfer Account for the benefit of
the Employee on whose behalf the Trustee accepted the transfer in order to
reflect the value of the transferred assets. Unless a transfer of assets to this
Plan is an elective transfer, the Plan will preserve all Code Section 411(d)(6)
protected benefits with respect to those transferred assets, in the manner
described in Section 13.02.
A transfer is an elective transfer if: (A) the transfer satisfies the first
paragraph of this Section 13.06; (B) the transfer is voluntary, under a fully
informed election by the Participant; (C) the Participant has an alternative
that retains his Code Section 411(d)(6) protected benefits (including an option
to leave his benefit in the transferor plan, if that plan is not terminating);
(D) the transfer satisfies the applicable spousal consent requirements of the
Code; (E) the transferor plan satisfies the joint and survivor notice
requirements of the Code, if the Participant's transferred benefit is subject to
those requirements; (F) the Participant has a right to immediate distribution
from the transferor plan, in lieu of the elective transfer; (G) the transferred
benefit is at least the greater of the single sum distribution provided by the
transferor plan for which the Participant is eligible or the present value of
the Participant's accrued benefit under the transferor plan payable at that
plan's normal retirement age; (H) the Participant has a 100% Nonforfeitable
interest in the transferred benefit; and (I) the transfer otherwise satisfies
applicable Treasury Regulations. An elective transfer may occur between
qualified plans of any type.
If the Plan receives a direct transfer (by merger or otherwise) of elective
contributions (or amounts treated as elective contributions) under a plan with a
Code Section 401(k) arrangement, the distribution restrictions of Code Sections
401(k)(2) and (10) continue to apply to those transferred elective
contributions.
Section 13.07    LIQUIDATION OF THE TRUST FUND. Upon complete or partial
termination of the Plan, or upon complete discontinuance of contributions to the
Plan, the Accounts of all Participants affected thereby shall become fully
vested and nonforfeitable, and the Committee shall distribute the assets
remaining in the Trust Fund, after payment of any expenses properly chargeable
thereto, to Participants, Former Participants and Beneficiaries in proportion to
their respective Account balances; provided, however, that no Participating
Employer maintains a successor plan. All distributions on the plan termination
will be made in accordance with Article V.
Section 13.08    TERMINATION. Upon termination of the Plan, the distribution
provisions of Article V and Article VI shall remain operative, except that:
I.
If the present value of the Participant's Nonforfeitable Account does not exceed
$1,000, the Plan Administrator will direct the Trustee to distribute to the
Participant (or Beneficiary, if applicable) the Participant’s Nonforfeitable
Account in a lump sum as soon as administratively practicable after the Plan
terminates; and

J.
If the present value of the Participant's Nonforfeitable Account is greater than
$1,000 but does not exceed $5,000, and the Participant (or Beneficiary, if
applicable) does not affirmatively elect to have such Nonforfeitable Account
balance paid directly to him or to an Eligible Retirement Plan, his benefit
shall be paid directly to an IRA established for the Participant (or
Beneficiary, if applicable) pursuant to a written agreement between the
Committee and the IRA provider that meets the requirements of Section 401(a)(31)
of the Code and the Treasury Regulations thereunder pursuant to the provisions
in Section 5.03 as soon as administratively practicable after the Plan
terminates.

C.
If the value of the Participant’s Nonforfeitable Account balance is more than
$5,000, the Participant (or Beneficiary, if applicable) may, in addition to the
distribution events permitted under the Plan, elect to have the Trustee commence
distribution of his Nonforfeitable Account (in accordance with Articles V and
VI) as soon as administratively practicable after the Plan terminates.

The Trust shall continue until the Trustee, after written direction from the
Committee, has distributed all of the benefits under the Plan. To liquidate the
Trust, the Committee will, to the extent required, purchase an immediate or
deferred annuity contract for each Participant that protects the Participant’s
distribution rights under the Plan, if the Participant’s Nonforfeitable Account
exceeds $5,000, and the Participant does not elect an immediate distribution.
Upon termination of the Plan, the amount, if any, in a suspense account under
Appendix F shall revert to the Employer, subject to the conditions of the
Treasury Regulations permitting such a reversion.


This Plan has been executed on December 22, 2014.


TELEFLEX INCORPORATED


By: /s/ Douglas R. Car
Title: Director of Benefits








TELEFLEX 401(k) SAVINGS PLAN
APPENDIX A

DISTRIBUTION OF AMOUNTS ATTRIBUTABLE TO TRANSFER FROM
THE INMED CORPORATION EMPLOYEE SAVINGS/RETIREMENT INCOME PLAN
Notwithstanding anything in the Plan to the contrary, distributions from a
Participant’s Rollover Contribution Account attributable to amounts transferred
to the Plan pursuant to Section 3.14 of the Plan from the Inmed Corporation
Employee Savings/Retirement Income Plan (the “Inmed Plan”), shall be subject to
the distribution rules of this Appendix A to the extent the distribution rules
of this Appendix A are inconsistent with the distribution rules of the Plan.
ARTICLE A.DEFINITIONS.
Except as provided below, all terms used herein shall have the same meaning as
set forth in the Plan unless a different meaning is plainly required by the
context. For purposes of this Appendix A the following words and phrases have
the following meanings unless a different meaning is plainly required by the
context.
A.1    “Annuity Starting Date” means the first day of the first period for which
an amount is paid as an annuity or any other form.
A.2    “Earliest Retirement Age” means the earliest date on which, under the
Plan, the Participant could elect to receive his Transferred Amount.
A.3    “Election Period” means the period which begins on the first day of the
Plan Year in which the Participant reaches age 35 and ends on the date of the
Participant's death. If a Participant has a Severance from Employment prior to
the first day of the Plan Year in which age 35 is reached, with respect to the
Transferred Amount as of the date of severance, the Election Period shall begin
on the date of severance.
A.4    “Late Retirement Date” means the first day of the month coincident with
or next following the date a Participant has a Severance from Employment with
the Employer and all Related Employers after his Normal Retirement Age, for any
reason other than death.
A.5    “Normal Retirement Age” means the date the Participant reaches age 65.
A.6    “Normal Retirement Date” means the later of first day of the month
coincident with or next following the date the Participant attains his Normal
Retirement Age or the first anniversary of his commencement of participation in
the Plan.
A.7    “Qualified Election” means a waiver of a Qualified Joint and Survivor
Annuity or a Qualified Preretirement Survivor Annuity. A Qualified Election must
be consented to by the Participant’s Spouse in writing, such election designates
a Beneficiary (or form of benefit) that may not be changed without Spousal
consent or the Spouse’s consent acknowledges the Spouse’s right to limit consent
to a specific Beneficiary (or form of benefit), and expressly and voluntarily
permits designations by the Participant without any requirement of further
consent by the Spouse and the Spouse’s consent to a waiver acknowledges the
effect of such election and is witnessed by a notary public or a member of the
Benefits Group. Notwithstanding this consent requirement, if the Participant
establishes to the satisfaction of the Benefits Group that such written consent
cannot be obtained because there is no Spouse or the Spouse cannot be located, a
waiver will be deemed a Qualified Election. Any consent necessary under this
provision will be valid only with respect to the Spouse who signs the consent,
or in the event of a deemed Qualified Election, the designated Spouse.
Additionally, a revocation of a prior waiver may be made by a Participant
without the consent of the Spouse at any time before the commencement of
benefits. The number of revocations shall not be limited.
A.8    “Qualified Joint and Survivor Annuity” means an annuity contract for the
life of the Participant with a survivor annuity contract for the life of the
Spouse that is equal to 50 percent and not more than 100 percent of the amount
of the annuity contract that is payable during the joint lives of the
Participant and the Spouse and that is the amount of benefit that can be
purchased with the Participant’s Transferred Amount.
A.9    “Qualified Preretirement Survivor Annuity” means a monthly annuity for
the life of the Participant’s Spouse that can be purchased with the full fair
market value of the Participant’s Transferred Amount.
A.10    “Transferred Amount” means the amount maintained in a Participant’s
Rollover Contribution Account attributable to a transfer from the Inmed Plan.
ARTICLE B.    DISTRIBUTION OF BENEFITS.
B.1    Normal Retirement. If a Participant experiences a Severance from
Employment with the Employer on his Normal Retirement Date he shall receive a
distribution of the entire value of his Transferred Amount determined in
accordance with Article V of the Plan.
B.2    Late Retirement. A Participant may continue in the service of the
Employer after his Normal Retirement Age, and in such event he shall retire on
his Late Retirement Date. The Participant shall receive a distribution of the
entire value of his Transferred Amount determined in accordance with Article V
of the Plan.
B.3    Disability Retirement. A Participant who experiences a Severance from
Employment with the Employer on account of Total and Permanent Disability shall
receive a distribution of the entire value of his Transferred Amount determined
in accordance with Article V of the Plan.
B.4    Termination of Employment. Upon a Participant’s Severance from Employment
for any reason other than retirement, death or Total and Permanent Disability,
he shall be entitled to a distribution of his entire Transferred Amount
determined in accordance with Article V of the Plan.
B.5    Death Benefits. If a Participant dies before distribution of his entire
Transferred Amount, his Beneficiary shall be entitled to the balance of his
Transferred Amount determined in accordance with Article V of the Plan.
ARTICLE C.    PRERETIREMENT DEATH BENEFITS.
Effective as of April 11, 2005, (i) the provisions of this Article C shall no
longer apply and (ii) the Beneficiary of a Participant who has a Transferred
Amount on the date of his death shall be entitled to receive the entire
Transferred Amount in accordance with Section 5.11 of the Plan.
C.1    Eligibility for Spouse’s Preretirement Death Benefit. If a married
Participant who has a Transferred Amount dies before his Annuity Starting Date,
his Spouse shall receive a Qualified Preretirement Survivor Annuity, unless
pursuant to a Qualified Election, the Participant waived the Spouse’s Qualified
Preretirement Survivor Annuity and the Spouse consented to such waiver.
C.2    Payment of Spouse’s Preretirement Death Benefit. If the Participant dies
after reaching his Earliest Retirement Age, the Spouse’s Qualified Preretirement
Survivor Annuity shall be payable for the Spouse’s life, beginning on the first
day of the month following the date of the Participant’s death; provided,
however, that if the Participant dies before reaching his Normal Retirement
Date, the Spouse may elect to defer the payment of benefits until the first day
of the month following the date on which the Participant would have reached his
Normal Retirement Date. If the Participant dies before reaching his Earliest
Retirement Age, the Spouse’s Qualified Preretirement Survivor Annuity shall be
payable for the Spouse’s life beginning on the first day of the month following
the date the Participant would have attained his Earliest Retirement Age, or
such later date as the Spouse may elect, but no later than the first day of the
month following the date on which the Participant would have reached his Normal
Retirement Date. However, upon written notice to the Plan Administrator, the
Spouse may elect to have the Qualified Preretirement Survivor Annuity begin
within a reasonable period after the Participant’s death, or to have the
Participant’s Transferred Amount paid in a lump sum as soon as administratively
feasible after the Valuation Date next following the Participant’s death.
C.3    Notice Requirements. The Plan Administrator shall provide each
Participant within the “applicable period” for each Participant a written
explanation of:
C.3.1    The terms and conditions of a Qualified Preretirement Survivor Annuity;
C.3.2    The Participant’s rights to make and the effect of an election to waive
the Qualified Preretirement Survivor Annuity;
C.3.3    The rights of the Participant’s Spouse; and
C.3.4    The right to make, and the effect of, a revocation of a previous
election to waive the Qualified Preretirement Survivor Annuity.
The “applicable period” for a Participant is whichever of the following ends
last: (1) the period beginning with the first day of the Plan Year in which the
Participant attains age 32 and ending with the close of the Plan Year preceding
the Plan Year in which the Participant attains age 35; (2) if the Participant
terminates employment before reaching age 35, the one year period beginning on
the date the Participant terminates employment; or (3) if an Employee becomes a
Participant after age 35, the one year period beginning on the date the Employee
becomes a Participant.
C.4    Waiver of Qualified Preretirement Survivor Annuity. A Participant who
during the Election Period has made a Qualified Election to waive the Qualified
Preretirement Survivor Annuity may direct that, if the Participant dies before
his Annuity Starting Date, his Transferred Amount will be paid:
C.4.1    To his Spouse, in a lump sum; or
C.4.2    To a designated Beneficiary other than his Spouse in a lump sum.
C.5    Preretirement Death Benefits - Unmarried Participants. If an unmarried
Participant dies before his Annuity Starting Date, his Beneficiary shall be
entitled to receive his entire Transferred Amount. Such amount shall be paid in
a lump sum as soon as administratively feasible after the Valuation Date next
following the Participant’s death.
ARTICLE D.    PAYMENT AND FORM OF BENEFITS.
Except as provided in this Article D, a Participant’s Transferred Amount shall
be distributed in accordance with Article V of the Plan. Notwithstanding the
foregoing, effective April 11, 2005, (i) the provisions of this Article D shall
no longer apply and (ii) a Participant’s Transferred Amount shall be payable
only in a lump in accordance with Article V of the Plan.
D.1    Normal Form of Benefit. Subject to Section 5.03 of the Plan, unless an
optional form of benefit has been selected pursuant to a Qualified Election
within the 180-day period ending on the Participant’s Annuity Starting Date, a
married Participant’s Transferred Amount will be paid in the form of a Qualified
Joint and Survivor Annuity and an unmarried Participant’s Transferred Amount
will be paid in the form of a life annuity.
D.2    Election of Benefits - Notice and Election Procedures. Within 180 days
before a Participant’s anticipated Annuity Starting Date, the Plan Administrator
shall supply the Participant with a written explanation describing the terms and
conditions of the normal form of benefit payable to him under Section D.1, and
the effect of the other forms of benefit available to him under the Plan. The
explanation shall also describe the Participant’s right to waive the normal form
of benefit and the effect of such waiver, the rights of the Participant’s
Spouse, the right to revoke a previous waiver of the normal form of benefit and
the effect of such a revocation. Finally, the explanation shall advise the
Participant that his benefit shall be paid in such normal form, unless pursuant
to a Qualified Election within the 180-day period before his Annuity Starting
Date, he notifies the Plan Administrator in writing of an election to receive a
different form of benefit.
D.3    Extension of Election Period. If by not later than the day before his
Annuity Starting Date, the Participant requests the Plan Administrator to
furnish him with additional information relating to the effect of the normal
form of benefit payable to him under Section D.1, the election period under
Section D.2 shall be extended and his Annuity Starting Date shall be postponed
to a date not later than 180 days following the date the Plan Administrator
furnishes him with the additional information.
D.4    Change of Election. Any Participant electing an optional form of benefit
under Section D.5 may revoke such election and file a new election with the Plan
Administrator at any time prior to the Participant’s Annuity Starting Date. Upon
the Participant’s Annuity Starting Date, his election shall become irrevocable.
D.5    Optional Form of Benefit Payment. Subject to the Spousal consent
requirements (if applicable) and in lieu of the normal form of benefit payment
provided for in Section D.1, a Participant may elect to have his Transferred
Amount paid in a lump sum.
ARTICLE E.    REQUIRED DISTRIBUTIONS.
Distributions under this Appendix A shall be made in accordance with Section
401(a)(9) of the Code and the Treasury Regulations thereunder, as generally
described in this Article E. The provisions of this Article E shall override any
distribution option otherwise provided in this Appendix A that is inconsistent
with Section 401(a)(9) of the Code. Notwithstanding the foregoing, the
provisions of this Article E shall not alter the forms of benefit provided under
this Appendix A to the extent that these benefit forms satisfy the requirements
of Section 401(a)(9) of the Code and the Treasury Regulations thereunder.






TELEFLEX 401(K) SAVINGS PLAN
APPENDIX B

DISTRIBUTION OF AMOUNTS ATTRIBUTABLE TO TRANSFER FROM THE
MATTATUCK MANUFACTURING CO. & UAW LOCAL #1251
MONEY PURCHASE PLAN
Notwithstanding anything in the Plan to the contrary, distributions from a
Participant’s Rollover Contribution Account attributable to amounts transferred
to the Plan pursuant to Section 3.14 of the Plan from the Mattatuck
Manufacturing Co. & UAW Local #1251 Money Purchase Plan (the “Mattatuck Plan”),
shall be subject to the distribution rules of this Appendix B to the extent the
distribution rules of this Appendix B are inconsistent with the distribution
rules of the Plan.
ARTICLE A.    DEFINITIONS.
Except as provided below, all terms used herein shall have the same meaning as
set forth in the Plan unless a different meaning is plainly required by the
context. For purposes of this Appendix B the following words and phrases have
the following meanings unless a different meaning is plainly required by the
context.
A.1    “Annuity Starting Date” means the first day of the first period for which
an amount is paid as an annuity or any other form.
A.2    “Earliest Retirement Age” means the earliest date on which, under the
Plan, the Participant could elect to receive his Transferred Amount.
A.3    “Election Period” means the period that begins on the first day of the
Plan Year in which the Participant reaches age 35 and ends on the date of the
Participant’s death. If a Participant has a Severance from Employment prior to
the first day of the Plan Year in which age 35 is reached, with respect to the
Transferred Amount as of the date of severance, the Election Period shall begin
on the date of severance.
A.4    “Late Retirement Date” means the first day of the month coincident with
or next following the date a Participant has a Severance from Employment with
the Employer after his Normal Retirement Date, for any reason other than death.
A.5    “Normal Retirement Age” means the date the Participant reaches age 55.
A.6    “Normal Retirement Date” means the later of first day of the month
coincident with or next following the date the Participant attains his Normal
Retirement Age or the first anniversary of his commencement of participation in
the Plan.
A.7    “Qualified Election” means a waiver of a Qualified Joint and Survivor
Annuity or a Qualified Preretirement Survivor Annuity. A Qualified Election must
be consented to by the Participant’s Spouse in writing, such election designates
a Beneficiary (or form of benefit) that may not be changed without Spousal
consent or the Spouse’s consent acknowledges the Spouse’s right to limit consent
to a specific Beneficiary (or form of benefit), and expressly and voluntarily
permits designations by the Participant without any requirement of further
consent by the Spouse and the Spouse’s consent to a waiver acknowledges the
effect of such election and is witnessed by a notary public or a members of the
Benefits Group. Notwithstanding this consent requirement, if the Participant
establishes to the satisfaction of the Benefits Group that such written consent
cannot be obtained because there is no Spouse or the Spouse cannot be located, a
waiver will be deemed a Qualified Election. Any consent necessary under this
provision will be valid only with respect to the Spouse who signs the consent,
or in the event of a deemed Qualified Election, the designated Spouse.
Additionally, a revocation of a prior waiver may be made by a Participant
without the consent of the Spouse at any time before the commencement of
benefits. The number of revocations shall not be limited.
A.8    “Qualified Joint and Survivor Annuity” means an annuity contract for the
life of the Participant with a survivor annuity contract for the life of the
Spouse that is equal to 50 percent of the amount of the annuity contract that is
payable during the joint lives of the Participant and the Spouse and that is the
amount of benefit that can be purchased with the Participant’s Transferred
Amount.
A.9    “Qualified Preretirement Survivor Annuity” means a monthly annuity for
the life of the Participant’s Spouse that can be purchased with the full fair
market value of the Participant’s Transferred Amount.
A.10    “Transferred Amount” means the amount maintained in a Participant’s
Rollover Contribution Account attributable to a transfer from the Mattatuck
Plan.
ARTICLE B.    DISTRIBUTION OF BENEFITS.
B.1    Normal Retirement. If a Participant experiences a Severance from
Employment with the Employer on his Normal Retirement Date he shall receive a
distribution of the entire value of his Transferred Amount determined in
accordance with Article V of the Plan.
B.2    Late Retirement. A Participant may continue in the service of the
Employer after his Normal Retirement Age, and in such event he shall retire on
his Late Retirement Date. The Participant shall receive a distribution of the
entire value of his Transferred Amount determined in accordance with Article V
of the Plan.
B.3    Disability Retirement. A Participant who experiences a Severance from
Employment with the Employer on account of Total and Permanent Disability shall
receive a distribution of the entire value of his Transferred Amount determined
in accordance with Article V of the Plan.
B.4    Termination of Employment. Upon a Participant’s Severance from Employment
for any reason other than retirement, death or Total and Permanent Disability,
he shall be entitled to a distribution of his entire Transferred Amount
determined in accordance with Article V of the Plan.
B.5    Death Benefits. If a Participant dies before distribution of his entire
Transferred Amount, his Beneficiary shall be entitled to the balance of his
Transferred Amount determined in accordance with Article V of the Plan.
ARTICLE C.    PRERETIREMENT DEATH BENEFITS.
C.1    Eligibility for Spouse’s Preretirement Death Benefit. If a married
Participant who has a Transferred Amount dies before his Annuity Starting Date,
his Spouse shall receive a Qualified Preretirement Survivor Annuity, unless
pursuant to a Qualified Election, the Participant waived the Spouse’s Qualified
Preretirement Survivor Annuity and the Spouse consented to such waiver.
C.2    Payment of Spouse’s Preretirement Death Benefit. If the Participant dies
after reaching his Earliest Retirement Age, the Spouse’s Qualified Preretirement
Survivor Annuity shall be payable for the Spouse’s life, beginning on the first
day of the month following the date of the Participant’s death; provided,
however, that if the Participant dies before reaching his Normal Retirement Age,
the Spouse may elect to defer the payment of benefits until the first day of the
month following the date on which the Participant would have reached his Normal
Retirement Age. If the Participant dies before reaching his Earliest Retirement
Age, the Spouse’s Qualified Preretirement Survivor Annuity shall be payable for
the Spouse’s life beginning on the first day of the month following the date the
Participant would have attained his Earliest Retirement Age, or such later date
as the Spouse may elect, but no later than the first day of the month following
the date on which the Participant would have reached his Normal Retirement Age.
However, upon written notice to the Plan Administrator, the Spouse may elect to
have the Qualified Preretirement Survivor Annuity begin within a reasonable
period after the Participant’s death, or to have the Participant’s Transferred
Amount paid in a lump sum as soon as administratively feasible after the
Valuation Date next following the Participant’s death.
C.3    Notice Requirements. The Plan Administrator shall provide each
Participant within the “applicable period” for each Participant a written
explanation of:
C.3.1    The terms and conditions of a Qualified Preretirement Survivor Annuity;
C.3.2    The Participant’s rights to make and the effect of an election to waive
the Qualified Preretirement Survivor Annuity;
C.3.3    The rights of the Participant’s Spouse; and
C.3.4    The right to make, and the effect of, a revocation of a previous
election to waive the Qualified Preretirement Survivor Annuity.
The “applicable period” for a Participant is whichever of the following ends
last: (1) the period beginning with the first day of the Plan Year in which the
Participant attains age 32 and ending with the close of the Plan Year preceding
the Plan Year in which the Participant attains age 35; (2) if the Participant
terminates employment before reaching age 35, the one year period beginning on
the date the Participant terminates employment; or (3) if an Employee becomes a
Participant after age 35, the one year period beginning on the date the Employee
becomes a Participant.
C.4    Waiver of Qualified Preretirement Survivor Annuity. A Participant who
during the Election Period has made a Qualified Election to waive the Qualified
Preretirement Survivor Annuity may direct that, if the Participant dies before
his Annuity Starting Date, his Transferred Amount will be paid:
C.4.1    To his Spouse, in one of the optional forms described in Section D.5 as
elected by the Participant as soon as administratively practicable following the
date of the Participant’s death, or at such later time elected by the surviving
Spouse, but no later than December 31 of the year in which the Participant would
have reached age 70½ had he lived; or
C.4.2    To a designated Beneficiary other than his Spouse in one of the
optional forms described in Section D.5 as elected by the Participant by
December 31 of the year following the year of the Participant’s death.
Any election made under this Section C.4 shall comply with the requirements of
Article E.
C.5    Preretirement Death Benefits - Unmarried Participants. If an unmarried
Participant dies before his Annuity Starting Date, his Beneficiary shall be
entitled to receive his entire Transferred Amount. Such amount shall be paid in
a lump sum as soon as administratively feasible after the Valuation Date next
following the Participant’s death.
ARTICLE D.    PAYMENT AND FORM OF BENEFITS.
Except as provided below, a Participant’s Transferred Amount shall be
distributed in accordance with Article VIII of the Plan.
D.1    Normal Form of Benefit. Subject to Section 5.03 of the Plan, unless an
optional form of benefit has been selected pursuant to a Qualified Election
within the 180-day period ending on the Participant’s Annuity Starting Date, a
married Participant’s Transferred Amount will be paid in the form of a Qualified
Joint and Survivor Annuity and an unmarried Participant’s Transferred Amount
will be paid in the form of a life annuity.
D.2    Election of Benefits - Notice and Election Procedures. Within 180 days
before but not later than 30 days (or seven (7) days, if the 30-day period is
waived by the Participant and the Participant’s Spouse, if applicable) before
the Participant’s Annuity Starting Date, the Plan Administrator shall supply the
Participant with a written explanation describing the terms and conditions of
the normal form of benefit payable to him under Section D.1., the optional forms
of benefit available under the Plan, including the material features and
relative values of those options, the Participant’s right to make, and the
effect of, an election to waive the normal form of benefit, the rights of the
Participant’s Spouse, if applicable, regarding the waiver election, the
Participant’s right to make, and the effect of, a revocation of a waiver
election, the Participant’s right to defer distribution until he attains the
later of Normal Retirement Age or age 62, and a description of how much larger
benefits will be if the commencement of distribution is deferred, in a manner
that would satisfy the notice requirements of Code Section 417(a)(3) and
Treasury Regulations Section 1.417(a)(3)-1,
D.3    Extension of Election Period. If by not later than the day before his
Annuity Starting Date, the Participant requests the Plan Administrator to
furnish him with additional information relating to the effect of the normal
form of benefit payable to him under Section D.1, the election period under
Section D.2 shall be extended and his Annuity Starting Date shall be postponed
to a date not later than 180 days following the date the Plan Administrator
furnishes him with the additional information.
D.4    Change of Election. Any Participant electing an optional form of benefit
under Section D.5 may revoke such election and file a new election with the Plan
Administrator at any time prior to the Participant’s Annuity Starting Date. Upon
the Participant's Annuity Starting Date, his election shall become irrevocable.
D.5    Optional Form of Benefit Payment. Subject to the Spousal consent
requirements (if applicable) and in lieu of the normal form of benefit payment
provided for in Section D.1, a Participant may elect one of the following forms
of benefit payment:
D.5.1    A cash lump sum distribution;
D.5.2    Periodic equal installments over a period certain;
D.5.3    Distribution of a non-transferable fixed or variable annuity; or
D.5.4    Any combination of the above.
ARTICLE E.    REQUIRED DISTRIBUTIONS.
Distributions under this Appendix B shall be made in accordance with Section
401(a)(9) of the Code and the Treasury Regulations thereunder, as generally
described in this Article E. The provisions of this Article E shall override any
distribution option otherwise provided in this Appendix B that is inconsistent
with Section 401(a)(9) of the Code. Notwithstanding the foregoing, the
provisions of this Article E shall not alter the forms of benefit provided under
this Appendix B to the extent that these benefit forms satisfy the requirements
of Section 401(a)(9) of the Code and the Treasury Regulations thereunder.






TELEFLEX 401(K) SAVINGS PLAN
APPENDIX C

INVESTMENT FUNDS
The Investment Funds available to Participants are:
Core Funds
Vanguard Retirement Savings Trust IV
Vanguard Total Bond Market Index Fund
Vanguard Wellington Fund
Vanguard 500 Index Fund
Vanguard Windsor Fund
Vanguard Morgan Growth Fund
Vanguard Strategic Equity Fund
Vanguard Extended Market Index Fund
Vanguard Total International Stock Index Fund
Royce Total Return Fund Service Class
Vanguard Explorer Fund
Vanguard International Growth Fund
PIMCO Total Return Fund Administrative Class
Teleflex Incorporated Common Stock (par value $1 per share) (referred to as the
“Teleflex Stock Fund”)


Target Retirement Funds
Vanguard Target Retirement 2060 Fund
Vanguard Target Retirement 2055 Fund
Vanguard Target Retirement 2050 Fund
Vanguard Target Retirement 2045 Fund
Vanguard Target Retirement 2040 Fund
Vanguard Target Retirement 2035 Fund
Vanguard Target Retirement 2030 Fund
Vanguard Target Retirement 2025 Fund
Vanguard Target Retirement 2020 Fund
Vanguard Target Retirement 2015 Fund
Vanguard Target Retirement 2010 Fund
Vanguard Target Retirement Income Fund


and such other investment options as the Plan Administrator may from time to
time make available.


As of January 1, 2014










TELEFLEX 401(K) SAVINGS PLAN
APPENDIX D

PARTICIPATING EMPLOYERS
(AS OF APRIL 1, 2014)
Teleflex Medical Incorporated
TFX Medical Wire Products, Inc. (TFX Medical Extrusion Products – Plymouth, MN)
Arrow International, Inc. – effective January 1, 2008


Arrow Interventional, Inc. – effective January 1, 2008


Arrow Med Tech LLC – effective January 1, 2008


VasoNova – effective March 1, 2011
Semprus BioSciences Corp. – effective August 1, 2012


Hotspur Technologies, Inc. – effective September 1, 2012


LMA North America, Inc. – effective December 1, 2012


Wolfe Tory Medical, Inc. – effective December 1, 2012


VidaCare Corporation – effective April 1, 2014










TELEFLEX 401(K) SAVINGS PLAN
APPENDIX E

SPECIAL RULES REGARDING PARTICIPANTS IN THE
ARROW INTERNATIONAL, INC. 401(K) PLAN
The portion of a Participant’s Plan Account that consists of Matching
Contributions made under the Arrow Plan that are merged into the Plan shall
continue to be subject to the following vesting schedule effective after March
31, 2008:
Years of Vesting Service
Percent Vested
Less than 1 year
0
%
   1 year
20
%
   2 Years
40
%
   3 years
60
%
   4 years
80
%
   5 or more years
100
%







TELEFLEX 401(K) SAVINGS PLAN
APPENDIX F

LIMITATIONS ON CONTRIBUTIONS AND ALLOCATIONS
Section F.01.    LIMITATIONS APPLICABLE TO ELECTIVE DEFERRAL CONTRIBUTIONS.
A.    Definitions. For purposes of this Section F.01, the following definitions
shall apply:
(i)    “Actual Deferral Percentage,” for each Plan Year, means the average of
the ratios (calculated separately for each Eligible Employee in a specified
group) of:
1.
The amount of Elective Deferral Contributions (including Excess Compensation
Deferrals) actually paid over to the Trust Fund on behalf of each such Eligible
Employee, to

2.
The Eligible Employee's Compensation for such Plan Year.

Notwithstanding the foregoing, for purposes of calculating the above-described
ratio, the Plan shall exclude the following: (i) Elective Deferral Contributions
that are taken into account in the Contribution Percentage test (provided the
Actual Deferral Percentage test is satisfied both with and without exclusion of
these Elective Deferral Contributions), (ii) Catch-Up Contributions, and (iii)
Elective Deferral Contributions made pursuant to Code Section 414(u) by reason
of Qualified Military Service. For purposes of computing Actual Deferral
Percentages, an Eligible Employee who would be a Participant but for the failure
to make Elective Deferral Contributions shall be treated as a Participant on
whose behalf no Elective Deferral Contributions are made
(ii)    “Excess Compensation Deferrals,” with respect to any Plan Year, means
the excess of:
1.
The aggregate amount of Employer contributions actually taken into account in
computing the Actual Deferral Percentage of Highly Compensated Employees for
such Plan Year, over

2.
The maximum amount of such contributions permitted by the Actual Deferral
Percentage test (determined by reducing contributions made on behalf of Highly
Compensated Employees in order of their Actual Deferral Percentages, beginning
with the highest of such percentages).

B.    Actual Deferral Percentage Test. To the extent that a group of Employers
that are Related Employers have elected to make Safe Harbor Matching
Contributions (i.e., all Employers except those specifically designated by the
Committee as a separate line of business), the limitations of this Section
F.01.B. do not apply. This Section F.01.B. shall continue to apply to the
portion of the Plan allocable to any group of Employers that are Related
Employers that do not elect to make Safe Harbor Matching Contributions. In any
Plan Year in which the Actual Deferral Percentage for the group of Highly
Compensated Employees, taking into account Employee elections, would be more
than the greater of:
(i)    The Actual Deferral Percentage for the group of Non-highly Compensated
Employees for the current Plan Year multiplied by 1.25, or
(ii)    The lesser of two percent plus the Actual Deferral Percentage for the
group of Non-highly Compensated Employees for the current Plan Year or the
Actual Deferral Percentage for the group of Non-highly Compensated Employees for
the current Plan Year multiplied by two,
the deferral elections of the Highly Compensated Employees shall be reduced to
the extent necessary so that the Actual Deferral Percentage for the group of
Highly Compensated Employees is not more than the greater of subparagraphs (i)
or (ii) of this subsection B. Under such reduction, the dollar amount of the
Excess Compensation Deferrals is determined as described in subsection A(ii)
above. Next, the Elective Deferral Contributions of the Highly Compensated
Employee with the highest dollar amount of Elective Deferral Contributions (not
necessarily the Highly Compensated Employee with the highest Actual Deferral
Percentage) is reduced to the extent required to equal the maximum deferral
dollar amount for Highly Compensated Employees permitted by subparagraphs (i) or
(ii) of this subsection B, or to cause such Highly Compensated Employee's
Elective Deferral Contributions to equal the dollar amount of the Elective
Deferral Contributions of the Highly Compensated Employee with the next highest
dollar amount of Elective Deferral Contributions, whichever is less. This
process is repeated until the aggregate dollar amount of all Highly Compensated
Employee Elective Deferral Contributions is reduced to an amount that will cause
the dollar amount of the Elective Deferral Contributions for all Highly
Compensated Employees in the aggregate to equal the dollar amount of Elective
Deferral Contributions that will cause the average of the Actual Deferral
Percentages for the group of Highly Compensated Employees to equal the maximum
amount permitted under this Section. Alternatively (or in addition to the
reductions set forth above), if the Employer has made any Qualified Matching or
Qualified Non-elective Contributions for the Plan Year in question, the Plan
Administrator may elect to treat all or any part of any such contributions
meeting the requirements of Treasury Regulations Section 1.401(k)-2(a)(6) as
Elective Deferral Contributions to the extent necessary to satisfy the Actual
Deferral Percentage test of this Section. Any Qualified Matching or Qualified
Non-elective Contributions so applied shall not be included in the computation
of the Actual Contribution Percentage test requirements of Code Section 401(m)
otherwise applicable to such contributions.
C.    Testing Groups. The Actual Deferral Percentage test may be performed
separately with respect to those Participants who have met the minimum age and
service requirements of Code Section 410(a)(1)(A) from those who have not met
such requirements.
D.    Code Section 415 Limitation. The Employer shall not make a contribution to
the Trust to the extent the contribution would exceed the Participant’s “Maximum
Permissible Amount” described in this Appendix F.
E.    Multiple Code Section 401(k) Plans. The Actual Deferral Percentage for any
Participant who is a Highly Compensated Employee for the Plan Year and who is
eligible to have Elective Deferral Contributions (and Qualified Non-elective
Contributions or Qualified Matching Contributions, or both, if treated as
Elective Deferral Contributions for purposes of the Actual Deferral Percentage
test) allocated to his Accounts under two or more arrangements described in
Section 401(k) of the Code that are maintained by the Employer, shall be
determined as if such Elective Deferral Contributions (and, if applicable, such
Qualified Non-elective Contributions or Qualified Matching Contributions, or
both) were made under a single arrangement. If a Highly Compensated Employee
participates in two or more cash or deferred arrangements described in Section
401(k) of the Code that have different Plan Years, all Elective Deferral
Contributions made under each such plan during the Plan Year of the plan being
tested shall be aggregated in determining the Employee’s Actual Deferral
Percentage. Notwithstanding the foregoing, cash or deferred arrangements under
plans that are not permitted to be aggregated under Treasury Regulations Section
1.401(k)-1(b)(4) (determined without regard to the prohibition on aggregating
plans with inconsistent testing methods set forth in Treasury Regulations
Section 1.401(k)-1(b)(4)(iii)(B) and the prohibition on aggregating plans with
different plan years set forth in Treasury Regulations Section 1.410(b)-7(d)(5))
are not aggregated for purposes of determining a Highly Compensated Employee’s
Actual Deferral Percentage.
F.    Optional Plan Aggregation In the event that this Plan satisfies the
requirements of Sections 401(k), 401(a)(4), or 410(b) of the Code only if
aggregated with one or more other plans, or if one or more other plans satisfy
the requirements of such sections of the Code only if aggregated with this Plan,
then this Section shall be applied by determining the Actual Deferral Percentage
of Employees as if all such plans were a single plan. Plans may be aggregated in
order to satisfy Section 401(k) of the Code only if they have the same Plan
Year.
G.    Time for Making Contributions. For purposes of determining the Actual
Deferral Percentage test, Elective Deferral Contributions, Qualified
Non-elective Contributions and Qualified Matching Contributions must be made
before the last day of the 12-month period immediately following the Plan Year
to which such contributions relate. Elective Deferral Contributions must, in any
event, be paid over by the Employer to the Trustee by the earlier of the date on
which they can reasonably be segregated from the Employer's general assets or
within 15 business days after the end of the calendar month in which the
Elective Deferral Contributions were withheld from the Participant's
Compensation.
H.    Recordkeeping. The Plan Administrator shall maintain records sufficient to
demonstrate satisfaction of the Actual Deferral Percentage test and the amount
of Qualified Non-elective Contributions or Qualified Matching Contributions, or
both, used in such test.
I.    Compliance with the Code. The determination and treatment of the Actual
Deferral Percentage amounts of any Participant shall satisfy such other
requirements as may be prescribed by the Secretary of the Treasury. In
performing the required testing hereunder, any variations in procedures or
methods permitted under the Code and applicable Treasury Regulations may be
employed.
Section F.02.    DISTRIBUTION OF EXCESS COMPENSATION DEFERRALS. Notwithstanding
any other provision of this Plan, Excess Compensation Deferrals, plus any income
and minus any loss allocable thereto, shall be distributed no later than the
last day of each Plan Year to Participants to whose Accounts such Excess
Compensation Deferrals were allocated for the preceding Plan Year. Whenever
possible, however, such distributions shall be made within two and one-half
months after the end of the Plan Year during which the Excess Compensation
Deferrals occurred. Such distributions shall be made to Highly Compensated
Employees on the basis of the respective portions of the Excess Compensation
Deferrals attributable to each of such Employees under the methodology described
above. Excess Compensation Deferrals shall be treated as Annual Additions under
the Plan.
A.    Determination of Income or Loss: Excess Compensation Deferrals shall be
adjusted for any income or loss. Such adjustments shall include any income or
loss through the end of the Plan Year in which the excess arose. For corrective
distributions that are made for Plan Years beginning on and after January 1,
2006 and prior to January 1, 2008, such adjustments shall also include any
income or loss for the period from the end of the taxable year in which the
excess arose up to the date of distribution (or up to a date that is no more
than seven days before the date of the corrective distribution) (the “Gap
Period”). Gap Period adjustments shall not be made for Plan Years beginning on
and after January 1, 2008. For Plan Years beginning prior to January 1, 2006,
Gap Period adjustments are made only in the discretion of the Committee. The
income or loss allocable to Excess Compensation Deferrals is the sum of: (i)
income or loss allocable to the Participant's Elective Deferral Account (and, if
applicable, the Qualified Non-elective Contribution Account or the Qualified
Matching Contribution Account or both) for the Plan Year multiplied by a
fraction, the numerator of which is such Participant's Excess Compensation
Deferrals for the year and the denominator of which is the Participant's Account
balance attributable to Compensation Deferrals (and Qualified Non-Elective
Contributions or Qualified Matching Contributions, or both, if any of such
contributions are included in the Actual Deferral Percentage test) without
regard to any income or loss occurring during such Plan Year; and (ii) ten
percent of the amount determined under (i) multiplied by the number of whole
calendar months between the end of the Plan Year and the date of distribution,
counting the month of distribution if distribution occurs after the 15th day of
such month. Alternatively, the Committee may determine the income or loss
allocable to Excess Compensation Deferrals under any reasonable method that does
not violate the general nondiscrimination rules of Code Section 401(a)(4), is
used consistently for all Participants and for all such corrective distributions
under the Plan for the Plan Year, and is used by the Plan for allocating income
to Participants’ Accounts.
B.    Accounting for Excess Compensation Deferrals: Excess Compensation
Deferrals shall be distributed from the Participant's Elective Deferral
Contribution Account and Qualified Matching Contribution Account (if applicable)
in proportion to the Participant’s Elective Deferral Contributions and Qualified
Matching Contributions (to the extent used in the Actual Deferral Percentage
test) for the Plan Year. Excess Compensation Deferrals shall be distributed from
the Participant's Qualified Non-elective Contribution Account only to the extent
that such Excess Compensation Deferrals exceed the balance in the Participant's
Elective Deferral Contribution Account and Qualified Matching Contribution
Account.
Section F.03.    DOLLAR LIMITATIONS ON ELECTIVE DEFERRALS.
A.    Definitions:
(i)    “Elective Deferrals” means any Employer contributions made to the Plan at
the election of the Participant, in lieu of cash compensation, and shall include
contributions made pursuant to a compensation reduction agreement or other
deferral mechanism. With respect to any taxable year, a Participant's Elective
Deferral is the sum of all employer contributions made on behalf of such
Participant pursuant to an election to defer under any qualified cash or
deferred arrangement as described in Section 401(k) of the Code, any simplified
employee pension cash or deferred arrangement as described in Code Section
402(h)(1)(B), any SIMPLE IRA described in Code Section 408(p), any eligible
deferred compensation plan under Code Section 457, any plan as described under
Code Section 501(c)(18), and any employer contributions made on the behalf of a
Participant for the purchase of an annuity contract under Code Section 403(b)
pursuant to a compensation reduction agreement.
(ii)    “Excess Elective Deferrals” means those Elective Deferrals that are
includible in a Participant's gross income under Section 402(g) of the Code to
the extent such Participant's Elective Deferrals for a taxable year exceed the
dollar limitation under such Code section. Excess Elective Deferrals shall be
treated as Annual Additions under the Plan, except to the extent they are
distributed pursuant to subsection C below.
B.    Prohibition of Deferrals in Excess of Code Section 402(g) Dollar
Limitations. No Participant shall be permitted to have Elective Deferrals made
under this Plan, or any other qualified plan, during any taxable year, in excess
of the dollar limitation contained in Section 402(g) of the Code (as adjusted
for increases in the cost-of-living) in effect at the beginning of such taxable
year, except to the extent Catch-up Contributions are permitted to be made to
the Plan, as described in Code Section 414(v), or such Elective Deferrals are
made by reason of a Participant's Qualified Military Service.
C.    Distribution of Excess Elective Deferrals. A Participant may assign to
this Plan any Excess Elective Deferrals made during a taxable year of the
Participant by notifying the Plan Administrator on or before March 15 of the
following taxable year of the amount of the Excess Elective Deferrals to be
assigned to the Plan.
Notwithstanding any other provision of the Plan, Excess Elective Deferrals, plus
any income and minus any loss allocable thereto, shall be distributed no later
than April 15 to any Participant to whose Account Excess Elective Deferrals were
assigned for the preceding year and who claims Excess Elective Deferrals for
such taxable year.
D.    Determination of Income or Loss. Excess Elective Deferrals shall be
adjusted for any income or loss. Such adjustments shall include any income or
loss through the end of the Plan Year in which the excess arose. For corrective
distributions that are made for the Plan Year beginning January 1, 2007, such
adjustments shall also include any income or loss for the period from the end of
the taxable year in which the excess arose up to the date of distribution (the
“Gap Period”). Gap Period adjustments shall not be made for Plan Years beginning
on and after January 1, 2008. For Plan Years beginning prior to January 1, 2007,
Gap Period adjustments are made only in the discretion of the Plan
Administrator. The income or loss allocable to Excess Elective Deferrals is the
sum of (i) income or loss allocable to the Participant’s Elective Deferral
Account for the taxable year multiplied by a fraction, the numerator of which is
such Participant’s Excess Elective Deferrals for the year and the denominator of
which is the Participant’s Account balance attributable to Elective Deferrals
without regard to any income or loss occurring during such taxable year; and
(ii) if the distribution is to be adjusted for income or loss during the Gap
Period, ten percent of the amount determined under (i) multiplied by the number
of whole calendar months between the end of the Participant’s taxable year and
the date of distribution, counting the month of distribution if distribution
occurs after the 15th day of such month. Alternatively, the Plan Administrator
may determine the income or loss allocable to Excess Elective Deferrals under
any reasonable method which does not violate the general nondiscrimination rules
of Code §401(a)(4), is used consistently for all Participants and for all such
corrective distributions under the Plan for the Plan Year, and is used by the
Plan for allocating income to Participants’ Accounts.
Participants who claim Excess Elective Deferrals for the preceding taxable year
must submit their claims in writing to the Plan Administrator by March 15 of the
calendar year following the Plan Year in which such Excess Elective Deferrals
are claimed to have been made.
Section F.04.    LIMITATIONS APPLICABLE TO MATCHING CONTRIBUTIONS. For a group
of Employers that are Related Employers and that elect to make Safe Harbor
Matching Contributions (i.e., all Employers except those specifically designated
by the Committee as a separate line of business), the limitations of this
Section F.04 on Matching Contributions shall be met by complying with the
requirements of Code Section 401(m)(12) and the applicable Treasury Regulations
issued thereunder. This Section F.04 shall continue to apply to the Matching
Contributions of any Employer and its Related Employers that do not elect to
make Safe Harbor Matching Contributions.
A.    Definitions. For purposes of this Section, the following definitions shall
apply:
(i)    “Actual Contribution Percentage” shall mean the average of the
Contribution Percentages of the eligible Participants in a group.
(iii)    “Contribution Percentage” shall mean the ratio (expressed as a
percentage) of the Participant's Contribution Percentage Amounts to the
Participant's Compensation for the Plan Year (whether or not the Employee was a
Participant for the entire Plan Year).
(iv)    “Contribution Percentage Amounts” shall mean the sum of the Matching
Contributions and Qualified Matching Contributions (to the extent not taken into
account for purposes of the Actual Deferral Percentage test) made under the Plan
on behalf of the Participant for the Plan Year. Such Contribution Percentage
Amounts shall not include the following: (a) Matching Contributions that are
forfeited either to correct Excess Aggregate Contributions or because the
contributions to which they relate are Excess Compensation Deferrals, Excess
Elective Deferrals, or Excess Aggregate Contributions, (b) Matching
Contributions made by reason of an Eligible Employee’s Qualified Military
Service, and (c) disproportionate target Matching Contributions as described in
Treasury Regulations Section 1.401(m)-2(a)(5)(ii). Notwithstanding the
foregoing, such Contribution Percentage Amounts shall include forfeitures of
Excess Aggregate Contribution Percentage Amounts allocated to the Participant’s
Account, which shall be taken into account in the year in which such forfeiture
is allocated. If it so desires, the Employer may make Qualified Non-elective
Contributions designated for inclusion in the Contribution Percentage Amounts.
The Employer also may elect to use Elective Deferral Contributions in the
Contribution Percentage Amounts so long as the Actual Deferral Percentage test
is met before the Elective Deferral Contributions are used in the Actual
Contribution Percentage test and continues to be met following the exclusion of
those Elective Deferrals that are used to meet the Actual Contribution
Percentage test.
(v)    “Eligible Participant” shall mean any Employee who is eligible to make an
Employee Contribution or an Elective Deferral (if the Employer takes such
contributions into account in the calculation of the Contribution Percentage),
or to receive a Matching Contribution (including forfeitures) or a Qualified
Matching Contribution.
(vi)    “Employee Contribution” shall mean any voluntary employee nondeductible
contribution made to the Plan by or on behalf of a Participant that is included
in the Participant's gross income in the year in which made and that is
maintained under a separate account to which earnings and losses are allocated.
(vii)    “Excess Aggregate Contributions” shall mean, with respect to any Plan
Year, the excess of:
1.
The aggregate Contribution Percentage Amounts taken into account in computing
the numerator of the Actual Contribution Percentage actually made on behalf of
Highly Compensated Employees for such Plan Year, over

2.
The maximum Contribution Amounts permitted by the Actual Contribution Percentage
test (determined by reducing contributions made on behalf of Highly Compensated
Employees in order of their Contribution Percentages beginning with the highest
of such percentages).

Such determination shall be made after first determining Excess Compensation
Deferrals pursuant to Section F.01. After making such determination, the dollar
amount of the Excess Aggregate Contributions shall be determined. The Excess
Aggregate Contributions, on a dollar amount basis, shall be allocated to the
Account(s) of the Highly Compensated Participant(s) with the highest dollar
amount of Contribution Percentage Amounts allocated to his/their Account(s) in a
reverse leveling process similar to the one described in Section F.01 applicable
to Elective Deferral Contributions.
(viii)    “Matching Contribution” shall mean an Employer contribution made to
this or any other defined contribution plan on behalf of a Participant on
account of an Employee Contribution made by such Participant, or on account of a
Participant's Elective Deferral Contributions under a Plan maintained by the
Employer.
B.    Actual Contribution Percentage Test. The Actual Contribution Percentage
for Participants who are Highly Compensated Employees for each Plan Year and the
Actual Contribution Percentage for Participants who are Non-highly Compensated
Employees for the current Plan Year must satisfy one of the following tests:
(i)    The Actual Contribution Percentage for Participants who are Highly
Compensated Employees for the Plan Year shall not exceed the Actual Contribution
Percentage for Participants who are Non-highly Compensated Employees for the
current Plan Year multiplied by 1.25; or
(ii)    The Actual Contribution Percentage for Participants who are Highly
Compensated Employees for the Plan Year shall not exceed the Actual Contribution
Percentage for Participants who are Non-highly Compensated Employees for the
current Plan Year multiplied by two, provided that the Actual Contribution
Percentage for Participants who are Highly Compensated Employees does not exceed
such Actual Contribution Percentage for Participants who are Non-highly
Compensated Employees by more than two percentage points.
C.    Testing Groups. The Actual Contribution Percentage test may be performed
separately with respect to those Participants who have met the minimum age and
service requirements of Code Section 410(a)(1)(A) from those who have not met
such requirements.
D.    Aggregation of Contribution Percentage Amounts. For purposes of this
Section, the Contribution Percentage for any Participant who is a Highly
Compensated Employee and who is eligible to have Contribution Percentage Amounts
allocated to his Account under two or more Plans described in Section 401(a) of
the Code, or arrangements described in Section 401(k) of the Code that are
maintained by the Employer, shall be determined as if the total of such
Contribution Percentage Amounts was made under each plan. If a Highly
Compensated Employee participates in two or more plans of the Employer that have
different Plan Years, all Matching Contributions and Employee Contributions made
under each such plan during the Plan Year of the plan being tested shall be
aggregated in determining the Participant’s Contribution Percentage.
Notwithstanding the foregoing, contributions under plans that are not permitted
to be aggregated under Treasury Regulations Section 1.401(m)-1(b)(4) (determined
without regard to the prohibition on aggregating plans with inconsistent testing
methods set forth in Treasury Regulations Section 1.401(m)-1(b)(4)(iii)(B) and
the prohibition on aggregating plans with different plans years set forth in
Treasury Regulations Section 1.410(b)-7(d)(5)) are not aggregated for purposes
of determining a Highly Compensated Employee’s Contribution Percentage
E.    Aggregation of Plans. In the event that this Plan satisfies the
requirements of Sections 401(m), 401(a)(4) or 410(b) of the Code only if
aggregated with one or more other plans, or if one or more other plans satisfy
the requirements of such sections of the Code only if aggregated with this Plan,
then this Section shall be applied by determining the Contribution Percentage of
Employees as if all such plans were a single plan. Plans may be aggregated in
order to satisfy Section 401(m) of the Code only if they have the same Plan
Year.
F.    Allocation of Amounts to Plan Years. For purposes of determining the
Actual Contribution Percentage test, Employee Contributions are considered to
have been made in the Plan Year in which contributed to the Trust. Matching
Contributions, Employee Contributions, Qualified Matching Contributions and
Qualified Non-elective Contributions shall be considered made for a Plan Year if
made no later than the end of the 12-month period beginning on the day after the
close of the Plan Year.
G.    Recordkeeping. The Plan Administrator shall maintain records sufficient to
demonstrate satisfaction of the Actual Contribution Percentage test and the
amount of Qualified Non-elective Contributions or Qualified Matching
Contributions, or both, used in such test.
H.    Code Requirements. The determination and treatment of the Contribution
Percentage of any Participant shall satisfy such other requirements as may be
prescribed by the Secretary of the Treasury. In performing the required testing
hereunder, any variations in procedures or methods permitted under the Code and
applicable Treasury Regulations may be employed.
I.    Employer Matching Contributions in Excess of 100%. An Employer Matching
Contribution with respect to an Elective Deferral for a Non-highly Compensated
Employee shall not be taken into account under the Actual Contribution
Percentage test to the extent it exceeds the greatest of:
(i)
5% of Compensation;

(ii)
The Participant's Elective Deferral Contributions for a Plan Year; and

(iii)
The product of 2 times this Plan's representative matching rate and the
Participant's Elective Deferral Contributions for a Plan Year.

For purposes of this Section, this Plan's “representative matching rate” is the
lowest matching rate for any eligible Non-highly Compensated Employee among a
group of Non-highly Compensated Employees that consists of half of all eligible
Non-highly Compensated Employees in the Plan for the Plan Year who make Elective
Deferral Contributions for the Plan Year (or, if greater, the lowest matching
rate for all eligible Non-highly Compensated Employees in the Plan who are
employed by the Employer on the last day of the Plan Year and who make Elective
Deferral Contributions for the Plan Year). The “matching rate” for a Participant
is the Matching Contributions made for such Participant divided by the
Participant's Elective Deferral Contributions for the Plan Year. However, if the
matching rate is not the same for all levels of Elective Deferral Contributions
for a Participant, the Participant's matching rate is determined assuming that a
Participant's Elective Deferral Contributions are equal to 6% of Compensation.
Section F.05.    DISTRIBUTION OF EXCESS AGGREGATE CONTRIBUTIONS. Notwithstanding
any other provision of this Plan, Excess Aggregate Contributions, plus any
income and minus any loss allocable thereto, shall be forfeited, if forfeitable,
or if not forfeitable, distributed no later than the last day of each Plan Year
to Participants to whose Accounts such Excess Aggregate Contributions were
allocated for the preceding Plan Year. Excess Aggregate Contributions shall be
treated as Annual Additions under the Plan.
A.    Determination of Income or Loss: Excess Aggregate Contributions shall be
adjusted for any income or loss. Such adjustments shall include any income or
loss through the end of the Plan Year in which the excess arose. For corrective
distributions that are made for Plan Years beginning on and after January 1,
2006 and prior to January 1, 2008, such adjustments shall also include any
income or loss for the period from the end of the taxable year in which the
excess arose up to the date of distribution (or up to a date that is no more
than seven days before the date of the corrective distribution) (the “Gap
Period”). Gap Period adjustments shall not be made for Plan Years beginning on
and after January 1, 2008. For Plan Years beginning prior to January 1, 2006,
Gap Period adjustments will be made only in the discretion of the Committee. The
income or loss allocable to Excess Aggregate Contributions is the sum of: (i)
income or loss allocable to the Participant's Matching Account and Qualified
Matching Contribution Account (if any, and only to the extent that amounts
therein are not used in the Actual Deferral Percentage test), and Qualified
Non-elective Contribution Account and Elective Deferral Account if any such
amounts were used in calculating the Actual Contribution Percentage test, for
the Plan Year, multiplied by a fraction, the numerator of which is such
Participant's Excess Aggregate Contributions for the year and the denominator of
which is the Participant's Account balance(s) attributable to Contribution
Percentage Amounts without regard to any income or loss occurring during such
Plan Year; and (ii) ten percent of the amount determined under (i) multiplied by
the number of whole calendar months between the end of the Plan Year and the
date of distribution, counting the month of distribution if distribution occurs
after the 15th day of such month. Alternatively, the Committee may determine the
income or loss allocable to Excess Aggregate Contributions under any reasonable
method that does not violate the general nondiscrimination rules of Code Section
401(a)(4), is used consistently for all Participants and for all such corrective
distributions under the Plan for the Plan Year, and is used by the Plan for
allocating income to Participants’ Accounts.
B.    Forfeitures of Excess Aggregate Contributions: Forfeitures of Excess
Aggregate Contributions may either be reallocated to the Accounts of Non-highly
Compensated Employees or applied to reduce Employer contributions, as elected by
the Employer.
C.    Accounting for Excess Aggregate Contributions: Excess Aggregate
Contributions shall be forfeited, if forfeitable, or distributed from the
Participant’s Matching Contribution Account and Qualified Matching Contribution
Account (and, if applicable, the Participant's Qualified Non-elective
Contribution Account or Elective Deferral Contribution Account, or both).
Amounts forfeited by Highly Compensated Employees under this Section F.06.5.
will be used to reduce future Employer contributions to the Plan.
Section F.06.    ALTERNATIVE TO DISTRIBUTION OF EXCESS AMOUNTS. In lieu of
distributing Excess Compensation Deferrals or Excess Aggregate Contributions and
to the extent elected by the Employer, the Employer may make Qualified
Non-elective Contributions on behalf of Non-highly Compensated Employees that
are sufficient to satisfy either the Actual Deferral Percentage test or the
Actual Contribution Percentage test, or both, pursuant to regulations under the
Code, and in accordance this Appendix F of the Plan.
Section F.07.    ANNUAL ADDITIONS - DEFINITIONS. For purposes of Section F.08,
the following definitions and rules of interpretation shall apply:
A.    “Annual Additions” are the sum of the following amounts credited to a
Participant’s Account for any Limitation Year:
(i)    Elective Deferral Contributions and Roth Elective Deferral Contributions
(excluding Catch-Up Contributions);
(ii)    After-Tax Contributions;
(iii)    Matching Contributions;
(iv)    Profit Sharing Contributions;
(v)    Matching Contributions that are applied to the reduce ESOP Loan
multiplied by a fraction, the numerator of which is the number of shares
allocated to the Participant's Account as a Matching Contribution, and the
denominator of which is the total number of shares released from the Unallocated
Stock Account for such Limitation Year;
(vi)    Profit Sharing Contributions that are applied to reduce the ESOP Loan
multiplied by a fraction, the numerator of which is the Participant's
Compensation and the denominator of which is the total of all Participants'
Compensation;
(v)    Qualified Matching Contributions;
(vi)    Qualified Non-elective Contributions, if any;
(vii)    Forfeitures, if any; and
(viii)    Excess amounts reapplied to reduce Employer contributions under
Section F.08.
Except to the extent provided in Treasury Regulations, Annual Additions include
any excess contributions described in Code Section 401(k), excess aggregate
contributions described in Code Section 401(m), and excess deferrals described
in Code Section 402(g), irrespective of whether the Plan distributes or forfeits
such excess amounts. Annual Additions also include amounts allocated to an
individual medical account (as defined in Code Section 415(l)(2)) included as
part of a pension or annuity plan maintained by the Employer. Furthermore,
Annual Additions include contributions attributable to post-retirement medical
benefits allocated to the separate account of a Key Employee (as defined in Code
Section 419(A)(d)(3)) under a welfare benefit fund (Code Section 419(e))
maintained by the Employer. Allocations under a SEP which is maintained by the
Employer are treated as Annual Additions to a defined contribution plan.
Rollover or Transfer Contributions shall not constitute Annual Additions.
Further, Annual Additions do not include Restorative Payments allocated to a
Participant’s Account. “Restorative Payments” are payments made to restore some
or all of the Plan's losses due to an action (or failure to act) by a Plan
fiduciary that creates a reasonable risk of liability for a breach of fiduciary
duty (other than a breach of fiduciary duty arising from failure to remit
contributions to the Plan) under Title I of ERISA or under other applicable
federal or state law so long as Participants who are similarly situated are
treated similarly with respect to the payments. Restorative Payments include,
but are not limited to, payments to the Plan made pursuant to a Department of
Labor order, the Department of Labor's Voluntary Fiduciary Correction Program,
or a court-approved settlement, to restore losses to the Plan on account of a
breach of fiduciary duty (other than a breach of fiduciary duty arising from
failure to remit contributions to the Plan). In addition, dividends paid by an
employee stock ownership plan (ESOP) and reinvested in the ESOP under Code
Section 404(k)(2)(iii)(II) are not Annual Additions.
An Annual Addition is credited to a Participant’s Account for a Limitation Year
if it is allocated to the Participant’s Account under the terms of the Plan as
of any date within that Limitation Year. Similarly, an Annual Addition that is
made pursuant to a corrective amendment that complies with the requirements of
Treasury Regulations Section 1.401(a)(4)-11(g) is credited to a Participant’s
Account for a Limitation Year if it is allocated to the Participant's Account
under the terms of the corrective amendment as of any date within that
Limitation Year. However, if the allocation of an Annual Addition is dependent
upon the satisfaction of a condition (such as continued employment or the
occurrence of an event) that has not been satisfied by the date as of which the
Annual Addition is allocated under the terms of the Plan, the Annual Addition is
considered allocated as of the date the condition is satisfied.
Elective Deferral Contributions, Roth Elective Deferral Contributions, Catch-Up
Contributions, Matching Contributions, Qualified Matching Contributions, Profit
Sharing Contributions Qualified Non-elective Contributions, if any, are not
treated as credited to a Participant's Account for a Limitation Year unless the
contributions are actually made to the Plan no later than 30 days after the end
of the period described in Code Section 404(a)(6) applicable to the taxable year
with or within which the Limitation Year ends. If contributions are made to the
Plan after the end of the period during which contributions can be made and
treated as credited to a Participant's Account for a Limitation Year,
allocations attributable to those contributions are treated as credited to the
Participant's Account for the Limitation Year during which those contributions
are made. After-Tax Contributions are not treated as credited to a Participant's
Account for a particular Limitation Year unless the contributions are actually
made to the Plan no later than 30 days after the close of that Limitation Year.
A forfeiture is treated as an Annual Addition for the Limitation Year that
contains the date as of which it is allocated to a Participant’s Account as a
forfeiture. If the Employer contributes an amount to a Participant’s Account
with respect to a prior Limitation Year and such contribution is required by
reason of such Participant’s rights under Code Section 414(u)(1), then such
contribution is considered an Annual Addition for the Limitation Year to which
the contribution relates instead of the Limitation Year in which the
contribution is made.
If the Employer contributes an amount to a Participant’s Account with respect to
a prior Limitation Year and such contribution is required by reason of such
Participant’s rights under Code Section 414(u)(1), then such contribution is
considered an Annual Addition for the Limitation Year to which the contribution
relates instead of the Limitation Year in which the contribution is made.
If an amount is allocated to a Participant’s Account in a Limitation Year
because of an erroneous forfeiture in a prior Limitation Year or because of an
erroneous failure to allocate amounts in a prior Limitation Year, the corrective
allocation will not be considered an Annual Addition with respect to the
Participant for the Limitation Year in which the correction occurs, but will be
considered an Annual Addition for the Limitation Year to which it relates. For
purposes of the foregoing sentence, if the amount so contributed in the
Limitation Year takes into account actual investment gains attributable to the
period subsequent to the year to which the contribution relates, the portion of
the total contribution that consists of such gains is not considered an Annual
Addition for any Limitation Year.
B.    “Defined Benefit Plan.” A retirement plan that does not provide for
individual accounts for Employer contributions. The Committee shall treat all
Defined Benefit Plans (whether or not terminated) maintained by the Employer as
a single plan.
C.    “Defined Contribution Plan.” A retirement plan that provides for an
individual account for each participant and for benefits based solely on the
amount contributed to the participant's account, and any income, expenses, gains
and losses, and any forfeitures of accounts of other participants that the
Committee may allocate to such Participant's account. The Committee shall treat
as a Defined Contribution Plan an individual medical account (as defined in Code
Section 415(l)(2)) included as part of a Defined Benefit Plan maintained by the
Employer and a welfare benefit fund under Code Section 419(e) maintained by the
Employer to the extent there are post-retirement medical benefits allocated to
the separate account of a key employee (as defined in Code Section 419A(d)(3)).
The Committee shall treat all Defined Contribution Plans (whether or not
terminated) maintained by the Employer as a single plan.
D.    “Limitation Year.” The Plan Year.
E.    “Maximum Permissible Amount.” The maximum permissible amount with respect
to any Participant shall be the lesser of:
(i)    $40,000 (as adjusted in accordance with Code Section 415(d)) ($52,000 for
2014), or
(ii)    100% of the Participant's Compensation for the Limitation Year.
The Compensation limit set forth in (ii) above, shall not apply to any
contribution for medical benefits after Severance from Employment (within the
meaning of Code Section 401(h) or Code Section 419(f)(2)), which is otherwise
treated as an Annual Addition. If there is a short Limitation Year because of a
change in Limitation Year, the Committee will multiply the $40,000 limitation
(or larger limitation) by the following fraction:
Number of months in the short Limitation Year
12.
F.    “Participating Employer.” Each Employer and any Related Employers. Solely
for purposes of applying the limitations of this Section F.07., the Plan
Administrator shall determine Related Employers by modifying Code Sections
414(b) and (c) in accordance with Code Section 415(h).
G.    Required Plan Aggregation. For purposes of applying the limitations of
Code Section 415(b), (c) and (e) applicable to a Participant for a particular
Limitation Year, all qualified Defined Benefit Plans (without regard to whether
a plan has been terminated) ever maintained by the Company will be treated as
one Defined Benefit Plan and all qualified Defined Contribution Plans (without
regard to whether a plan has been terminated) ever maintained by the Company
will be treated as part of this Plan.
Section F.08.    ANNUAL ADDITION -- LIMITATIONS. The amount of the Annual
Addition that may be credited under this Plan to any Participant's Account as of
any allocation date shall not exceed the Maximum Permissible Amount reduced by
the sum of any credits of Annual Additions made to the Participant's Account
under all Defined Contribution Plans as of any preceding allocation date within
the Limitation Year.
If an allocation date of this Plan coincides with an allocation date of any
other qualified Defined Contribution Plan maintained by the Company, the amount
of the Annual Additions that may be credited under this Plan to any
Participant's Account as of such date shall be an amount equal to the product of
the amount to be credited under this Plan without regard to this Appendix F
multiplied by the lesser of one or a fraction, the numerator of which is the
amount described in this Section F.08 during the Limitation Year and the
denominator of which is the amount that would otherwise be credited on this
allocation date under all Defined Contribution Plans without regard to this
Appendix F.
If contributions to this Plan on behalf of a Participant are to be reduced prior
to their contribution to the Plan as a result of this Appendix F, such reduction
shall be effected by first reducing the amount of Elective Deferral
Contributions (along with any corresponding Matching Contributions) on behalf of
such Participant, and then, if necessary, by reducing the Profit Sharing
Contributions, if any, that would otherwise have been allocated to a
Participant's Account. Corrections for excess Annual Additions shall be made in
a manner consistent with the EPCRS issued by the IRS, as in effect from time to
time.
In any Plan Year in which the Plan Administrator deems it necessary to do so to
meet the requirements of this Section or the Code and the Treasury Regulations
thereunder, the Plan Administrator may further reduce the amount of Elective
Deferral Contributions that may be made to a Participant's Account. The rules
under Code Section 415(j) shall apply as appropriate. In no event shall a
Participant’s benefit be double counted in the application of these aggregation
rules. The limitations of this Section F.08 shall be determined and applied
taking into account the aggregation rules provided herein, and the aggregation
rules not otherwise provided in this Section, as incorporated by reference from
Treasury Regulations Section 1.415(f)-1. However, any increase in benefits
resulting from the application of such rules in effect as of a Limitation Year
beginning on or after January 1, 2008, shall apply only to Participants who have
completed at least one (1) Hour of Service with a Participating Employer after
December 31, 2007.
Section F.09.    QSLOB TESTING PROVISIONS. For any testing year (as defined in
Code Section 414(r)) the Company may elect (by filing with the IRS at the time
and in the manner prescribed by the IRS) to use qualified separate lines of
business (“QSLOB”) in order to satisfy nondiscrimination and/or coverage testing
for the Plan.


TELEFLEX 401(k) SAVINGS PLAN


APPENDIX G


SPECIAL RULES REGARDING PARTICIPANTS IN THE
VASONOVA, INC. 401(K) PLAN


On January 10, 2011, Teleflex Incorporated acquired VasoNova, Inc. Effective
September 4, 2012, the VasoNova, Inc. 401(k) Plan shall be merged with and into
the Plan and shall cease to exist as an independent plan. Notwithstanding any
provision of the Plan to the contrary, the following provisions shall apply to
benefits accrued under the VasoNova, Inc. 401(k) Plan prior to February 17, 2011
(the date that participation in and contributions to the VasoNova, Inc. 401(k)
Plan were frozen) that are merged into the Plan:
1.
Effective as of September 4, 2012, Section 5.08 of the Plan shall apply to
benefits under the VasoNova, Inc. 401(k) Plan that are merged into the Plan. As
a result, the only forms of payment available for benefits under the VasoNova,
Inc. 401(k) Plan that are merged into the Plan are the forms set forth in
Section 5.08 of the Plan.



2.
Effective as of September 4, 2012, the hardship withdrawal provisions in Section
6.01 of the Plan shall apply to benefits under the VasoNova, Inc. 401(k) Plan
that are merged into the Plan.

TELEFLEX 401(k) SAVINGS PLAN


APPENDIX H


DISTRIBUTION OF AMOUNTS ATTRIBUTABLE TO TRANSFER FROM

THE HUDSON RESPIRATORY CARE, INC. PROFIT SHARING PLAN
Effective as of February 1, 2004, the Hudson Respiratory Care, Inc. Pension Plan
(“Hudson Pension Plan”), a money purchase pension plan, was merged with and into
the Hudson Profit Sharing Plan. As a result, consistent with Code Section
411(d)(6), the Hudson Profit Sharing Plan preserved the annuity forms of
distribution available under the Hudson Pension Plan for benefits transferred to
the Hudson Profit Sharing Plan from the Hudson Pension Plan. On July 3, 2006,
the Hudson Respiratory Care, Inc. Profit Sharing Plan (“Hudson Profit Sharing
Plan”) was merged with and into the Plan. Notwithstanding anything in the Plan
to the contrary, distributions from the portion of a Participant’s Account
attributable to amounts transferred to the Plan from the Hudson Profit Sharing
Plan shall be subject to the distribution rules of this Appendix H to the extent
the distribution rules of this Appendix H are inconsistent with the distribution
rules of the Plan.
ARTICLE A    DEFINITIONS.
Except as provided below, all terms used herein shall have the same meaning as
set forth in the Plan unless a different meaning is plainly required by the
context. For purposes of this Appendix H, the following words and phrases have
the following meanings unless a different meaning is plainly required by the
context.
A.1    “Annuity Starting Date” means the first day of the first period for which
an amount is payable as an annuity or, in the case of a benefit not payable in
the form of an annuity, the first day on which all events have occurred that
entitle the Participant to such benefit.
A.2    “Earliest Retirement Age” means the earliest date on which, under the
Plan, the Participant could elect to receive his Transferred Amount.
A.3    “Election Period” means the period that begins on the first day of the
Plan Year in which the Participant reaches age 35 and ends on the date of the
Participant’s death. If a Participant has a Severance from Employment prior to
the first day of the Plan Year in which age 35 is reached, with respect to the
Hudson Transfer Account as of the date of severance, the Election Period shall
begin on the date of severance.
A.4    “Hudson Transfer Account” means the portion of a Participant’s Account
attributable to amounts transferred to the Plan from the Hudson Profit Sharing
Plan.
A.5    “Normal Retirement Age” means the later of the date on which a
Participant reaches age 65 or the fifth anniversary of the Participant’s
Employment Commencement Date.
A.6    “Qualified Election” means a waiver of a Qualified Joint and Survivor
Annuity or a Qualified Preretirement Survivor Annuity. A Qualified Election must
be consented to by the Participant’s Spouse (to whom the survivor annuity is
payable under the Qualified Joint and Survivor Annuity) in writing, designate a
Beneficiary (or form of benefit) that may not be changed without Spousal consent
or the Spouse’s consent acknowledges the Spouse’s right to limit consent to a
specific Beneficiary (or form of benefit), and expressly and voluntarily permit
designations by the Participant without any requirement of further consent by
the Spouse and the Spouse’s consent to a waiver acknowledges the effect of such
election and is witnessed by a notary public or a member of the Benefits Group.
The Spouse’s consent is irrevocable, unless the Participant revokes the waiver
election. Notwithstanding this consent requirement, if the Participant
establishes to the satisfaction of the Benefits Group that such written consent
cannot be obtained because there is no Spouse or the Spouse cannot be located, a
waiver will be deemed a Qualified Election. If the Participant’s Spouse is
legally incompetent to give consent, the Spouse’s legal guardian (even if the
guardian is the Participant) may give consent. Also, if the Participant is
legally separated or has been abandoned (within the meaning of local law) and
the Participant has a court order to such effect, Spousal consent is not
required unless a qualified domestic relations order provides otherwise. Any
consent necessary under this provision will be valid only with respect to the
Spouse who signs the consent, or in the event of a deemed Qualified Election,
the designated Spouse. Additionally, a revocation of a prior waiver may be made
by a Participant without the consent of the Spouse at any time before the
commencement of benefits. The number of revocations shall not be limited.
A.7    “Qualified Joint and Survivor Annuity” means an immediate annuity that is
purchasable from a commercial insurer with a Participant’s Hudson Transfer
Account balance and which is payable for the life of the Participant with, if
the Participant is married on the Annuity Starting Date, a survivor annuity for
the life of the Participant’s surviving Spouse equal to 50% of the amount of the
annuity payable during the joint lives of the Participant and his Spouse.
A.8    “Qualified Preretirement Survivor Annuity” means a monthly annuity for
the life of the Participant’s Spouse that can be purchased with the full fair
market value of the Participant’s Hudson Transfer Account.
ARTICLE B    PAYMENT AND FORM OF BENEFITS.
Except as provided below, a Participant’s Hudson Transfer Account shall be
distributed in accordance with Article V of the Plan.
B.1    Normal Form of Benefit. Subject to Section 5.03 of the Plan, unless an
optional form of benefit has been selected pursuant to a Qualified Election
within the 180-day period ending on the Participant’s Annuity Starting Date, a
married Participant’s Hudson Transfer Account will be paid in the form of a
Qualified Joint and Survivor Annuity. For purposes of applying this Appendix H,
a former Spouse shall be treated as the Participant’s Spouse or surviving Spouse
to the extent provided under a qualified domestic relations order (as defined in
Code Section 414(p)).
B.2    Election of Benefits - Notice and Election Procedures. Within 180 days
before but not later than 30 days (or seven (7) days, if the 30-day period is
waived by the Participant and the Participant’s Spouse, if applicable) before
the Participant’s Annuity Starting Date, the Plan Administrator shall supply the
Participant with a written explanation describing the terms and conditions of
the normal form of benefit payable to him under Section B.1., the optional forms
of benefit available under the Plan, including the material features and
relative values of those options, the Participant’s right to make, and the
effect of, an election to waive the normal form of benefit, the rights of the
Participant’s Spouse, if applicable, regarding the waiver election, the
Participant’s right to make, and the effect of, a revocation of a waiver
election, the Participant’s right to defer distribution until he attains the
later of Normal Retirement Age or age 62, and a description of how much larger
benefits will be if the commencement of distribution is deferred, in a manner
that would satisfy the notice requirements of Code Section 417(a)(3) and
Treasury Regulations Section 1.417(a)(3)-1. Notices given in Plan Years
beginning after December 31, 2006, shall also include a description of how much
larger benefits will be if the commencement of distribution is deferred. The
written explanation shall advise the Participant that his benefit will be paid
in the normal form of benefit unless, within the election period before his
Annuity Starting Date, he makes a Qualified Election.
B.3    Extension of Election Period. If by not later than the day before his
Annuity Starting Date, the Participant requests the Plan Administrator to
furnish him with additional information relating to the effect of the normal
form of benefit payable to him under Section B.1., the election period under
Section B.2. shall be extended and his Annuity Starting Date shall be postponed
to a date not later than 180 days following the date the Plan Administrator
furnishes him with the additional information.
B.4    Change of Election. Any Participant electing an optional form of benefit
under Section B.5 may revoke such election and file a new election with the Plan
Administrator at any time prior to the Participant’s Annuity Starting Date. Upon
the Participant's Annuity Starting Date, his election shall become irrevocable.
B.5    Optional Form of Benefit Payment. Subject to the Spousal consent
requirements (if applicable) and in lieu of the normal form of benefit payment
provided for in Section B.2., a Participant may elect one of the following forms
of benefit payment for his Hudson Transfer Account:
B.5.1    A cash lump sum distribution; or
B.5.2    A life annuity payable for the life of the Participant.
ARTICLE C    PRERETIREMENT DEATH BENEFITS.
C.1    Eligibility for Spouse’s Preretirement Death Benefit. If a married
Participant who has a Hudson Transfer Account dies before his Annuity Starting
Date, his Spouse shall receive a Qualified Preretirement Survivor Annuity,
unless pursuant to a Qualified Election, the Participant waived the Spouse’s
Qualified Preretirement Survivor Annuity and the Spouse consented to such
waiver. Notwithstanding the foregoing, if the Participant’s Nonforfeitable
Account balance at the time the distribution commences is not greater than
$5,000, the Participant’s Nonforfeitable Account balance shall be paid in a
single lump sum to the Participant’s surviving Spouse or other Beneficiary in
lieu of a Qualified Preretirement Survivor Annuity as soon as administratively
practicable after his death.
C.2    Payment of Spouse’s Preretirement Death Benefit. If the Participant dies
after reaching his Earliest Retirement Age, the Spouse’s Qualified Preretirement
Survivor Annuity shall be payable for the Spouse’s life, beginning on the first
day of the month following the date of the Participant’s death; provided,
however, that if the Participant dies before reaching his Normal Retirement Age,
the Spouse may elect to defer the payment of benefits until the first day of the
month following the date on which the Participant would have reached his Normal
Retirement Age. If the Participant dies before reaching his Earliest Retirement
Age, the Spouse’s Qualified Preretirement Survivor Annuity shall be payable for
the Spouse’s life beginning on the first day of the month following the date the
Participant would have attained his Earliest Retirement Age, or such later date
as the Spouse may elect, but no later than the first day of the month following
the date on which the Participant would have reached his Normal Retirement Age.
However, upon written notice to the Plan Administrator, the Spouse may elect to
have the Qualified Preretirement Survivor Annuity begin within a reasonable
period after the Participant’s death, or to have the Participant’s Hudson
Transfer Account paid in a lump sum as soon as administratively feasible after
the Valuation Date next following the Participant’s death.
C.3    Notice Requirements. The Plan Administrator shall provide each
Participant within the “applicable period” for each Participant a written
explanation of:
C.3.1    The terms and conditions of a Qualified Preretirement Survivor Annuity;
C.3.2    The Participant’s rights to make and the effect of an election to waive
the Qualified Preretirement Survivor Annuity;
C.3.3    The rights of the Participant’s Spouse; and
C.3.4    The right to make, and the effect of, a revocation of a previous
election to waive the Qualified Preretirement Survivor Annuity.
The “applicable period” for a Participant is whichever of the following ends
last: (i) the period beginning on the first day of the Plan Year in which the
Participant attains age 32 and ending on the last day of the Plan Year in which
the Participant attains age 34; (ii) a reasonable period after an Employee
becomes a Participant; (iii) a reasonable period after the joint and survivor
rules become applicable to the Participant; or (iv) a reasonable period after a
fully subsidized Qualified Preretirement Survivor Annuity no longer satisfies
the requirements for a fully subsidized benefit. A reasonable period described
in clauses (ii), (iii) and (iv) is the period beginning one year before and
ending one year after the applicable event. If the Participant has a Severance
from Employment before attaining age 35, clauses (i), (ii), (iii) and (iv) do
not apply, and the written explanation shall be provided within the period
beginning one year before and ending one year after the Severance from
Employment. The Plan does not limit the number of times the Participant may
revoke a waiver of the Qualified Preretirement Survivor Annuity or make a new
waiver during the applicable period.
C.4    Waiver of Qualified Preretirement Survivor Annuity. A Participant who
during the Election Period has made a Qualified Election to waive the Qualified
Preretirement Survivor Annuity may direct that, if the Participant dies before
his Annuity Starting Date, his Hudson Transfer Account will be paid:
C.4.1    To his Spouse, in one of the optional forms described in Section B.5 as
elected by the Participant as soon as administratively practicable following the
date of the Participant’s death, or at such later time elected by the surviving
Spouse, but no later than December 31 of the year in which the Participant would
have reached age 70½ had he lived; or
C.4.2    To a designated Beneficiary other than his Spouse in one of the
optional forms described in Section B.5 as elected by the Participant by
December 31 of the year following the year of the Participant’s death.
Any election made under this Section C.4 shall comply with the requirements of
Article D.
C.5    Preretirement Death Benefits - Unmarried Participants. If an unmarried
Participant dies before his Annuity Starting Date, his Beneficiary shall be
entitled to receive his entire Hudson Transfer Account. Such amount shall be
paid in a lump sum as soon as administratively feasible after the Valuation Date
next following the Participant’s death.
ARTICLE D    REQUIRED DISTRIBUTIONS.
Distributions under this Appendix H shall be made in accordance with Section
401(a)(9) of the Code and the Treasury Regulations thereunder, as generally
described in this Article D. The provisions of this Article D shall override any
distribution option otherwise provided in this Appendix H that is inconsistent
with Section 401(a)(9) of the Code. Notwithstanding the foregoing, the
provisions of this Article D shall not alter the forms of benefit provided under
this Appendix H to the extent that these benefit forms satisfy the requirements
of Section 401(a)(9) of the Code and the Treasury Regulations thereunder.








TELEFLEX 401(k) SAVINGS PLAN


APPENDIX I


PARTICIPANT LOAN POLICY












































015184.000057 605080613.5


